 



EXHIBIT 10.11

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

INDENTURE

Dated as of June 28, 2002



--------------------------------------------------------------------------------



between

CARS-DB4, L.P.,

as Issuer,

and

LaSalle Bank National Association,

as Indenture Trustee

$325,000,000

CARS-DB4, L.P.

Triple Net Lease Mortgage Notes, Series 2002

 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

Page

ARTICLE I

DEFINITIONS AND OTHER PROVISIONS
OF GENERAL APPLICATION

                  Section 1.01  
Definitions
    2   Section 1.02  
Rules of Construction
    18   Section 1.03  
Fee Calculations
    18  

ARTICLE II

THE NOTES

                  Section 2.01  
Forms; Denominations
    19   Section 2.02  
Execution, Authentication, Delivery and Dating
    19   Section 2.03  
Regulation S Notes; Restricted Notes
    20   Section 2.04  
Certification of Receipt of the Lease Files
    21   Section 2.05  
The Notes Generally
    22   Section 2.06  
Registration of Transfer and Exchange of Notes
    22   Section 2.07  
Book-Entry Notes
    27   Section 2.08  
Mutilated, Destroyed, Lost or Stolen Notes
    29   Section 2.09  
Noteholder Lists
    29   Section 2.10  
Persons Deemed Owners
    30   Section 2.11  
Payment Account
    30   Section 2.12  
Payments on the Notes
    30   Section 2.13  
The Insurance Policy
    34   Section 2.14  
Final Payment Notice
    36   Section 2.15  
Compliance with Withholding Requirements
    36   Section 2.16  
Cancellation
    36  

ARTICLE III

SATISFACTION AND DISCHARGE

                  Section 3.01  
Satisfaction and Discharge of Indenture
    37   Section 3.02  
Application of Trust Money
    38  

-i-



--------------------------------------------------------------------------------



 



ARTICLE IV

EVENTS OF DEFAULT; REMEDIES

                  Section 4.01  
Events of Default
    38   Section 4.02  
Acceleration of Maturity; Rescission and Annulment
    40   Section 4.03  
Collection of Indebtedness and Suits for Enforcement by Indenture Trustee
    41   Section 4.04  
Remedies
    43   Section 4.05  
Application of Money Collected
    44   Section 4.06  
Limitation on Suits
    44   Section 4.07  
Unconditional Right of Noteholders to Receive Principal and Interest
    44   Section 4.08  
Restoration of Rights and Remedies
    45   Section 4.09  
Rights and Remedies Cumulative
    45   Section 4.10  
Delay or Omission Not Waiver
    45   Section 4.11  
Control by Noteholders
    45   Section 4.12  
Waiver of Past Defaults
    45   Section 4.13  
Undertaking for Costs
    46   Section 4.14  
Waiver of Stay or Extension Laws
    46   Section 4.15  
Sale of Collateral
    46   Section 4.16  
Action on Notes
    48  

ARTICLE V

THE INDENTURE TRUSTEE

                  Section 5.01  
Certain Duties and Responsibilities
    48   Section 5.02  
Notice of Defaults
    51   Section 5.03  
Certain Rights of Indenture Trustee
    52   Section 5.04  
Compensation; Reimbursement; Indemnification
    53   Section 5.05  
Corporate Indenture Trustee Required; Eligibility
    54   Section 5.06  
Authorization of Indenture Trustee
    55   Section 5.07  
Merger, Conversion, Consolidation or Succession to Business
    55   Section 5.08  
Resignation and Removal; Appointment of Successor
    55   Section 5.09  
Acceptance of Appointment by Successor
    56   Section 5.10  
Unclaimed Funds
    57   Section 5.11  
Illegal Acts
    58   Section 5.12  
Communications by the Indenture Trustee
    58   Section 5.13  
Separate Indenture Trustees and Co-Trustees
    58  

ARTICLE VI

REPORTS TO NOTEHOLDERS

                  Section 6.01  
Reports to Noteholders and Others
    59   Section 6.02  
Certain Communications with the Rating Agencies
    61  

-ii-



--------------------------------------------------------------------------------



 

                  Section 6.03  
Access to Certain Information
    61  

ARTICLE VII

REDEMPTION

                  Section 7.01  
Redemption of the Notes
    62  

ARTICLE VIII

SUPPLEMENTAL INDENTURES; AMENDMENTS

                  Section 8.01  
Supplemental Indentures or Amendments without Consent of Noteholders
    62   Section 8.02  
Supplemental Indentures with Consent of Noteholders
    63   Section 8.03  
Delivery of Supplements and Amendments
    64   Section 8.04  
Execution of Supplemental Indentures, etc.
    64  

ARTICLE IX

COVENANTS; WARRANTIES

                  Section 9.01  
Representations and Warranties of the Issuer
    65   Section 9.02  
Maintenance of Office or Agency
    77   Section 9.03  
Existence
    77   Section 9.04  
Payment of Taxes and Other Claims
    77   Section 9.05  
Litigation
    78   Section 9.06  
Access to Mortgaged Properties
    78   Section 9.07  
Notice of Default
    78   Section 9.08  
Cooperate in Legal Proceedings
    78   Section 9.09  
Perform Transaction Documents
    78   Section 9.10  
Insurance Benefits
    79   Section 9.11  
[Reserved]
    79   Section 9.12  
Title to the Collateral; Lien
    79   Section 9.13  
Protection of Collateral
    79   Section 9.14  
Costs of Enforcement
    80   Section 9.15  
Statement as to Compliance
    80   Section 9.16  
Issuer May Consolidate, etc., Only on Certain Terms
    80   Section 9.17  
Purchase of Notes
    82   Section 9.18  
Performance of Issuer’s Duties by the Issuer GP
    82   Section 9.19  
Performance by the Issuer
    82   Section 9.20  
Alterations
    82   Section 9.21  
Further Acts, etc.
    82   Section 9.22  
Performance of Other Agreements
    83   Section 9.23  
Recording of Mortgages, etc.
    83   Section 9.24  
Handicapped Access
    83  

-iii-



--------------------------------------------------------------------------------



 

                  Section 9.25  
Insurance
    84   Section 9.26  
[Reserved]
    84   Section 9.27  
Compliance with Legal Requirements
    84   Section 9.28  
Estoppel Certificates
    84   Section 9.29  
Use of Proceeds
    85   Section 9.30  
Other Rights, etc.
    85   Section 9.31  
Right to Release Any Portion of the Collateral
    85   Section 9.32  
Environmental Covenants
    85   Section 9.33  
Operations and Maintenance Programs
    87   Section 9.34  
Treatment of the Notes as Debt for Tax Purposes
    87   Section 9.35  
Payment of Debts
    87   Section 9.36  
Single-Purpose Status
    87   Section 9.37  
Books and Records
    88   Section 9.38  
Separateness of the Issuer
    88   Section 9.39  
Capitalization of the Issuer
    88   Section 9.40  
Maintenance of Assets
    88   Section 9.41  
Compliance with Representations and Warranties
    88   Section 9.42  
Independent Directors
    88   Section 9.43  
Overhead Expenses
    89   Section 9.44  
Employees
    89   Section 9.45  
Assumptions in Insolvency Opinion
    89   Section 9.46  
Preservation of Title
    89   Section 9.47  
Maintenance and Use of Mortgaged Property
    90  

ARTICLE X

NEGATIVE COVENANTS

                  Section 10.01  
No Transfers of any Mortgaged Property
    90   Section 10.02  
Change in Business
    90   Section 10.03  
Debt
    90   Section 10.04  
Making of Loans
    90   Section 10.05  
Insolvency Proceedings
    90   Section 10.06  
Identity
    90   Section 10.07  
Cash Management
    90   Section 10.08  
Liens
    90   Section 10.09  
Dissolution of the Issuer GP
    91   Section 10.10  
Debt Cancellation
    91   Section 10.11  
Affiliate Transactions
    91   Section 10.12  
Zoning
    91   Section 10.13  
Assets
    91   Section 10.14  
No Joint Assessment
    91   Section 10.15  
ERISA
    91   Section 10.16  
[Reserved]
    92   Section 10.17  
[Reserved]
    92   Section 10.18  
Margin Stock
    92  

-iv-



--------------------------------------------------------------------------------



 

                  Section 10.19  
Business of the Issuer
    92   Section 10.20  
Transactions with Affiliates
    92   Section 10.21  
Indebtedness
    92   Section 10.22  
Loans and Advances
    92   Section 10.23  
No Dissolution or Liquidation
    92   Section 10.24  
No Commingling
    93   Section 10.25  
No Guarantees
    93   Section 10.26  
Board of Directors
    93   Section 10.27  
No Forfeiture
    93   Section 10.28  
No Relocation
    93   Section 10.29  
No Transfers of any Interest in the Issuer
    93  

ARTICLE XI

COSTS

                  Section 11.01  
Performance at the Issuer’s Expense
    93  

ARTICLE XII

MISCELLANEOUS

                  Section 12.01  
Execution Counterparts
    94   Section 12.02  
Compliance Certificates and Opinions, etc.
    94   Section 12.03  
Form of Documents Delivered to Indenture Trustee
    94   Section 12.04  
No Oral Change
    95   Section 12.05  
Acts of Noteholders
    95   Section 12.06  
Computation of Percentage of Noteholders
    96   Section 12.07  
Notice to the Indenture Trustee, the Issuer and Certain Other Persons
    96   Section 12.08  
Notices to Noteholders; Notification Requirements and Waiver
    96   Section 12.09  
Successors and Assigns
    97   Section 12.10  
Interest Charges; Waivers
    97   Section 12.11  
Severability Clause
    97   Section 12.12  
Governing Law
    97   Section 12.13  
Insurer Default; Rights of the Insurer
    99   Section 12.14  
Effect of Headings and Table of Contents
    99   Section 12.15  
Benefits of Indenture
    99   Section 12.16  
Obligation of the Issuer
    99   Section 12.17  
Inspection
    99   Section 12.18  
Method of Payment
    100   Section 12.19  
Limitation on Liability of the Issuer and Issuer GP
    100   Section 12.20  
Limited Recourse
    100  

-v-



--------------------------------------------------------------------------------



 

      Exhibits    

--------------------------------------------------------------------------------

    Exhibit A-1   Form of Class A-1a Note Exhibit A-2   Form of Class A-1b Note
Exhibit A-3   Form of Class A-2 Note Exhibit A-4   Form of Class A-3 Note
Exhibit B   Form of Trustee Report Exhibit C-1   Form of Transferor Certificate
for “Initial Transfers” of Definitive Notes Exhibit C-2   Form of Transferee
Certificate for “Initial Transfers” of Definitive Notes Exhibit C-3   Form of
Transferor Certificate for “Subsequent Transfers” of Definitive Notes
Exhibit C-4   Form of Transferee Certificate for “Subsequent Transfers” of
Definitive Notes Exhibit D-1   Transfer Certificate for Transfers From
Regulation S Note to Restricted Note During the Note Restricted Period
Exhibit D-2   Form of Transfer Certificate for Transfer from Restricted Note to
Regulation S Note During the Note Restricted Period Exhibit D-3   Form of
Transfer Certificate for Transfer from Restricted Note to Regulation S Note
After the Note Restricted Period Exhibit D-4   Form of Regulation S Letter for
Exchange of Interests in the Temporary Regulation S Global Note for Interests in
the Regulation S Global Note Exhibit E-1   Class A-1a Amortization Schedule
Exhibit E-2   Class A-1b Amortization Schedule Exhibit E-3   Class A-2/A-3
Amortization Schedule Exhibit F-1   Schedule of Exceptions to Lease File
Delivery Exhibit F-2   Form of Final Certification of Indenture Trustee
Exhibit G-1   Form of Certificate with Respect to Information Request by
Beneficial Owner Exhibit G-2   Form of Certificate with Respect to Information
Request by Prospective Purchaser Exhibit H   Schedule of Environmental
Remediation

      Schedules    

--------------------------------------------------------------------------------

    Schedule A   List of all Automobile Dealership Franchises Operating at the
Mortgaged Properties Schedule B   List of Required Repairs Schedule C  
Exceptions to Mortgaged Property Representations and Warranties Schedule D  
List of all Mortgaged Properties Subject to Purchase and Termination Options

-vi-



--------------------------------------------------------------------------------



 



         INDENTURE, dated as of June 28, 2002, between CARS-DB4, L.P., a
Delaware limited partnership, as issuer (the “Issuer”), and LaSalle Bank
National Association, a national banking association, not in its individual
capacity, but solely as Indenture Trustee (the “Indenture Trustee”) under this
Indenture.

PRELIMINARY STATEMENT

         The Issuer has duly authorized the execution and delivery of this
Indenture to provide Triple Net Lease Mortgage Notes, Series 2002, in four
Classes designated as the Class A-1a Notes, the Class A-1b Notes, the Class A-2
Notes and the Class A-3 Notes (collectively, the “Notes”), to be issued pursuant
to this Indenture.

         All things necessary to make the Notes, when the Notes are executed by
the Issuer and authenticated and delivered by the Indenture Trustee hereunder
and duly issued by the Issuer, the valid and legally binding obligations of the
Issuer enforceable in accordance with their terms, and to make this Indenture a
valid and legally binding agreement of the Issuer enforceable in accordance with
its terms, have been done.

GRANTING CLAUSE

         The Issuer hereby Grants to the Indenture Trustee, as Indenture Trustee
for the benefit of the Noteholders and the Insurer, effective as of the Closing
Date, all of the Issuer’s right, title and interest in and to (i) the Collection
Account, the Payment Account and all other accounts established in connection
with the Indenture, such funds as from time to time are deposited in the
Collection Account, the Payment Account and all other accounts established in
connection with this Indenture or the Property Management Agreement for purposes
of making payments to the holders of the Notes, (ii) all present and future
claims, demands and causes in action in respect of the foregoing, including the
rights, titles and interests of the Issuer in, to and under the Property
Management Agreement and the Collection Account Agreement, other than any claim,
demand or cause of action against any party to any Transaction Document, the
Insurer and/or the Noteholders, and (iii) all proceeds of the foregoing of every
kind and nature whatsoever, including, without limitation, all proceeds of the
conversion thereof, voluntary or involuntary, into cash or other liquid
property, all cash proceeds, accounts receivable, notes, drafts, acceptances,
chattel paper, checks, deposit accounts, rights to payment of any and every kind
and other forms of obligations and receivables, instruments and other property
that at any time constitute all or part of or are included in the proceeds of
the foregoing ((i), (ii) and (iii) collectively, and together with the Mortgaged
Properties, Leases and related property and rights Granted to the Indenture
Trustee in the Mortgages, the “Collateral”).

         The foregoing Grants are made in trust to secure the payment of
principal of and interest on, and any other amounts owing in respect of, the
Notes, and of all amounts owing to the Insurer under the Insurance Agreement and
to secure compliance with the provisions of this Indenture, all as provided in
this Indenture.

 



--------------------------------------------------------------------------------



 



GENERAL COVENANT

         AND IT IS HEREBY COVENANTED AND DECLARED that the Notes are to be
authenticated and delivered by the Indenture Trustee, that the Collateral is to
be held by or on behalf of the Indenture Trustee and that monies in or from the
Collateral are to be applied by the Indenture Trustee for the benefit of the
Noteholders and the Insurer, subject to the further covenants, conditions and
trusts hereinafter set forth, and the parties hereto covenant and agree, to and
with the Indenture Trustee, for the equal and proportionate benefit and security
of each Noteholder and for the benefit of the Insurer, as follows:

ARTICLE I

DEFINITIONS AND OTHER PROVISIONS

OF GENERAL APPLICATION

         Section 1.01 Definitions. Whenever used in this Indenture, including in
the Preliminary Statement, the Granting Clause and the General Covenant
hereinabove set forth, the following words and phrases, unless the context
otherwise requires, shall have the meanings specified in this Section 1.01 or,
if not specified in this Section 1.01, then in the Property Management Agreement
or the Limited Partnership Agreement.

         “1933 Act”: The Securities Act of 1933, as amended, and the rules,
regulations and published interpretations of the Securities and Exchange
Commission promulgated thereunder from time to time.

         “1939 Act”: The Trust Indenture Act of 1939, as amended, and the rules,
regulations and published interpretations of the Securities and Exchange
Commission promulgated thereunder from time to time.

         “1940 Act”: The Investment Company Act of 1940, as amended, and the
rules, regulations and published interpretations of the Securities and Exchange
Commission promulgated thereunder from time to time.

         “Accrual Period”: With respect to the Notes and any Payment Date, the
period from and including the immediately preceding Payment Date to but
excluding such Payment Date; provided, that with respect to the Payment Date
occurring in July 2002, the applicable Accrual Period shall begin on the Closing
Date.

         “Accrued Liabilities”: With respect to any Payment Date, the sum of the
Insurer Accrued Liabilities, the Insurance Premium and Other Accrued Liabilities
for such Payment Date.

         “Act”: As defined in Section 12.05 hereof.

         “Additional Servicing Compensation”: The collective reference to
Property Manager Additional Servicing Compensation and Special Servicer
Additional Servicing Compensation, each as defined in the Property Management
Agreement.

-2-



--------------------------------------------------------------------------------



 



         “Advance”: Any P&I Advance or Property Protection Advance.

         “Affiliate”: With respect to any specified Person, for purposes of this
Indenture only, any other Person that directly, or indirectly through one or
more intermediaries, controls or is controlled by, or is under common control
with, the Person specified. For the purposes of this definition, “control” when
used with respect to any specified Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities or other beneficial interest, by contract or
otherwise; and the terms “controlling” and “controlled” have the meanings
correlative to the foregoing.

         “Allocated Loan Amount”: As defined in the Property Management
Agreement.

         “Appraised Value”: As defined in the Property Management Agreement.

         “Asbestos”: As defined in Section 9.01(b)(xxxi) hereof.

         “Authenticating Agent”: As defined in Section 2.02(b) hereof.

         “Authorized Officer”: With respect to the Issuer or the Issuer GP, any
person who is authorized to act for the Issuer or the Issuer GP, as applicable,
and who is identified on the list delivered by the Issuer or the Issuer GP, as
applicable, to the Indenture Trustee on the Closing Date (as such list may be
modified or supplemented from time to time thereafter). With respect to the
Insurer, the president, any vice president, or any other officer customarily
performing functions similar to those performed by the persons who at the time
shall be such officers.

         “Available Amount”: As defined in the Property Management Agreement.

         “Avoided Payment”: As defined in the Insurance Agreement.

         “Book-Entry Note”: Any Note registered in the name of the Depository or
its nominee.

         “Book-Entry Custodian”: The custodian appointed pursuant to Section
2.07(a) hereof.

         “Business Day”: Any day other than a Saturday, a Sunday or a day on
which banking institutions are authorized or obligated by law or executive order
to remain closed in New York, New York, Chicago, Illinois, McLean, Virginia, or
in any other city in which is located the primary servicing office of the
Property Manager or the Special Servicer, the Indenture Trustee’s Office or the
Issuer’s Office.

         “CARS”: Capital Automotive REIT, a Maryland real estate investment
trust.

         “Cash”: Coin or currency of the United States or immediately available
federal funds, including such funds delivered by wire transfer.

         “CERCLA”: As defined in Section 9.01(b)(xxx) hereof.

-3-



--------------------------------------------------------------------------------



 



                  “Class”: Collectively, all of the Notes bearing the same
alphabetical and, if applicable, numerical class designation.

                  “Class A-1 Allocated Amount”: For any Payment Date, the
portion of any Unscheduled Proceeds allocated collectively to the Class A-1a and
Class A-1b Notes as determined by multiplying the amount of Unscheduled Proceeds
received with respect to such Payment Date by a fraction the numerator of which
is the aggregate Principal Balance of the Class A-1a and Class A-1b Notes
immediately prior to such Payment Date and the denominator of which is the
aggregate Principal Balance of the Class A-1a, Class A-1b, Class A-2 and
Class A-3 Notes immediately prior to such Payment Date.

                  “Class A-1a Amortization Schedule”: The schedule, attached
hereto as Exhibit E-1, setting forth the scheduled ending Principal Balance of
the Class A-1a Notes for each Payment Date.

                  “Class A-1a Note”: Any of the Notes with a “Class A-1a”
designation on the face thereof, executed by the Issuer and authenticated by the
Indenture Trustee or the Authenticating Agent, if any, in the form of
Exhibit A-1 attached hereto.

                  “Class A-1a Note Principal Payment”: For any Payment Date, an
amount equal to the sum of (i) the Class A-1a Optimal Principal Payment Amount
with respect to such Payment Date and (ii) any Class A-1a Optimal Principal
Payment Amount (or portion thereof) unpaid from any prior Payment Date.

                  “Class A-1a Note Rate”: With respect to the Class A-1a Notes,
a per annum rate equal to 7.2675%.

                  “Class A-1a Optimal Principal Payment”: For each Payment Date,
an amount equal to the product of (i) the result of (x) one, minus (y) a
fraction the numerator of which is the Scheduled Ending Class A-1a Principal
Balance and the denominator of which is the Scheduled Beginning Class A-1a
Principal Balance and (ii) the actual Principal Balance of the Class A-1a Notes
immediately prior to such Payment Date. For purposes of illustration, the
foregoing is described in the following formula:

(FORMULA) [w62842formula1.gif]

                  “Class A-1b Amortization Schedule”: The schedule, attached
hereto as Exhibit E-2, setting forth the amounts required to be paid with
respect to the Class A-1b Notes on each Payment Date.

                  “Class A-1b Note”: Any of the Notes with a “Class A-1b”
designation on the face thereof, executed by the Issuer and authenticated by the
Indenture Trustee or the Authenticating Agent, if any, in the form of
Exhibit A-2 attached hereto.

                  “Class A-1b Note Principal Payment”: For any Payment Date, an
amount equal to the sum of (i) the Class A-1b Scheduled Payment set forth in the
Class A-1b Amortization

-4-



--------------------------------------------------------------------------------



 



Schedule for such Payment Date and (ii) any Class A-1b Scheduled Payment (or
portion thereof) unpaid from any prior Payment Date.

                  “Class A-1b Note Rate”: With respect to the Class A-1b Notes,
a per annum rate equal to 8.0421%.

                  “Class A-1b Scheduled Payment”: For each Payment Date, the
amount required to be paid with respect to the Class A-1b Notes on such Payment
Date as set forth in the Class A-1b Amortization Schedule.

                  “Class A-2 Note”: Any of the Notes with a “Class A-2”
designation on the face thereof, executed by the Issuer and authenticated by the
Indenture Trustee or the Authenticating Agent, if any, in the form of
Exhibit A-3 attached hereto.

                  “Class A-2 Note Rate”: With respect to the Class A-2 Notes, a
per annum rate equal to 5.629%.

                  “Class A-2/A-3 Allocated Amount”: For any Payment Date, the
portion of such Unscheduled Proceeds allocated collectively to the Class A-2 and
Class A-3 Notes as determined by subtracting the Class A-1 Allocated Amount from
the amount of Unscheduled Proceeds received with respect to such Payment Date.

                  “Class A-2/A-3 Amortization Schedule”: The schedule, attached
hereto as Exhibit E-3, setting forth the scheduled ending aggregate Principal
Balance of the Class A-2 and Class A-3 Notes for each Payment Date.

                  “Class A-2/A-3 Note Principal Payment”: For any Payment Date,
an amount equal to the sum of (i) the Class A-2/A-3 Optimal Principal Payment
Amount with respect to such Payment Date and (ii) any Class A-2/A-3 Optimal
Principal Payment Amount (or portion thereof) unpaid from any prior Payment
Date.

                  “Class A-2/A-3 Optimal Principal Payment”: For each Payment
Date, an amount equal to the product of (i) the result of (x) one, minus (y) a
fraction, the numerator of which is the Scheduled Ending Class A-2/A-3 Principal
Balance and the denominator of which is the Scheduled Beginning Class A-2/A-3
Principal Balance and (ii) the actual aggregate Principal Balance of the
Class A-2 and Class A-3 Notes immediately prior to such Payment Date. For
purposes of illustration, the foregoing is described in the following formula:

(FORMULA) [w62842formula2.gif]

                  “Class A-3 Note”: Any of the Notes with a “Class A-3”
designation on the face thereof, executed by the Issuer and authenticated by the
Indenture Trustee or the Authenticating Agent, if any, in the form of
Exhibit A-4 attached hereto.

                  “Class A-3 Note Rate”: With respect to the Class A-3 Notes, a
per annum rate equal to 6.550%.

-5-



--------------------------------------------------------------------------------



 



                  “Closing Date”: June 28, 2002.

                  “Code”: The Internal Revenue Code of 1986, as amended.

                  “Collateral”: As defined in the Granting Clause hereto.

                  “Collection Account”: As defined in the Property Management
Agreement.

                  “Collection Account Agreement”: The Collection Account
Agreement, dated as of the Closing Date, among the Issuer, the Property Manager,
the Indenture Trustee and Bank of America, N.A.

                  “Collection Period”: With respect to any Payment Date, the
period commencing immediately after the Determination Date in the month
preceding the month in which such Payment Date occurs (or, in the case of the
initial Payment Date, commencing immediately after the Closing Date) and ending
with the Determination Date related to such Payment Date.

                  “Condemnation”: As defined in the Property Management
Agreement.

                  “Condemnation Proceeds”: As defined in the Property Management
Agreement.

                  “Control Person”: With respect to any Person, any other Person
that constitutes a “controlling person” within the meaning of Section 15 of the
1933 Act.

                  “Controlling Class”: So long as no Insurer Default has
occurred and is continuing, the Insurer. In the event an Insurer Default has
occurred and is continuing, the Class A-3 Noteholders, so long as any Class A-3
Notes are outstanding and, thereafter, the Class A-2 Noteholders; provided, that
any Notes beneficially owned by the Insurer, the Issuer or an Affiliate of the
Issuer shall be deemed not to be Outstanding for purposes of this definition.

                  “Corrected Unit”: As defined in the Property Management
Agreement.

                  “Cut-off Date”: With respect to the Leases, June 1, 2002.

                  “Default Interest”: As defined in the Property Management
Agreement.

                  “Defaulted Interest”: Any Note Interest that is due and
payable on a Note, but is not punctually paid in accordance with this Indenture
on a Payment Date.

                  “Defaulted Lease”: As defined in the Property Management
Agreement.

                  “Definitive Note”: A definitive, fully registered Note.

                  “Depository”: The Depository Trust Company or any successor
depository hereafter named as contemplated by Section 2.07(c). The nominee of
the initial Depository for purposes of registering such Notes as are to be
Book-Entry Notes, is Cede & Co. The Depository shall at all times be a “clearing
corporation” as defined in Section 8-102(4) of the

-6-



--------------------------------------------------------------------------------



 



Uniform Commercial Code of the State of New York and a “clearing agency”
registered pursuant to the provisions of Section 17A of the Securities Exchange
Act of 1934, as amended.

                  “Depository Participant”: A broker, dealer, bank or other
financial institution or other Person for whom from time to time the Depository
effects book-entry transfers and pledges of securities deposited with the
Depository.

                  “Determination Date”: With respect to any Payment Date, the
fourth Business Day preceding such Payment Date.

                  “Directing Holder”: So long as no Insurer Default has occurred
and is continuing, the Insurer. In the event an Insurer Default has occurred and
is continuing, the Holder or Holders of Notes evidencing at least a majority of
the voting rights of the Controlling Class.

                  “DSCR Reserve Account”: As defined in the Property Management
Agreement.

                  “DSCR Sweep Period”: As defined in the Property Management
Agreement.

                  “Due Date”: With respect to a Lease, the first day of each
calendar month.

                  “Eligible Account”: Any of (i) an account maintained with a
federal or state chartered depository institution or trust company, the
long-term deposit or long-term unsecured debt obligations of which (or of such
institution’s parent holding company) are rated “A” or better by each Rating
Agency other than S&P, and “AA-” or better by S&P, if the deposits are to be
held in the account for more than 30 days, or the short-term deposit or
short-term unsecured debt obligations of which (or of such institution’s parent
holding company) are rated “P-1” by Moody’s and “A-1+” by S&P if the deposits
are to be held in the account for 30 days or less, in any event at any time
funds are on deposit therein, or (ii) a segregated trust account maintained with
a federal or state chartered depository institution or trust company acting in
its fiduciary capacity, which, in the case of a state chartered depository
institution or trust company is subject to regulations regarding fiduciary funds
on deposit therein substantially similar to 12 C.F.R. § 9.10(b), and which, in
either case, has a combined capital and surplus of at least $50,000,000 and is
subject to supervision or examination by federal or state authority, or
(iii) any other account that is acceptable to the Rating Agencies (as evidenced
by Rating Agency Confirmations). Eligible Accounts may bear interest.

                  “Environmental Laws”: As defined in Section 9.01(b)(xxx)
hereof.

                  “ERISA”: The Employee Retirement Income Security Act of 1974,
as amended.

                  “Event of Default”: As defined in Section 4.01 hereof.

                  “Extraordinary Expenses”: Unanticipated expenses required to
be borne by the Issuer, that consist of, among other things: (i) amounts to be
paid to the Indenture Trustee for the transfer of Lease Files and other
administrative expenses incurred in connection with the transfer of Mortgaged
Properties by the Issuer; (ii) payments to the Property Manager, the Special
Servicer, the Issuer, the Indenture Trustee or any of their respective
directors, officers,

-7-



--------------------------------------------------------------------------------



 



employees, agents and Control Persons of amounts for any loss, liability, third
party claim, reasonable expense or reasonable disbursements as specified in this
Indenture (including Section 5.04(a)(2)), the Notes, the Property Management
Agreement, the Limited Partnership Agreement or any other agreement related
thereto; (iii) the cost of Opinions of Counsel; (iv) payments of other amounts
owed to the Indenture Trustee under this Indenture; and (v) amounts in respect
of environmental remediation and indemnities that the Issuer is obligated to pay
but fails to pay.

                  “FDIC”: Federal Deposit Insurance Corporation or any
successor.

                  “Final Payment Date”: The Payment Date on which the final
payment on the Notes is made hereunder by reason of all principal, interest and
other amounts due and payable on such Notes having been paid.

                  “Foreclosure Proceeding”: Any proceeding, non-judicial sale or
power of sale or other proceeding (judicial or non-judicial) for the foreclosure
or non-judicial sale of any Mortgaged Property or any other Collateral under any
Mortgage.

                  “GAAP”: Such accounting principles as are generally accepted
in the United States.

                  “Governmental Authority”: As defined in the Property
Management Agreement.

                  “Grant”: To mortgage, pledge, bargain, sell, warrant,
alienate, demise, convey, assign, transfer, create and grant a security interest
in and right of set-off against, deposit, set over and confirm. A Grant of
Collateral shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including, without limitation,
the immediate and continuing right to claim for, collect, receive and give
receipt for principal and interest payments in respect of the Collateral and all
other monies and proceeds payable thereunder, to give and receive notices and
other communications, to make waivers or other agreements, to exercise all
rights and options, to bring Proceedings in the name of the granting party or
otherwise, and generally to do and receive anything which the granting party is
or may be entitled to do or receive thereunder or with respect thereto.

                  “Hazardous Substances”: As defined in Section 9.01(b)(xxx)
hereof.

                  “Improvements”: As defined in the Property Management
Agreement.

                  “Indenture”: This instrument as originally executed or as it
may be supplemented or amended from time to time by one or more indentures
supplemental hereto entered into pursuant to the applicable provisions hereof.

                  “Indenture Trustee”: LaSalle Bank National Association, a
national banking association, in its capacity as trustee under this Indenture,
or its successor in interest, or any successor trustee appointed as provided in
this Indenture.

-8-



--------------------------------------------------------------------------------



 



                  “Indenture Trustee Fee”: A monthly fee payable from the
Payment Account pursuant to Section 2.12(c) hereof on each Payment Date and
accruing on the Principal Balance of the Notes at the Indenture Trustee Fee Rate
as provided in Section 1.03.

                  “Indenture Trustee Fee Rate”: A fixed percentage rate equal to
eight tenths (0.8) basis points per annum.

                  “Indenture Trustee’s Office”: The principal corporate trust
office of the Indenture Trustee at which at any particular time its corporate
trust business shall be administered, which office at the Closing Date is
located at 135 South LaSalle Street, Suite 1625, Chicago, Illinois 60603,
Attention: Asset-Backed Securities Trust Services Group-CARS–DB4, L.P.,
Series 2002.

                  “Independent”: When used with respect to any specified Person,
any such Person who (i) is in fact independent of the Indenture Trustee, the
Issuer, and the Issuer GP, and any and all Affiliates thereof, (ii) does not
have any direct financial interest in or any material indirect financial
interest in any of the Indenture Trustee, the Issuer or any Affiliate thereof,
and (iii) is not connected with the Indenture Trustee, the Issuer or any
Affiliate thereof as an officer, employee, promoter, underwriter, trustee,
partner, director or Person performing similar functions; provided, however,
that a Person shall not fail to be Independent of the Indenture Trustee or the
Issuer or any Affiliate thereof merely because such Person is the beneficial
owner of 2% or less of any class of securities issued by the Indenture Trustee,
the Issuer or any Affiliate thereof, as the case may be. The Indenture Trustee
and the Issuer may rely, in the performance of any duty hereunder, upon the
statement of any Person contained in any certificate from the same that such
Person is Independent according to this definition.

                  “Independent Director”: As defined in Section 9.43 hereof.

                  “Initial Transfer”: As defined in Section 2.06(d) hereof.

                  “Initial Non-MBIA Purchaser”: Credit Suisse First Boston
Corporation.

                  “Insolvency Law”: With respect to any Person, any liquidation,
insolvency, bankruptcy, moratorium, reorganization or similar law applicable to
such Person.

                  “Insolvency Opinion”: As defined in Section 9.01(a)(xxv)
hereof.

                  “Insurance Agreement”: The Insurance and Reimbursement
Agreement, dated the Closing Date, among the Issuer, the Insurer and the
Property Manager.

                  “Insurance Policy”: Collectively, the financial guaranty
insurance policy issued by the Insurer with respect to the Class A-1a Notes and
the financial guaranty insurance policy issued by the Insurer with respect to
the Class A-2 and Class A-3 Notes.

                  “Insurance Policy Payment Account”: As defined in Section 2.13
hereof.

                  “Insurance Premium”: With respect to a Payment Date, the
premium payable in arrears to the Insurer pursuant to the Insurance Premium Fee
Letter.

-9-



--------------------------------------------------------------------------------



 



                  “Insurance Premium Fee Letter”: The Premium Fee Letter, dated
the Closing Date, between the Issuer and the Insurer.

                  “Insurance Proceeds”: As defined in the Property Management
Agreement.

                  “Insured Notes”: Collectively, the Class A-1a Notes, the
Class A-2 Notes and the Class A-3 Notes.

                  “Insured Obligations”: As defined in the Insurance Policy.

                  “Insurer”: MBIA Insurance Corporation, a New York stock
insurance corporation.

                  “Insurer Accrued Liabilities”: With respect to any Payment
Date, all amounts paid by the Insurer under the Insurance Policy and not yet
reimbursed to the Insurer.

                  “Insurer Default”: An Insurer Default will occur in the event
of the following: (i) the Insurer fails to pay when, as and in the amounts
required, any amount payable under the Insurance Policy and the continuation of
such failure unremedied for two Business Days or (ii) (a) the Insurer commences
any case, proceeding or other action (A) under any existing or future Insolvency
Law seeking to have an order for relief entered with respect to it, or seeking
to adjudicate it bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to it or its debts, or (B) seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its assets, or the Insurer makes a general assignment for
the benefit of its creditors or (b) there is commenced against the Insurer any
case, proceeding or other action of a nature referred to in clause (ii) above
which shall not have been dismissed, stayed or bonded pending appeal within 90
days from the entry thereof.

                  “Insurer Order”: A written order or request dated and signed
in the name of the Insurer by an Authorized Officer of the Insurer.

                  “Interested Person”: As of any date of determination, the
Issuer, the Issuer GP or, in each such case, any of their respective Affiliates.

                  “Issuer”: CARS-DB4, L.P., a Delaware limited partnership, or
its successor in interest.

                  “Issuer Advances”: As defined in Section 2.12(c) hereof.

                  “Issuer GP”: CARS-DBSPE4, INC., a Delaware corporation, or its
successor in interest.

                  “Issuer’s Office”: The principal office of the Issuer, which
office at the Closing Date is located at 1420 Spring Hill Road, Suite 525,
McLean, Virginia 22102, facsimile number: (703) 448-5671, Attention: General
Counsel.

-10-



--------------------------------------------------------------------------------



 



                  “Issuer Request” or “Issuer Order”: A written request or order
signed in the name of the Issuer by a Responsible Officer of the Issuer GP, in
its capacity as general partner of the Issuer.

                  “Lease”: Each lease listed on the Lease Schedule attached as
Exhibit A-2 to the Property Management Agreement, as such Lease Schedule may be
modified pursuant to the terms of the Property Management Agreement, and from
time to time included in the Collateral.

                  “Lease Guarantor”: Any Person who guarantees the obligations
of any Tenant pursuant to a Lease Guaranty.

                  “Lease Guaranty”: As defined in the Property Management
Agreement.

                  “Lease Schedule”: As defined in the Property Management
Agreement.

                  “Legal Requirements”: As defined in the Property Management
Agreement.

                  “Letter of Representations”: The Letter of Representations,
dated the Closing Date, among the Depository, the Indenture Trustee and the
Issuer.

                  “License”: As defined in Section 9.01(b)(xii) hereof.

                  “Lien”: As defined in the Property Management Agreement.

                  “Limited Partnership Agreement”: The Amended and Restated
Agreement of Limited Partnership, dated as of June 28, 2002, between the Issuer
GP and CARS.

                  “Limited Partnership Interests”: The limited partnership
interests issued pursuant to the Limited Partnership Agreement.

                  “Liquidated Lease”: A Defaulted Lease with respect to which
the leased Mortgaged Property has been either re-leased or sold, or any Lease
related to a Mortgaged Property released from the Collateral.

                  “Liquidation Proceeds”: As defined in the Property Management
Agreement.

                  “Maturity”: With respect to each Class of Notes, the date as
of which the principal of and interest on such Class of Notes has become due and
payable as herein provided, whether at Stated Maturity, by acceleration or
otherwise.

                  “Monthly Lease Payment”: As defined in the Property Management
Agreement.

                  “Moody’s”: Moody’s Investors Service, Inc.

                  “Mortgage”: With respect to each Mortgaged Property, the
Mortgage (or Deed of Trust or Deed to Secure Debt), Assignment of Rents and
Leases, Security Agreement and Fixture Filing executed by the Issuer to secure
the payment of the obligations evidenced by the

-11-



--------------------------------------------------------------------------------



 



Notes and this Indenture. The Issuer’s obligations under each Mortgage are
incorporated herein by reference.

                  “Mortgaged Property”: Each parcel of real property listed on
the Mortgaged Property Schedule and from time to time included in the
Collateral, the buildings, structures, fixtures (to the extent not property of
the related Tenant), additions, enlargements, extensions, modifications,
repairs, replacements or improvements now or hereinafter erected or located on
such parcel (the “Improvements”) and appurtenant easements and other property
rights relating thereto.

                  “Nonrecoverable Advance”: As defined in the Property
Management Agreement.

                  “Note”: Any of the Issuer’s Triple Net Lease Mortgage Notes,
Series 2002, executed, authenticated and delivered hereunder.

                  “Note Interest”: On any Payment Date, with respect to each
class of Notes, the interest accrued during the related Accrual Period at the
Class A-1a Note Rate, the Class A-1b Note Rate, the Class A-2 Note Rate or the
Class A-3 Note Rate, as applicable, applied to the Principal Balance thereof
immediately prior to such Payment Date. The Note Interest shall be calculated on
a 30/360 basis.

                  “Note Owner”: With respect to a Book-Entry Note, the Person
who is the beneficial owner of such Note as reflected on the books of the
Depository or on the books of a Depository Participant or on the books of an
indirect participating brokerage firm for which a Depository Participant acts as
agent.

                  “Note Rate”: The Class A-1a Note Rate, the Class A-1b Note
Rate, the Class A-2 Note Rate and the Class A-3 Note Rate, as applicable.

                  “Note Register”: As defined in Section 2.06(a) hereof.

                  “Note Restricted Period”: The period of time to and including
40 days after the later of (a) the date upon which the Notes were first offered
to any persons (other than distributors) in reliance upon Regulation S and
(b) the Closing Date.

                  “Noteholder” or “Holder”: With respect to any Note, the Person
in whose name such Note is registered on the Note Register maintained pursuant
to Section 2.06 hereof, except that solely for the purpose of giving any consent
or exercising any voting rights or directing or proceeding with any action
hereunder pursuant to this Indenture, any Note registered in the name of the
Issuer or any Affiliate thereof shall be deemed not to be Outstanding or counted
in any way; provided that so long as no Insurer Default shall have occurred and
be continuing, the Insurer shall have the right to exercise all voting and
consent rights otherwise granted to the Noteholders, subject to Section 8.02
hereof, including such rights in any Transaction Document, and shall be the
“Noteholder” for such purpose; provided, however, that the parties hereto shall
be required to recognize as a “Noteholder” or “Holder” only the Person in whose
name a Note is registered in the Note Register as of the related Record Date.

-12-



--------------------------------------------------------------------------------



 



                  “Notice of Default”: As defined in Section 5.02 hereof.

                  “Offering Circular”: The Confidential Offering Circular, dated
June 26, 2002, relating to the Notes.

                  “Officer’s Certificate”: A certificate signed by any
Responsible Officer of the Issuer GP, as general partner of the Issuer, or of
the Indenture Trustee, as the case may be.

                  “Opinion of Counsel”: A written opinion of counsel, who shall
be selected by the Issuer (and reasonably acceptable to the Indenture Trustee
and the Insurer). The cost of obtaining such opinion shall be borne by the
Issuer unless otherwise specified.

                  “Other Accrued Liabilities”: With respect to any Payment Date,
the sum of (a) all amounts owing under the Insurance Agreement (other than the
Insurance Premium and Insurer Accrued Liabilities), and not yet paid to the
Insurer (including any premium payable pursuant to the Insurance Agreement as a
result of a redemption of the Notes), and (b) interest on the foregoing amounts,
the Insurance Premium and any Insurer Accrued Liabilities from the date incurred
(or due, in the case of the Insurance Premium) to the date of payment to or
reimbursement of the Insurer at the per annum rate set forth in the Insurance
Agreement, and not yet paid to the Insurer.

                  “OTS”: Office of Thrift Supervision or any successor thereto.

                  “Outstanding”: When used with respect to Notes, means, as of
the date of determination, any Note theretofore authenticated and delivered
under this Indenture, except:



           (i) (a) Notes theretofore canceled by the Note Registrar, or (b)
Notes delivered to the Note Registrar for cancellation (other than any Note as
to which any amount that has become due and payable in respect thereof has not
been paid in full); and              (ii) Notes in exchange for or in lieu of
which other Notes have been authenticated and delivered pursuant to this
Indenture, other than any such Notes in respect of which there shall have been
presented to the Note Registrar proof satisfactory to it that such Notes are
held by a bona fide purchaser in whose hands such Notes are valid obligations of
the Issuer;

provided, however, that in determining whether the Holders of the requisite
aggregate Principal Balance of Outstanding Notes have given any request, demand,
authorization, vote, direction, notice, consent or waiver hereunder, Notes owned
by an Interested Person shall be disregarded and deemed not to be Outstanding
(unless any such Person or Persons owns all the Notes), except that, in
determining whether the Indenture Trustee shall be protected in relying upon any
such request, demand, authorization, direction, notice, consent or waiver, only
Notes which the Note Registrar knows to be so owned shall be so disregarded.
Notes owned by an Interested Person which have been pledged in good faith may be
regarded as Outstanding if the pledgee establishes to the satisfaction of the
Note Registrar in its sole discretion the pledgee’s right to act with respect to
such Notes and that the pledgee is not an Interested Person.

-13-



--------------------------------------------------------------------------------



 



                  “Ownership Interest”: As to any Note, any ownership or
security interest in such Note as held by the Holder thereof and any other
interest therein, whether direct or indirect, legal or beneficial, as owner or
as pledgee.

                  “P&I Advance”: Any advance of principal and/or interest made
by the Property Manager or the Trustee, as applicable, pursuant to the Property
Management Agreement. Each reference to reimbursement or payment of a P&I
Advance shall be deemed to include, whether or not specifically referred to,
payments or reimbursement of interest thereon at the Reimbursement Rate through
the date of payments or reimbursement.

                  “Parent Guaranty”: The Guaranty, dated as of the Closing Date,
between CARS and the Indenture Trustee.

                  “Payment Account”: The segregated account established in the
name of the Indenture Trustee pursuant to Section 2.11 hereof.

                  “Payment Date”: The 15th day of each calendar month, or, if
such 15th day is not a Business Day, the next succeeding Business Day,
commencing in July 2002.

                  “Payoff Amount”: As defined in the Property Management
Agreement.

                  “Percentage Interest”: With respect to any Note of any Class,
the fraction, expressed as a percentage, the numerator of which is the initial
Principal Balance of such Note on the Closing Date as set forth on the face
thereof, and the denominator of which is the initial Principal Balance of such
Class of Notes on the Closing Date.

                  “Permitted Encumbrances”: As defined in the Property
Management Agreement.

                  “Permitted Leases”: As defined in the Property Management
Agreement.

                  “Permitted Materials”: As defined in the Section 9.01(b)(xxx)
hereof.

                  “Person”: Any individual, corporation, partnership, limited
liability company, joint venture, estate, trust, unincorporated association, or
any federal, state, county or municipal government or any political subdivision
thereof.

                  “Plan”: Any one of (i) (A) an “employee benefit plan,” as
defined in Section 3(3) of ERISA that is subject to the provisions of Title I of
ERISA, or (B) a “plan,” as defined in Section 4975 of the Code that is subject
to the provisions of Section 4975 of the Code; or (ii) an entity whose
underlying assets include assets of any such employee benefit plan or plan by
reason of an investment in that entity by such employee benefit plan or plan.

                  “Prepayment Consideration”: In connection with a prepayment of
any Class of Notes, an amount equal, for each Class prepaid in whole or in part,
to the excess (if any), of (i) the discounted present value as of the date of
such prepayment (the “Prepayment Date”) of each of the scheduled payments of
principal and Note Interest scheduled to be paid after the Prepayment Date
allocable to the portion of the Principal Balance of the Class of Notes being

-14-



--------------------------------------------------------------------------------



 



prepaid, over (ii) the portion of the Principal Balance of such Class being
prepaid. The discounted present value shall be calculated by applying a discount
rate equal to 0.50% plus the yield on a United States Treasury bill or note of a
constant maturity which is closest to, but not greater than, the Stated Maturity
of the related Class of Notes. The yield on such United States Treasury bills or
notes shall be determined by reference to the yield reported as of 10:00 a.m.,
New York City time, on the second Business Day next preceding the Prepayment
Date, on the display designated as “Page 678” on the Telerate Service (or such
other display as may replace page 678 on Telerate), or if such yields have not
been reported on the Telerate Service as of such time or the yields reported at
such time are not ascertainable, the yield reported as of the next preceding day
in the Federal Reserve Statistical Release H.15 (519) (or any comparable
successor publication). For the elimination of doubt, the following is an
example of the calculation of Prepayment Consideration following a prepayment of
a Class of Notes. If a Mortgaged Property was to be released by the Issuer and
its Allocated Loan Amount was equal to $100, the Release Price would be equal to
$125 (the product of $100 and 125%). Assuming that there are no unreimbursed
Advances or Extraordinary Expenses relating to such Mortgaged Property, the
Payoff Amount with respect thereto would be equal to $125. Also assume that the
Payoff Amount would be paid to only one Class of Notes. The related Prepayment
Consideration would be equal to the excess (if any) of (i) the discounted
present value as of the Prepayment Date of each of the scheduled payments of
principal and Note Interest scheduled to be paid after the Prepayment Date on
such Class of Notes allocable to the portion of the Principal Balance of such
Class of Notes being prepaid, over (ii) such Payoff Amount.

                  “Principal Balance”: With respect to each Class of Notes and
any Determination Date, the amount stated for such Class of Notes in the column
“Initial Principal Balance” in Section 2.05(a), reduced by any payments of
principal actually made on such Class of Notes on all previous Payment Dates.

                  “Proceeding”: Any suit in equity, action at law or other
judicial or administrative proceeding.

                  “Property Insurance Policy”: As defined in the Property
Management Agreement.

                  “Property Management Agreement”: The Property Management and
Lease Servicing Agreement, dated as of the Closing Date, among the Issuer, the
Property Manager, the Special Servicer and the Indenture Trustee.

                  “Property Manager”: CARS Loan Servicer L.L.C., or its
successors and assigns.

                  “Property Protection Advances”: As defined in the Property
Management Agreement.

                  “Purchase Option”: As defined in the Property Management
Agreement.

                  “Qualified Institutional Buyer”: A “qualified institutional
buyer” within the meaning of Rule 144A.

-15-



--------------------------------------------------------------------------------



 



                  “Rating Agency”: Moody’s, S&P or their respective successors
in interest. If neither of such Rating Agency or any related successor remains
in existence, “Rating Agency” shall be deemed to refer to such other nationally
recognized statistical rating organization or other comparable Person designated
by the Issuer pursuant to the Property Management Agreement, and specific
ratings of Moody’s or S&P referenced herein shall be deemed to refer to the
equivalent ratings of the party so designated. References herein to “applicable
rating category” (other than any such references to “highest applicable rating
category”) shall, in the case of Moody’s and S&P, be deemed to refer to such
applicable rating category of Moody’s and S&P, respectively, without regard to
any plus or minus or other comparable rating qualification.

                  “Rating Agency Confirmations”: Written confirmation from each
Rating Agency that it will not qualify, downgrade or withdraw its then-current
rating assigned to any Class of Notes, without giving effect to the Insurance
Policy.

                  “RCRA”: As defined in Section 9.01(b)(xxx) hereof.

                  “Record Date”: With respect to any Payment Date (other than
the Payment Date in July 2002), the last Business Day of the prior calendar
month, and, with respect to the Payment Date in July 2002, the Closing Date.

                  “Recorded Covenants”: With respect to a Mortgaged Property,
all covenants, agreements, restrictions and encumbrances contained in any
instruments recorded against the same or any part thereof, including, without
limitation, any which may (a) require repairs, modifications or alterations in
or to such Mortgaged Property or any part thereof, or (b) in any way limit the
use and enjoyment thereof.

                  “Regulation S”: Regulation S promulgated under the 1933 Act.

                  “Reimbursement Rate”: As defined in the Property Management
Agreement.

                  “Remedial Work”: As defined in Section 9.32(b) hereof.

                  “Resolution”: A copy of a resolution certified by an
Authorized Officer of the Issuer GP, the general partner of the Issuer, to have
been duly adopted by the Issuer GP and to be in full force and effect on the
date of such certification.

                  “Responsible Officer”: With respect to the Indenture Trustee,
any officer of the Indenture Trustee assigned to its Corporate Trust Services
Group, customarily performing functions with respect to corporate trust matters
and having direct responsibility for the administration of this Indenture and,
with respect to a particular corporate trust matter under this Indenture, any
other officer to whom such matter is referred because of such officer’s
knowledge of and familiarity with the particular subject; and, with respect to
the Issuer and the Issuer GP, any officer or number of officers or other Person
or number of Persons duly authorized to perform the indicated action on behalf
of the Issuer GP.

                  “Restricted Note”: As defined in Section 2.03(b) hereof.

                  “Rule 144A”: Rule 144A under the 1933 Act.

-16-



--------------------------------------------------------------------------------



 



                  “S&P”: Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

                  “Scheduled Beginning Class A-1a Principal Balance”: With
respect to any Payment Date, the Principal Balance set forth in the Class A-1a
Amortization Schedule for the immediately prior Payment Date.

                  “Scheduled Ending Class A-1a Principal Balance”: With respect
to any Payment Date, the Principal Balance set forth in the Class A-1a
Amortization Schedule for such Payment Date.

                  “Scheduled Beginning Class A-2/A-3 Principal Balance”: With
respect to any Payment Date, the aggregate Principal Balance set forth in the
Class A-2/A-3 Amortization Schedule for the immediately prior Payment Date.

                  “Scheduled Ending Class A-2/A-3 Principal Balance”: With
respect to any Payment Date, the aggregate Principal Balance set forth in the
Class A-2/A-3 Amortization Schedule for such Payment Date.

                  “SNDA”: As defined in the Property Management Agreement.

                  “Special Servicer”: CARS Loan Servicer L.L.C., or its
successors and assigns.

                  “Stated Maturity”: With respect to any Class of Notes, the
date specified in such Note and Section 2.05(a) as the fixed date on which the
final payment of principal of and interest on such Class of Notes becomes
finally due and payable. The “Stated Maturity” is the same date as the
“Scheduled Final Payment Date” referred to in the Offering Circular.

                  “Subsequent Transfer”: As defined in Section 2.06(d) hereof.

                  “Successor Person”: As defined in Section 9.16 hereof.

                  “Taxes”: As defined in Section 9.04 hereof.

                  “Tenant”: With respect to each Lease, the tenant under such
Lease and any successor or assign thereof.

                  “Title Insurance Policies”: With respect to each Mortgaged
Property, an ALTA mortgagee title insurance policy in the form (reasonably
acceptable to the Indenture Trustee) (or, if any Mortgaged Property is in a
state which does not permit the issuance of such ALTA policy, such form as shall
be permitted in such state and reasonably acceptable to the Indenture Trustee)
issued with respect to such Mortgaged Property and insuring the lien of the
Mortgage encumbering such Mortgaged Property.

                  “Transaction Documents”: The Notes, this Indenture, the
Property Management Agreement, the Insurance Agreement, the Insurance Premium
Fee Letter, the Collection Account Agreement, the Parent Guaranty and all other
documents executed by the Issuer to secure the indebtedness evidenced by the
Notes.

-17-



--------------------------------------------------------------------------------



 



                  “Treasury Regulations”: Temporary, final or proposed
regulations (to the extent that by reason of their proposed effective date such
proposed regulations would apply to the Issuer) of the United States Department
of the Treasury.

                  “Trustee Report”: As defined in Section 6.01(a) hereof.

                  “UCC”: The Uniform Commercial Code as in effect in any
applicable jurisdiction.

                  “UCC Financing Statement”: A financing statement executed and
in form sufficient for filing pursuant to the UCC, as in effect in the relevant
jurisdiction.

                  “Unscheduled Proceeds”: As defined in the Property Management
Agreement.

                  Section 1.02 Rules of Construction. For all purposes of this
Indenture, except as otherwise expressly provided or unless the context
otherwise requires:



           (1) the terms defined in this Article have the meanings assigned to
them in this Article and include the plural as well as the singular;    
         (2) all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with GAAP, and, except as otherwise herein
expressly provided, the term “generally accepted accounting principles” with
respect to any computation required or permitted hereunder means such accounting
principles as are generally accepted in the United States;              (3) the
word “including” shall be construed to be followed by the words “without
limitation”;              (4) article and section headings are for the
convenience of the reader and shall not be considered in interpreting this
Indenture or the intent of the parties hereto;              (5) the words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
this Indenture as a whole and not to any particular article, section or other
subdivision; and              (6) the pronouns used herein are used in the
masculine and neuter genders but shall be construed as feminine, masculine or
neuter, as the context requires.

                  Section 1.03 Fee Calculations. The calculation of the
Indenture Trustee Fee shall accrue at the Indenture Trustee Fee Rate on the
basis of the Outstanding Principal Balance of the Notes. All dollar amounts
calculated hereunder shall be rounded to the nearest penny with one-half of one
penny being rounded up.

-18-



--------------------------------------------------------------------------------



 



ARTICLE II

THE NOTES

                  Section 2.01 Forms; Denominations. The Book-Entry Notes, upon
original issuance, shall be issued in the form of (i) a global note representing
the Notes sold in “offshore transactions” (within the meaning of Regulation S),
in the form of Exhibits A-1 to A-4 hereto, with such legends as may be
applicable thereto (the “Temporary Regulation S Global Note”), and (ii) a global
note representing the Notes sold to Qualified Institutional Buyers, in the form
of Exhibits A-1 to A-4 hereto, with such legends as may be applicable thereto
(the “Restricted Global Note”).

                  After such time as the Note Restricted Period shall have
terminated, and subject to the receipt by the Trustee of a certificate in the
form of Exhibit D-4 hereto, beneficial interests in the Temporary Regulation S
Global Note may be exchanged for an equal aggregate principal amount of
beneficial interest in a permanent Global Note (the “Regulation S Global Note”
and, together with the Restricted Global Note and the Temporary Regulation S
Global Note, the “Global Notes”), in the form of Exhibits A-1 to A-4 hereto,
with such legends as may be applicable thereto. Upon any exchange of any
beneficial interest in the Temporary Regulation S Global Note for a beneficial
interest in the Regulation S Global Note, (A) the Temporary Regulation S Global
Note shall be endorsed by the Trustee to reflect the reduction of the principal
amount evidenced thereby, whereupon the principal amount of the Temporary
Regulation S Global Note shall be reduced for all purposes by the amount so
exchanged and endorsed and (B) the Regulation S Global Note shall be endorsed by
the Trustee to reflect the increase of the principal amount evidenced thereby,
whereupon the principal amount of the Regulation S Global Note shall be
increased for all purposes by the amount so exchanged and endorsed. The Notes
initially will be issued in book-entry form. The Notes will each be issued in
minimum denominations of $10,000 in Note Principal Balance and in integral
multiples of $1 in excess thereof.

                  Section 2.02 Execution, Authentication, Delivery and Dating.
(a) The Notes shall be executed by manual or facsimile signature on behalf of
the Issuer by any Authorized Officer of the Issuer GP, as the general partner of
the Issuer. Notes bearing the manual or facsimile signatures of individuals who
were at any time the authorized officers of the Issuer GP shall be entitled to
all benefits under this Indenture, subject to the following sentence,
notwithstanding that such individuals or any of them have ceased to hold such
offices prior to the authentication and delivery of such Notes or did not hold
such offices at the date of such Notes. No Note shall be entitled to any benefit
under this Indenture, or be valid for any purpose, however, unless there appears
on such Note a certificate of authentication substantially in the form provided
for herein executed by the Indenture Trustee by manual signature, and such
certificate of authentication upon any Note shall be conclusive evidence, and
the only evidence, that such Note has been duly authenticated and delivered
hereunder. All Notes shall be dated the date of their authentication.

                  (b) At the election of the Indenture Trustee, the Indenture
Trustee may appoint one or more agents (each, an “Authenticating Agent”) with
power to act on its behalf and subject to its direction in the authentication of
Notes in connection with transfers and

-19-



--------------------------------------------------------------------------------



 



exchanges under Sections 2.06 and 2.08, as fully to all intents and purposes as
though each such Authenticating Agent had been expressly authorized by those
Sections to authenticate the Notes. For all purposes of this Indenture, the
authentication of Notes by an Authenticating Agent shall be deemed to be the
authentication of Notes “by the Indenture Trustee.” The Indenture Trustee shall
be the initial Authenticating Agent.

                  Any corporation, bank, trust company or association into which
any Authenticating Agent may be merged or converted or with which it may be
consolidated, or any corporation, bank, trust company or association resulting
from any merger, consolidation or conversion to which any Authenticating Agent
shall be a party, or any corporation, bank, trust company or association
succeeding to the corporate trust business of any Authenticating Agent, shall be
the successor of such Authenticating Agent hereunder, without the execution or
filing of any further act on the part of the parties hereto or such
Authenticating Agent or such successor corporation, bank, trust company or
association.

                  Any Authenticating Agent may at any time resign by giving
written notice of resignation to the Indenture Trustee and the Issuer. The
Indenture Trustee may at any time terminate the agency of any Authenticating
Agent by giving written notice of termination to such Authenticating Agent and
the Issuer. Upon receiving such notice of resignation or upon such a
termination, the Indenture Trustee shall promptly appoint a successor
Authenticating Agent, give written notice of such resignation, termination
and/or appointment to the Issuer and give notice of such resignation,
termination and/or appointment to the Noteholders. Upon the resignation or
termination of the Authenticating Agent and prior to the appointment of a
successor, the Indenture Trustee shall act as Authenticating Agent.

                  Each Authenticating Agent shall be entitled to all limitations
on liability, rights of reimbursement and indemnities that the Indenture Trustee
is entitled to hereunder as if it were the Indenture Trustee.

                  Section 2.03 Regulation S Notes; Restricted Notes.
(a) Book-Entry Notes initially offered and sold in reliance on Regulation S
(each, a “Regulation S Note”) shall be issued without interest coupons, in the
form of Exhibits A-1 to A-4 hereto, with such legends as may be applicable
thereto (including the legend set forth below), and registered in the names of
the Noteholders thereof. After expiration of the Note Restricted Period, a
Noteholder may request that such note be reissued without the following legend:

                  THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF
1933 (THE “SECURITIES ACT”), AND THIS NOTE MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM. EACH PURCHASER OF THIS NOTE IS HEREBY NOTIFIED THAT THE SELLER OF
THIS NOTE MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF
THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.

                  THE HOLDER OF THIS NOTE AGREES FOR THE BENEFIT OF THE ISSUER
THAT (A) THIS NOTE MAY BE OFFERED, RESOLD, PLEDGED OR

-20-



--------------------------------------------------------------------------------



 



OTHERWISE TRANSFERRED, ONLY (I) IN THE UNITED STATES TO A PERSON WHOM THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144A, (II) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE
WITH RULE 904 UNDER THE SECURITIES ACT, (III) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF
AVAILABLE) OR (IV) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, IN EACH OF CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER
WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS
NOTE FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.

                  Upon such request, the Indenture Trustee shall cancel the Note
submitted for exchange and the Indenture Trustee shall, concurrently with such
cancellation, cause to be issued and authenticated to the holder thereof a new
Note without the foregoing legend in an aggregate principal amount equal to the
aggregate principal amount of the Note so exchanged.

                  (b) Book-Entry Notes or Definitive Notes initially offered and
sold to Qualified Institutional Buyers shall be issued in the form of Exhibits
A-1 to A-4 hereto, with such legends as may be applicable thereto (each, a
“Restricted Note”).

                  Section 2.04 Certification of Receipt of the Lease Files.
(a) The Indenture Trustee, by its execution and delivery of this Indenture,
acknowledges receipt by it of all assets Granted to it and included in the
Collateral, in good faith and without notice of any adverse claim, and declares
that it holds and will hold such assets on behalf of all present and future
Noteholders and the Insurer. In addition, the Indenture Trustee hereby certifies
to the Issuer, the Property Manager, the Special Servicer and the Noteholders
that, except as specifically identified in the Schedule of Exceptions to Lease
File Delivery attached hereto as Exhibit F-1, (i) the original or a copy
(certified to be true, correct and complete by the Issuer) of each Lease is in
its possession and (ii) such Lease has been reviewed by it, appears regular on
its face and appears to relate to a Mortgaged Property included in the
Collateral.

                  (b) Not later than the 75th day following the Closing Date
(and, if any exceptions are noted, again not later than the first anniversary of
the Closing Date), the Indenture Trustee shall deliver to the Issuer, the
Property Manager, the Special Servicer and the Insurer an executed certificate
in the form of Exhibit F-2 to the effect that, as to each Lease listed on the
Mortgaged Property Schedule (other than any Lease that has become a Liquidated
Lease or any Lease or Mortgaged Property specifically identified in any
exception report annexed thereto as not being covered by such certification),
(i) all documents specified in clauses (i), (iii) and (iv) of the definition of
“Lease File” in the Property Management Agreement are in its possession,
(ii) all such documents received by it with respect to such Lease and the
related Mortgaged Property have been reviewed by it, appear regular on their
face and appear to relate to such Lease or the related Mortgaged Property, and
(iii) based on the examinations referred to in Section 2.04(a) above and this
Section 2.04(b) and only as to the foregoing documents, the information set
forth in such Mortgaged Property Schedule with respect to the items specified in

-21-



--------------------------------------------------------------------------------



 



clause (i) (except for zip code and only to the extent contained within the
Lease) of the definition of “Mortgaged Property Schedule” in the Property
Management Agreement accurately reflects the information set forth in the Lease
File.

                  (c) The Indenture Trustee shall not be under any duty or
obligation to inspect, review or examine any of the documents, instruments,
certificates or other papers relating to the Mortgaged Properties and Leases
delivered to it to determine that the same are valid, legal, effective, genuine,
enforceable, in recordable form, sufficient or appropriate for the represented
purpose or that they are other than what they purport to be on their face.

                  The Indenture Trustee shall not assign, sell, dispose of or
transfer any interest in the Mortgaged Properties or Leases or any other asset
(except as expressly provided herein) or knowingly permit the Mortgaged
Properties or Leases or any other asset included in the Collateral to be
subjected to any lien, claim or encumbrance arising by, through or under the
Indenture Trustee or any Person claiming by, through or under the Indenture
Trustee other than the liens created pursuant to the Mortgages and this
Indenture.

                  Section 2.05 The Notes Generally. (a) The aggregate Principal
Balance of the Notes that may be authenticated and delivered under this
Indenture is limited to $325,000,000, except for Notes authenticated and
delivered upon registration of transfer of, or in exchange for, or in lieu of,
other Notes pursuant to Sections 2.06 and 2.08 below. Such aggregate Principal
Balance shall be allocated to four Classes having the Class designation, Initial
Principal Balance, Note Rate and Stated Maturity as follows:

                          Class   Initial                 Designation  
Principal Balance   Note Rate   Stated Maturity

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Class A-1a
  $ 164,135,642       7.2675 %   August 15, 2014
Class A-1b
    9,064,358       8.0421 %   July 15, 2015
Class A-2
    75,900,000       5.629 %   July 15, 2015
Class A-3
    75,900,000       6.550 %   June 15, 2022

                  (b) Each Note of any Class shall rank pari passu with each
other Note of such Class and be equally and ratably secured by the Collateral.
All Notes of any Class shall be identical except as to denominations and as
expressly permitted in this Indenture.

                  (c) This Indenture and the Mortgages shall evidence a
continuing lien on and security interest in the Collateral Granted hereunder and
thereunder to secure the full payment of the principal, interest and other
amounts on all the Notes and all amounts owed to the Insurer, which shall in all
respects be equally and ratably secured hereby for payment as provided herein,
and without preference, priority or distinction on account of the actual time or
times of the authentication and delivery of the Notes.

                  Section 2.06 Registration of Transfer and Exchange of Notes.
(a) At all times during the term of this Indenture, there shall be maintained at
the office of the Note Registrar a

-22-



--------------------------------------------------------------------------------



 



“Note Register” in which, subject to such reasonable regulations as the Note
Registrar may prescribe, the Note Registrar shall provide for the registration
of Notes and of transfers and exchanges of Notes as herein provided. The offices
of the Note Registrar shall be initially located (as of the Closing Date) at 135
South LaSalle Street, Suite 1625, Chicago, Illinois 60603, Attention:
Asset-Backed Securities Trust Services Group-CARS-DB4, L.P., Series 2002. The
Indenture Trustee is hereby initially appointed (and hereby agrees to act in
accordance with the terms hereof) as “Note Registrar” for the purpose of
registering Notes and transfers and exchanges of Notes as herein provided. The
Indenture Trustee may appoint, by a written instrument delivered to the Issuer,
any other bank or trust company to act as Note Registrar under such conditions
as the predecessor Indenture Trustee may prescribe, provided that the Indenture
Trustee shall not be relieved of any of its duties or responsibilities hereunder
by reason of such appointment. If the Indenture Trustee resigns or is removed in
accordance with the terms hereof, the successor trustee shall immediately
succeed to its predecessor’s duties as Note Registrar. The Issuer, the Property
Manager, the Special Servicer and the Indenture Trustee shall have the right to
inspect the Note Register or to obtain a copy thereof at all reasonable times,
and to rely conclusively upon a certificate of the Note Registrar as to the
information set forth in the Note Register. Upon written request of any
Noteholder made for purposes of communicating with other Noteholders with
respect to their rights under this Indenture, the Note Registrar shall promptly
furnish such Noteholder with a list of the other Noteholders of record
identified in the Note Register at the time of the request.

                  The Indenture Trustee is hereby initially appointed (and
hereby agrees to act in accordance with the terms hereof) as Book-Entry
Custodian.

                  (b) No transfer of any Note or interest therein shall be made
unless that transfer is made pursuant to an effective registration statement
under the 1933 Act, and effective registration or qualification under applicable
state securities laws, or is made in a transaction that does not require such
registration or qualification. No purported transfer of any interest in any Note
or any portion thereof which is not made in accordance with this Section 2.06
shall be given effect by or be binding upon the Indenture Trustee and any such
purported transfer shall be null and void ab initio and vest in the transferee
no rights against the Collateral or the Indenture Trustee.

                  By its acceptance of a Definitive Note or Book-Entry Note,
each Holder will be deemed to have represented and agreed that the transfer
thereof is restricted and agrees that it shall transfer such Definitive Note or
Book-Entry Note only in accordance with the terms of this Indenture and such
Definitive Note or Book-Entry Note and in compliance with applicable law.

                  (c) A Noteholder may transfer a Book-Entry Note only in
accordance with the following provisions:



           (i) No transfer of any Book-Entry Note (other than the sale by an
Initial Non-MBIA Purchaser to the initial purchasers of the Notes) shall be made
unless such transfer is made in a transaction pursuant to Regulation S or
Rule 144A under the 1933 Act and pursuant to exemption, registration or
qualification under applicable state securities laws. The Indenture Trustee
shall be entitled to rely upon the representations made by each transferee
pursuant to Section 2.06 hereof, and shall have no duty to

-23-



--------------------------------------------------------------------------------



 





  undertake any investigation or verify that any transfer satisfies the
requirements of this paragraph.              (ii) Restricted Note to
Regulation S Note during Note Restricted Period. If a holder of a Restricted
Note wishes at any time during the Note Restricted Period to transfer such
Restricted Note to a Person who wishes to take delivery thereof in the form of a
Regulation S Note, such Noteholder may, subject to the provisions of this
Section 2.06, transfer such Note for a Regulation S Note with an equivalent
principal amount. Upon receipt by the Indenture Trustee of a certificate in the
form of Exhibit D-2 given by the transferee of such Note (stating that such
transferee is a non-U.S. Person and the transfer of such interest has been made
in compliance with the transfer restrictions applicable to the Notes and in
accordance with Regulation S), the Indenture Trustee shall cancel the Restricted
Note so transferred and the Indenture Trustee shall, concurrently with such
cancellation, cause to be issued and authenticated to the transferee a
Regulation S Note in an aggregate principal amount equal to the aggregate
principal amount of the Restricted Note to be so transferred.    
         (iii) Restricted Note to Regulation S Note after the Expiration of Note
Restricted Period. If a holder of a Restricted Note wishes at any time after the
expiration of the Note Restricted Period to transfer such Restricted Note to a
Person who wishes to take delivery thereof in the form of a Regulation S Note,
such Noteholder may, subject to provisions of this Section 2.06, transfer such
Note for a Regulation S Note with an equivalent principal amount. Upon receipt
by the Indenture Trustee of a certificate in the form of Exhibit D-3 given by
the transferee stating that the transfer of such interest has been made in
compliance with the transfer restrictions applicable to the Notes and pursuant
to and in accordance with Regulation S, the Indenture Trustee shall cancel the
Restricted Note so transferred and the Indenture Trustee shall, concurrently
with such cancellation, cause to be issued and authenticated to the transferee a
Regulation S Note in an aggregate principal amount equal to the aggregate
principal amount of the Restricted Note so transferred.    
         (iv) Regulation S Note to Restricted Note during Note Restricted
Period. If a holder of a Regulation S Note wishes at any time during the Note
Restricted Period to transfer its Note to a Qualified Institutional Buyer, such
Qualified Institutional Buyer shall be required to take delivery thereof in the
form of a Restricted Note and such Noteholder may, subject to the provisions of
this Section 2.06, transfer such interest for a Restricted Note in an equivalent
principal amount. Upon receipt by the Indenture Trustee of a certificate in the
form of Exhibit D-1 hereto given by the transferee and stating that such
transferee is a Qualified Institutional Buyer and is obtaining such Restricted
Note in a transaction meeting the requirements of Rule 144A, the Indenture
Trustee shall cancel the Regulation S Note so transferred and the Indenture
Trustee shall, concurrently with such cancellation, cause to be issued and
authenticated to the transferee a Restricted Note in an aggregate principal
amount equal to the beneficial interest in the Regulation S Note to be so
transferred.              (v) Transfer of Restricted Notes that are Book-Entry
Notes to Qualified Institutional Buyers. No transferor or transferee
certificates need be delivered upon the

-24-



--------------------------------------------------------------------------------



 





  transfer of a Restricted Note that is a Book-Entry Note to a Qualified
Institutional Buyer, and the representations set forth in Exhibits C-3 and C-4
hereto will be deemed to have been made by the transferor and transferee,
respectively.              (vi) Transfer of Restricted Notes after the
Expiration of Note Restricted Period. After the expiration of the Note
Restricted Period, transfers of the Restricted Notes may only be made in a
transaction exempt from the registration requirements of the 1933 Act and in
accordance with any applicable securities laws of any State of the United States
and in compliance with the requirements of this Section 2.06.    
         (vii) Transfer of Regulation S Notes during Note Restricted Period.
During the Note Restricted Period, transfers of interests in the Regulation S
Notes may only be made in accordance with Section 2.06(c)(ii) or 2.06(c)(iv)
above or to non-U.S. Persons in accordance with Regulation S in “offshore
transactions” (as such term is defined in Regulation S).    
         (viii) Transfer of Regulation S Notes after the Expiration of the Note
Restricted Period. After the expiration of the Note Restricted Period,
Regulation S Notes may, subject to the provisions of this Section 2.06, be
transferred to any person.

                  (d) If any transfer of a Note held by the related transferor
or to be held by the related transferee in the form of a Definitive Note is to
be made without registration under the 1933 Act (other than in connection with
the initial issuance thereof to the Issuer), then the Note Registrar shall
refuse to register such transfer unless it receives (and, upon receipt, may
conclusively rely upon) either:



           (i) in the case of a transfer to the initial purchaser thereof
directly from the Issuer (such transfer, an “Initial Transfer”), (A) an executed
transferor certificate from the transferor substantially in the form attached as
Exhibit C-1, and (B) an executed transferee certificate from the prospective
transferee in the form attached as Exhibit C-2 hereto; or              (ii) in
the case of a transfer other than an Initial Transfer (a “Subsequent Transfer”),
(A) an executed transferor certificate substantially in the form attached as
Exhibit C-3, and (B) an executed transferee certificate in the form attached as
Exhibit C-4 hereto.

If any such transfer of a Note held by the related transferor and also to be
held by the related transferee in the form of a Book-Entry Note is to be made
without registration under the 1933 Act, the transferor will be deemed to have
made as of the transfer date each of the representations and warranties set
forth on Exhibit C-3 hereto in respect of such Note and the transferee will be
deemed to have made as of the transfer date each of the representations and
warranties set forth on Exhibit C-4 hereto in respect of such Note, in each case
as if such Note were evidenced by a Definitive Note.

-25-



--------------------------------------------------------------------------------



 



                  Neither the Issuer nor any other person shall be obligated to
register or qualify the Notes under the 1933 Act or any other securities law or
to take any action not otherwise required under this Indenture to permit the
transfer of any Note or interest therein without registration or qualification.

                  (e) If a Person is acquiring any Note as a fiduciary or agent
for one or more accounts, such Person shall be required to deliver to the Note
Registrar a certification to the effect that, and such other evidence as may be
reasonably required by the Note Registrar to confirm that, it has (i) sole
investment discretion with respect to each such account and (ii) full power to
make the foregoing acknowledgments, representations, warranties, certifications
and agreements with respect to each such account as set forth in subsections (b)
and (c) of this Section 2.06; provided, that any Person so acquiring an interest
in a Book-Entry Note will be deemed to have made such certification

                  (f) Subject to the preceding provisions of this Section 2.06,
upon surrender for registration of transfer of any Note at the offices of the
Note Registrar maintained for such purpose, the Indenture Trustee shall execute
and the Note Registrar shall authenticate and deliver, in the name of the
designated transferee or transferees, one or more new Notes of a like Percentage
Interest.

                  (g) At the option of any Holder, its Notes may be exchanged
for other Notes of authorized denominations, of the same Class and of a like
Percentage Interest upon surrender of the Notes to be exchanged at the offices
of the Note Registrar maintained for such purpose. Whenever any Notes are so
surrendered for exchange, the Indenture Trustee shall execute and the Note
Registrar shall authenticate and deliver the Notes which the Noteholder making
the exchange is entitled to receive.

                  (h) Every Note presented or surrendered for transfer or
exchange shall (if so required by the Note Registrar) be duly endorsed by, or be
accompanied by a written instrument of transfer in the form satisfactory to the
Note Registrar duly executed by the Holder thereof or his attorney duly
authorized in writing.

                  (i) No service charge shall be imposed for any transfer or
exchange of Notes, but the Indenture Trustee or the Note Registrar may require
payment of a sum sufficient to cover any tax or other governmental charge that
may be imposed in connection with any transfer or exchange of Notes.

                  (j) All Notes surrendered for transfer and exchange shall be
physically canceled by the Note Registrar, and the Note Registrar shall dispose
of such canceled Notes in accordance with its customary procedures.

                  (k) Each transferee of a Note will be deemed to have
represented, warranted and agreed that either (i) such transferee is not a Plan,
or a governmental plan subject to substantially similar law, and is not
acquiring such Note or interest therein on behalf of, as named fiduciary of, as
trustee of, or with assets of, a Plan, or a governmental plan subject to
substantially similar law, or (ii) its acquisition and continued holding of such
Note or interest therein will not constitute or otherwise result in a non-exempt
prohibited transaction under

-26-



--------------------------------------------------------------------------------



 



Section 406 of ERISA or Section 4975 of the Code (or, in the case of a
governmental plan, any substantially similar law) either because it does not
constitute a prohibited transaction or due to the application of one or more
statutory or administrative prohibited transaction exemptions.

                  Section 2.07 Book-Entry Notes. (a) The Book-Entry Notes shall
be delivered as one or more Notes held by the Book-Entry Custodian or, if
appointed to hold such Notes as provided below, the Depository and registered in
the name of the Depository or its nominee and, except as provided in Section
2.07(c) and (d) below, transfer of such Notes may not be registered by the Note
Registrar unless such transfer is to a successor Depository that agrees to hold
such Notes for the respective Note Owners with Ownership Interests therein.
Except as provided in Section 2.07(c) and (d) below, such Note Owners shall hold
and transfer their respective Ownership Interests in and to such Notes through
the book-entry facilities of the Depository and, except as provided in
Section 2.07(c) and (d) below, shall not be entitled to definitive, fully
registered Notes (“Definitive Notes”) in respect of such Ownership Interests.
All transfers by Note Owners of their respective Ownership Interests in the
Book-Entry Notes to be held by the related transferees as Book-Entry Notes shall
be made in accordance with the procedures established by the Depository
Participant or brokerage firm representing each such Note Owner. Each Depository
Participant shall only transfer the Ownership Interests in the Book-Entry Notes
of Note Owners it represents or of brokerage firms for which it acts as agent in
accordance with the Depository’s normal procedures. The Indenture Trustee is
hereby initially appointed as the Book-Entry Custodian and hereby agrees to act
as such in accordance herewith and in accordance with the agreement that it has
with the Depository authorizing it to act as such. The Book-Entry Custodian may,
and, if it is no longer qualified to act as such, the Book-Entry Custodian
shall, appoint, by a written instrument delivered to the Issuer, the Property
Manager and Special Servicer, and, if the Indenture Trustee is not the
Book-Entry Custodian, the Indenture Trustee, any other transfer agent (including
the Depository or any successor Depository) to act as Book-Entry Custodian under
such conditions as the predecessor Book-Entry Custodian and the Depository or
any successor Depository may prescribe, provided that the predecessor Book-Entry
Custodian shall not be relieved of any of its duties or responsibilities by
reason of any such appointment of other than the Depository. If the Indenture
Trustee resigns or is removed in accordance with the terms hereof, the successor
trustee or, if it so elects, the Depository shall immediately succeed to its
predecessor’s duties as Book-Entry Custodian. The Issuer shall have the right to
inspect, and to obtain copies of, any Notes held as Book-Entry Notes by the
Book-Entry Custodian.

                  (b) The Issuer, the Indenture Trustee, the Property Manager,
the Special Servicer and the Note Registrar may for all purposes, including the
making of distributions due on the Book-Entry Notes, deal with the Depository as
the authorized representative of the Note Owners with respect to such Notes for
the purposes of exercising the rights of Noteholders hereunder. The rights of
Note Owners with respect to the Book-Entry Notes shall be limited to those
established by law and agreements between such Note Owners and the Depository
Participants and brokerage firms representing such Note Owners. Multiple
requests and directions from, and votes of, the Depository as holder of the
Book-Entry Notes with respect to any particular matter shall not be deemed
inconsistent if they are made with respect to different Note Owners. The
Indenture Trustee may establish a reasonable record date in connection with
solicitations of consents from or voting by Noteholders and shall give notice to
the Depository of such record date.

-27-



--------------------------------------------------------------------------------



 



                  (c) If (i)(A) the Issuer advises the Indenture Trustee and the
Note Registrar in writing that the Depository is no longer willing or able to
properly discharge its responsibilities with respect to the Book-Entry Notes (or
any portion thereof), and (B) the Issuer is unable to locate a qualified
successor, or (ii) the Issuer at its option advises the Indenture Trustee and
the Note Registrar in writing that it elects to terminate the book-entry system
through the Depository with respect to the Book-Entry Notes (or any portion
thereof), the Note Registrar shall notify all affected Note Owners, through the
Depository, of the occurrence of any such event and of the availability of
Definitive Notes to such Note Owners requesting the same. Upon surrender to the
Note Registrar of the Book-Entry Notes (or any portion thereof) by the
Book-Entry Custodian or the Depository, as applicable, and the delivery of
registration instructions from the Depository for registration of transfer
(which surrender and delivery the Indenture Trustee shall use reasonable efforts
to cause to occur), the Indenture Trustee shall execute, and the Note Registrar
shall authenticate and deliver, the Definitive Notes in respect of such Notes to
the Note Owners identified in such instructions. None of the Issuer, the
Indenture Trustee, the Property Manager, the Special Servicer or the Note
Registrar shall be liable for any delay in delivery of such instructions and may
conclusively rely on, and shall be protected in relying on, such instructions.

                  (d) Subject to the provisions of Section 2.07 governing
registration of transfer and exchange, Notes (i) held as Definitive Notes may be
transferred in the form of Book-Entry Notes in reliance on Rule 144A under the
Securities Act to one or more Qualified Institutional Buyers that are acquiring
such Definitive Notes for their own accounts or for the accounts of other
Qualified Institutional Buyers and (ii) held as Definitive Notes by a Qualified
Institutional Buyer for its own account or for the account of another Qualified
Institutional Buyer may be exchanged for Book-Entry Notes, in each case upon
surrender of such Notes for registration of transfer or exchange at the offices
of the Note Registrar maintained for such purpose. Whenever any such Notes are
so surrendered for transfer or exchange, either the Book-Entry Custodian shall
increase the balance of the related Book-Entry Notes or the Indenture Trustee
shall execute and the Note Registrar shall authenticate and deliver, as provided
in Section 2.02(a), the Book-Entry Notes for which such Notes were transferred
or exchanged, as necessary and appropriate. No holder of Definitive Notes other
than a Qualified Institutional Buyer holding such Notes for its own account or
for the account of another Qualified Institutional Buyer may exchange such Notes
for Book-Entry Notes. Further, any Note Owner of a Book-Entry Note shall notify
the Indenture Trustee and the Note Registrar of its status as such and shall
transfer such Book-Entry Note to the Note Registrar, in its capacity as such,
through the book-entry facilities of the Depository, and upon surrender to the
Note Registrar of such Book-Entry Note by the Book-Entry Custodian or the
Depository, as applicable (which surrender the Indenture Trustee shall use
reasonable efforts to cause to occur), the Indenture Trustee shall execute and
the Note Registrar shall authenticate and deliver to such Note Owner or such
Note Owner’s nominee one or more Definitive Notes of the same Class in
authorized denominations and with a like aggregate Percentage Interest.

                  (e) Upon the issuance of Definitive Notes for purposes of
evidencing ownership of any Notes formerly held as Book-Entry Notes, the
registered holders of such Definitive Notes shall be recognized as Noteholders
hereunder and, accordingly, shall be entitled directly to receive, payments on,
to exercise Voting Rights with respect to, and to transfer and exchange such
Definitive Notes.

-28-



--------------------------------------------------------------------------------



 



                  (f) The Issuer shall provide an adequate inventory of
Definitive Notes to the Indenture Trustee.

                  Section 2.08 Mutilated, Destroyed, Lost or Stolen Notes. If
any mutilated Note is surrendered to the Note Registrar, the Issuer shall
execute and the Indenture Trustee shall authenticate and deliver, in exchange
therefor, a new Note of the same Class and principal amount and bearing a number
not contemporaneously outstanding.

                  If there shall be delivered to the Issuer, the Indenture
Trustee and the Note Registrar (i) evidence to their satisfaction of the
destruction (including mutilation tantamount to destruction), loss or theft of
any Note and the ownership thereof, and (ii) indemnity as may be reasonably
required by them to hold each of them, and any of their agents harmless, then,
in the absence of notice to the Issuer or the Note Registrar that such Note has
been acquired by a bona fide purchaser, the Issuer shall execute and the
Indenture Trustee shall authenticate and deliver, in lieu of any such destroyed,
lost or stolen Note, a new Note of the same Class, tenor and denomination
registered in the same manner, dated the date of its authentication and bearing
a number not contemporaneously outstanding.

                  Upon the issuance of any new Note under this Section 2.08, the
Issuer, the Indenture Trustee and the Note Registrar may require the payment by
the Noteholder of an amount sufficient to pay or discharge any tax or other
governmental charge that may be imposed in relation thereto and any other
reasonable expenses (including the reasonable fees and expenses of the
Authenticating Agent and the Indenture Trustee) in connection therewith.

                  Every new Note issued pursuant to this Section 2.08 in lieu of
any destroyed, mutilated, lost or stolen Note shall constitute an original
additional contractual obligation of the Issuer, whether or not the destroyed,
mutilated, lost or stolen Note shall be at any time enforceable by any Person,
and such new Note shall be entitled to all the benefits of this Indenture
equally and proportionately with any and all other Notes duly issued hereunder.

                  The provisions of this Section 2.08 are exclusive and shall
preclude (to the extent permitted by applicable law) all other rights and
remedies with respect to the replacement or payment of mutilated, destroyed,
lost or stolen Notes.

                  Section 2.09 Noteholder Lists. The Note Registrar shall
preserve in as current a form as is reasonably practicable the most recent list
available to it of the names and addresses of Noteholders, which list, upon
request, will be made available to the Indenture Trustee insofar as the
Indenture Trustee is no longer the Note Registrar. Upon written request of any
Noteholder made for purposes of communicating with other Noteholders with
respect to their rights under this Indenture, the Note Registrar shall promptly
furnish such Noteholder with a list of the other Noteholders of record
identified in the Note Register at the time of the request. Every Noteholder, by
receiving such access, or by receiving a Note or an interest therein, agrees
with the Note Registrar that the Note Registrar will not be held accountable in
any way by reason of the disclosure of any information as to the names and
addresses of any Noteholder regardless of the source from which such information
was derived.

-29-



--------------------------------------------------------------------------------



 



                  Section 2.10 Persons Deemed Owners. The Issuer, the Indenture
Trustee, the Note Registrar and any of their agents, may treat the Person in
whose name a Note is registered as the owner of such Note as of the related
Record Date for the purpose of receiving payments of principal, interest and
other amounts in respect of such Note and for all other purposes, whether or not
such Note shall be overdue, and none of the Issuer, the Indenture Trustee, the
Note Registrar or any agents of any of them, shall be affected by notice to the
contrary.

                  Section 2.11 Payment Account. (a) On or prior to the date
hereof, the Indenture Trustee shall establish a segregated trust account (the
“Payment Account”) at LaSalle Bank National Association (or such other financial
institution as necessary to ensure that the Payment Account is at all times an
Eligible Account) entitled “LaSalle Bank National Association, as Indenture
Trustee, as secured party of CARS-DB4, L.P.”. The Indenture Trustee shall
deposit or cause to be deposited in the Payment Account, upon receipt, all
payments and other collections received from the Property Manager or the
Collection Account on or in respect of the Mortgaged Properties and Leases
subsequent to the commencement of the initial Collection Period. Except as
provided in this Indenture, the Indenture Trustee, in accordance with the terms
of this Indenture, shall have exclusive control and sole right of withdrawal
with respect to the Payment Account. Funds in the Payment Account shall not be
commingled with any other monies. All monies deposited from time to time in the
Payment Account shall be held by and under the control of the Indenture Trustee
in the Payment Account for the benefit of the Noteholders, the Insurer and the
Issuer as herein provided.

                  (b) All of the funds on deposit in the Payment Account shall
be uninvested.

                  (c) The Indenture Trustee is authorized to make withdrawals
from the Payment Account (the order set forth hereafter in this subsection
(c) not constituting an order of priority for such withdrawals) to make payments
on the Notes and to other parties as set forth in the priorities of payments
pursuant to Section 2.12(c) of this Indenture, to the Insurer and to the Issuer
as provided in Section 2.12 hereof, and neither the Issuer nor the Property
Manager shall be permitted to make any withdrawal from the Payment Account.

                  (d) Upon the satisfaction and discharge of this Indenture
pursuant to Section 3.01 of this Indenture, the Indenture Trustee shall pay to
the Issuer all amounts, if any, held by it remaining as part of the Collateral.

                  Section 2.12 Payments on the Notes. (a) Subject to
Section 2.12(c), the Issuer agrees to pay:



           (i) on each Payment Date prior to the Stated Maturity for the Notes,
interest on and principal of the Notes in the amounts and in accordance with the
priorities set forth in Section 2.12(c); and              (ii) at the Stated
Maturity of a Class of the Notes, the entire Principal Balance of such Class of
Notes, together with all accrued and unpaid interest thereon.

-30-



--------------------------------------------------------------------------------



 



                  Amounts properly withheld under the Code by any Person from a
payment to any Holder of a Note of interest, principal or other amounts, or any
such payment set aside on the Final Payment Date for such Note as provided in
Section 2.12(b), shall be considered as having been paid by the Issuer to such
Noteholder for all purposes of this Indenture.

                  (b) With respect to each Payment Date, any interest, principal
and other amounts payable on the Notes shall be paid to the Person that is the
registered holder thereof at the close of business on the related Record Date;
provided, however, that interest, principal and other amounts payable at the
Final Payment Date of any Note shall be payable only against surrender thereof
at the Indenture Trustee’s Office or such other address as may be specified in
the notice of final payment. Payments of interest, principal and other amounts
on the Notes shall be made on the applicable Payment Date other than the Final
Payment Date, subject to applicable laws and regulations, by wire transfer to
such account as such Noteholder shall designate by written instruction received
by the Indenture Trustee not later than the Record Date related to the
applicable Payment Date or otherwise by check mailed on or before the Payment
Date to the Person entitled thereto at such Person’s address appearing on the
Note Register as of the related Record Date. The Indenture Trustee shall pay
each Note in whole or in part as provided herein on its Final Payment Date in
immediately available funds from funds in the Payment Account as promptly as
possible after presentation to the Indenture Trustee of such Note at the
Indenture Trustee’s Office but shall initiate such payment as soon as possible,
but in no event later than the next Business Day after the day of such
presentation. If presentation is made after 4:00 p.m., New York City time, on
any day, such presentation shall be deemed to have been made on the immediately
succeeding Business Day.

                  Each distribution with respect to a Book-Entry Note shall be
paid to the Depository, as holder thereof, and the Depository shall be
responsible for crediting the amount of such distribution to the accounts of its
Depository Participants in accordance with its normal procedures. Each
Depository Participant shall be responsible for disbursing such distribution to
the related Note Owners that it represents and to each indirect participating
brokerage firm (a “brokerage firm” or “indirect participating firm”) for which
it acts as agent. Each brokerage firm shall be responsible for disbursing funds
to the related Note Owners that it represents. None of the parties to the
Transaction Documents shall have any responsibility therefor except as otherwise
provided by the Transaction Documents or applicable law. The Issuer and the
Indenture Trustee shall perform their respective obligations under the Letter of
Representations.

                  Except as provided in the following sentence, if a Note is
issued in exchange for any other Note during the period commencing at the close
of business at the office or agency where such exchange occurs on any Record
Date and ending before the opening of business at such office or agency on the
related Payment Date, no interest, principal or other amounts will be payable on
such Payment Date in respect of such new Note, but will be payable on such
Payment Date only in respect of the prior Note. Interest, principal and other
amounts payable on any Note issued in exchange for any other Note during the
period commencing at the close of business at the office or agency where such
exchange occurs on the Record Date immediately preceding the Final Payment Date
for such Notes and ending on the Final Payment Date for such Notes, shall be
payable to the Person that surrenders the new Note as provided in this
Section 2.12(b).

-31-



--------------------------------------------------------------------------------



 



                  All payments of interest, principal and other amounts made
with respect to the Notes of the same Class will be allocated pro rata among the
Outstanding Notes of such Class based on the related Principal Balance.

                  If any Note on which the final payment was due is not
presented for payment on its Final Payment Date, then the Indenture Trustee
shall set aside such payment in a segregated, non-interest bearing account (and
shall remain uninvested) separate from the Payment Account but which constitutes
an Eligible Account, and the Indenture Trustee and the Issuer shall act in
accordance with Section 5.10 in respect of the unclaimed funds.

                  (c) Subject to the provisions of Section 4.05 of this
Indenture, on each Payment Date, the Indenture Trustee will apply the Available
Amount for such Payment Date for the following purposes and in the following
order of priority, in each case to the extent of remaining funds:



           (1) on a pro rata basis, (I) to the Insurer, the unpaid Insurance
Premium due on such date, (II) to the Indenture Trustee, the earned and unpaid
Indenture Trustee Fee, (III) to the Property Manager, the earned and unpaid
Property Management Fee, (IV) to the Special Servicer, the earned and unpaid
Special Servicing Fees in respect of each Specially Managed Unit, (V) to the
Property Manager and the Special Servicer, as additional servicing compensation,
the Property Manager Additional Servicing Compensation and the Special Servicer
Additional Servicing Compensation, respectively, (VI) to the Indenture Trustee
and the Property Manager, as applicable, reimbursement for unreimbursed
Advances, together with interest thereon at the Reimbursement Rate, such
interest to be reimbursable first from Default Interest, with respect to Leases
that became Liquidated Leases or Corrected Units or for which payments were
received on the related Lease in the immediately preceding Collection Period,
and thereafter from the Available Amount, and (VII) to the relevant party, the
amount of Extraordinary Expenses not already reimbursed in clauses (I) through
(VI) (not to exceed $100,000 in any month through the Payment Date which occurs
in July 2012, not to exceed $50,000 in any month thereafter, not to exceed
$1,200,000 in any year and not to exceed $5,000,000 in the aggregate over the
term of the Notes; provided (i) with respect to the $100,000 limit or $50,000
limit, as applicable, of amounts payable in respect of Extraordinary Expenses in
any given month, the Indenture Trustee shall be entitled to receive up to
$25,000 of such amounts to the extent then owing to the Indenture Trustee prior
to such amounts being distributed on a pro rata basis and (ii) with respect to
the $5,000,000 limit of amounts payable in respect of Extraordinary Expenses
over the term of the Notes, no less than $1,000,000 of such limit shall be
reserved solely for the payment of Extraordinary Expenses incurred by the
Indenture Trustee);



           (2) to the holders of the Class A-1a, Class A-1b, Class A-2 and
Class A-3 Notes, the Note Interest for such Classes, pro rata, based on the
respective amounts of Note Interest; provided, however, that any Note Interest
paid by the Insurer shall be distributed to the holders of the Class A-1a,
Class A-2 and Class A-3 Notes, pro rata, based on the respective amounts of Note
Interest;

-32-



--------------------------------------------------------------------------------



 





           (3) to the holders of the Class A-1a, Class A-1b, Class A-2 and
Class A-3 Notes, the aggregate of the unpaid Note Interest for such Classes from
any prior Payment Date, together with interest on any such unpaid Note Interest
at the related Note Rate, pro rata, based on such amounts;              (4) to
the holders of (A) the Class A-1a Notes, in reduction of the Principal Balance
of the Class A-1a Notes, an amount equal to the Class A-1a Note Principal
Payment received in respect of such Payment Date for such Class, until the
Principal Balance of the Class A-1a Notes is reduced to zero, (B) if the
Principal Balance of the Class A-1a Notes has been reduced to zero, the
Class A-1b Notes, in reduction of the Principal Balance of the Class A-1b Notes,
an amount equal to the Class A-1b Note Principal Payment received in respect of
such Payment Date for such Class, and (C) the Class A-2 or, if the Principal
Balance of the Class A-2 Notes has been reduced to zero, the Class A-3 Notes, in
reduction of the Principal Balance of the Class A-2 or Class A-3 Notes, as
applicable, an amount equal to the Class A-2/A-3 Note Principal Payment received
in respect of such Payment Date for such Class, pro rata as to the amounts
payable under clauses (A) and (C) or clauses (B) and (C), as applicable, based
on their respective Principal Balances;              (5) to the holders of the
Class A-1b Notes, in reduction of the Principal Balance of the Class A-1b Notes,
an amount equal to any Unscheduled Proceeds included in such Available Amount,
until the Principal Balance of the Class A-1b Notes is reduced to an amount
equal to one-half of the Principal Balance of the Class A-1b Notes on the
Closing Date;              (6) to the holders of (A) the Class A-1a Notes or, if
the Principal Balance of the Class A-1a Notes has been reduced to zero, the
Class A-1b Notes, in reduction of the Principal Balance of the Class A-1a or
Class A-1b Notes, as applicable, the Class A-1 Allocated Amount, and (B) the
Class A-2 Notes or, if the Principal Balance of the Class A-2 Notes has been
reduced to zero, the Class A-3 Notes, in reduction of the Principal Balance of
the Class A-2 or Class A-3 Notes, as applicable, the Class A-2/A-3 Allocated
Amount;              (7) if an Insurer Default has occurred and is continuing,
pro rata, based on their respective Principal Balances, to the Holders of the
Class A-1a, Class A-1b, Class A-2 and Class A-3 Notes as a reduction of their
respective Principal Balances;              (8) to the Insurer, an amount equal
to the aggregate amount of unreimbursed payments made under the Insurance Policy
and all other amounts owed to the Insurer and interest on such amounts at the
rate agreed upon between the Insurer and the Issuer under the Insurance
Agreement;              (9) to the holders of any Class of Notes with respect to
which any Unscheduled Proceeds have been received pursuant to clauses (5) or (6)
above, in the priority set forth in clauses (5) and (6) above, any Prepayment
Consideration received with respect thereto;

-33-



--------------------------------------------------------------------------------



 





           (10) if a DSCR Sweep Period is in effect, to the DSCR Reserve
Account, the amount required pursuant to Section 3.08 of the Property Management
Agreement;              (11) any Extraordinary Expenses not already paid; and  
           (12) so long as no Event of Default has occurred and is continuing,
to the Issuer.

                  Each Noteholder will be deemed to have agreed, by its
acceptance of its Note, not to file or join in filing any petition in bankruptcy
or commence any similar proceeding in respect of the Issuer or the Issuer GP for
a period of one year and one day following payment in full of such Note.
Notwithstanding the provisions of this Section 2.12(c), the Issuer may, subject
to Article X, at any time advance funds to the Indenture Trustee for the purpose
of allowing the Indenture Trustee to make required payments on the Notes
(“Issuer Advances”) without right of reimbursement.

                  (d) In connection with making any payments pursuant to
Section 2.12(c), the Indenture Trustee shall make available to the Issuer on the
related Payment Date via the Indenture Trustee’s Internet website specified in
Section 6.01(a), a written statement detailing the amounts so paid, provided
that if such information is not so available on the Indenture Trustee’s Internet
website for any reason, the Indenture Trustee shall provide the Issuer with such
written statement by facsimile transmission, confirmed in writing by first class
mail or overnight courier.

                  Section 2.13 The Insurance Policy. (a) If, as of 1:00 p.m. New
York City time on the third Business Day prior to any Payment Date, the
Indenture Trustee has been notified by the Property Manager that the Available
Amount that is to be distributed on such Payment Date pursuant to (and subject
to the priorities set forth in) Section 2.12(c) will not be sufficient to pay
the Insured Obligations on such Payment Date (a “Deficiency”), which notice the
Property Manager is required to provide pursuant to Section 4.01(f) of the
Property Management Agreement, the Indenture Trustee shall by 1:00 p.m. on the
second Business Day immediately prior to such Payment Date make a claim under
the Insurance Policy for the amount of the Deficiency for such Payment Date
pursuant to the terms of the Insurance Policy.



           (i) If the Indenture Trustee has been notified by an Insured
Noteholder or, pursuant to Section 4.01(f) of the Property Management Agreement,
by the Property Manager that an Avoided Payment exists with respect to any
Insured Noteholder, the Indenture Trustee shall, after receiving all documents
required under the Insurance Policy to be delivered in connection with such
Avoided Payment, make a claim under the Insurance Policy for such Avoided
Payment pursuant to the terms of the Insurance Policy.              (ii) The
Insurer may elect, at its sole option, pursuant to this Indenture, the Insurance
Policy and the Insurance Agreement, to make an advance to the Indenture Trustee
for the benefit of the Insured Noteholders in lieu of payment under the
Insurance Policy in an amount equal to the amount demanded under a notice for
payment thereunder, for payment in respect of the Insured Noteholders, and such
advance shall be

-34-



--------------------------------------------------------------------------------



 





  deemed to be a payment under the Insurance Policy for such Insured Noteholders
for purposes of this Indenture.              (iii) To the extent the Insurer
makes any payments either directly or indirectly, to the Insured Noteholders
under the Insurance Policy, the Insurer shall be subrogated to the rights of the
Insured Noteholders under the Insured Notes and this Indenture, as applicable,
to the extent of such payments, and payments to the Insurer in respect of such
subrogation shall be made in the priorities set forth in Section 2.12(c).
Notwithstanding any other provision of this Indenture or any of the Notes to the
contrary, the Insured Noteholders shall not be entitled to make any claim under
the Insurance Policy or institute proceedings directly against the Insurer. In
furtherance and not in limitation of the foregoing rights of subrogation and
deemed purchase, each Insured Noteholder, by purchase of its interest in the
Insured Notes, and the Indenture Trustee, on its behalf and on behalf of each
Insured Noteholder, hereby assigns to the Insurer the rights of such Holder with
respect to the Insured Notes to the extent of any payments made with respect
thereto by the Insurer (whether under the Insurance Policy or otherwise). The
Indenture Trustee shall give effect to any such subrogation by distributing to
the Insurer, as subrogee of the Insured Noteholders, reimbursement for any
payments by the Insurer under the Insurance Policy from available funds received
by the Indenture Trustee hereunder pursuant to and in accordance with
Sections 4.05 or 2.12, as applicable. Notwithstanding anything in this Indenture
or the Insured Notes to the contrary, any payment with respect to the Insured
Obligations that is made with funds received pursuant to the terms of the
Insurance Policy or otherwise by the Insurer shall not be considered payment on
the Insured Notes by the Issuer (except that the foregoing shall not cause such
amounts to accrue Defaulted Interest), shall not discharge any obligations of
the Issuer to make such payment and shall not result in the payment of (or the
provisions for the payment of) any Insured Obligations for purposes of
Section 3.01. Notwithstanding the foregoing, nothing pursuant to Sections 4.05
or 2.12 shall entitle the Insurer to receive an amount greater than the Accrued
Liabilities.

                  (b) The Indenture Trustee shall, prior to the Closing Date,
establish a trust account that shall be designated as the “Insurance Policy
Payment Account,” which shall be held in trust for the benefit of the
Noteholders, over which the Indenture Trustee shall have exclusive control and
the sole right of withdrawal, and in which neither the Issuer nor any other
Person shall have any legal or beneficial interest. The Insurance Policy Payment
Account may be a sub-account of the Payment Account. The Indenture Trustee shall
deposit all amounts received from the Insurer under the Insurance Policy in
respect of the Insured Notes in the Insurance Policy Payment Account. Any and
all funds at any time on deposit in, or otherwise to the credit of, the
Insurance Policy Payment Account shall not be invested. The only permitted
withdrawal from or application of funds on deposit in, or otherwise to the
credit of, the Insurance Policy Payment Account shall be to make payments of the
Insured Obligations due on the related Payment Date in respect of which such
funds are paid, to the extent such Insured Obligations are not paid pursuant to
Section 4.05 or Section 2.12. Any funds held in the Insurance Policy Payment
Account after the distributions made pursuant to Section 2.12 on any Payment
Date shall promptly be remitted to the Insurer.

-35-



--------------------------------------------------------------------------------



 



                  (c) Upon the expiration of the Insurance Policy in accordance
with the terms thereof, the Indenture Trustee shall surrender the Insurance
Policy to the Insurer for cancellation in accordance with the terms thereof.

                  (d) The Insurer and its successors and assigns shall be a
third-party beneficiary to the provisions of this Indenture, and shall be
entitled to rely upon and directly enforce such provisions of this Indenture so
long as no Insurer Default shall have occurred and be continuing. Except as
expressly stated otherwise herein, any right of the Insurer to direct, appoint,
consent to, approve, or take any action under this Indenture, shall be a right
exercised by the Insurer in its sole and absolute discretion. The Insurer may
disclaim any of its rights and powers under this Indenture (but not its duties
and obligations under the Insurance Policy) upon delivery of a written notice to
the Indenture Trustee. Nothing in this Indenture, whether express or implied,
shall be construed to give to any other person (other than the Indenture
Trustee) any legal or equitable right, remedy or claim in the Collateral or
under or in respect of this Indenture or any covenants, conditions or provisions
contained herein.

                  Section 2.14 Final Payment Notice. (a) Notice of final payment
under Section 2.12(b) shall be given by the Indenture Trustee as soon as
practicable, but not later than two Business Days prior to the Final Payment
Date to each Noteholder as of the close of business on the Record Date preceding
the Final Payment Date at such Noteholder’s address appearing in the Note
Register and to each Rating Agency, the Insurer and the Issuer.

                  (b) All notices of final payment in respect of the Notes shall
state (i) the Final Payment Date for such Notes, (ii) the amount of the final
payment for such Notes and (iii) the place where such Notes are to be
surrendered for payment.

                  (c) Notice of final payment of the Notes shall be given by the
Indenture Trustee in the name and at the expense of the Indenture Trustee.
Failure to give notice of final payment, or any defect therein, to any
Noteholder shall not impair or affect the validity of the final payment of any
other Note.

                  Section 2.15 Compliance with Withholding Requirements.
Notwithstanding any other provision of this Indenture, the Indenture Trustee
shall comply with all Federal withholding requirements with respect to payments
to Noteholders of interest, original issue discount, or other amounts that the
Indenture Trustee reasonably believes are applicable under the Code. The consent
of Noteholders shall not be required for any such withholding.

                  Section 2.16 Cancellation. The Issuer may at any time deliver
to the Note Registrar for cancellation any Notes previously authenticated and
delivered hereunder which the Issuer may have acquired in any manner whatsoever,
and all Notes so delivered shall be promptly canceled by the Note Registrar.

                  All Notes delivered to the Indenture Trustee for payment shall
be forwarded to the Note Registrar. All such Notes and all Notes surrendered for
transfer and exchange in accordance with the terms hereof shall be canceled and
disposed of by the Note Registrar in accordance with its customary procedures.

-36-



--------------------------------------------------------------------------------



 



ARTICLE III

SATISFACTION AND DISCHARGE

                  Section 3.01 Satisfaction and Discharge of Indenture. (a) This
Indenture shall cease to be of further effect except as to (i) any surviving
rights herein expressly provided for, (ii) in the case of clause (1)(B) below,
the rights of the Noteholders hereunder to receive payment of the Principal
Balance of and interest on the Notes and any other rights of the Noteholders
hereunder, and (iii) the provisions of Section 3.02, when



           (1) either (A) all Notes theretofore authenticated and delivered
(other than (i) Notes which have been destroyed, lost or stolen and which have
been replaced or paid as provided in Section 2.08 and (ii) Notes for which
payment of money has theretofore been deposited in the Payment Account by the
Indenture Trustee and thereafter repaid to the Issuer or discharged from such
trust, as provided in Section 5.10) have been delivered to the Note Registrar
for cancellation; or (B) all such Notes not theretofore delivered to the Note
Registrar for cancellation (i) have become due and payable, or (ii) will become
due and payable on the next Payment Date, and in the case of clause (B)(i) or
(B)(ii) above, cash in an amount sufficient to pay and discharge the entire
indebtedness on such Notes not theretofore delivered to the Note Registrar for
cancellation or sufficient to pay the Principal Balance thereof and any interest
thereon accrued to the date of such deposit (in the case of Notes which have
become due and payable) or to the end of the Accrual Period for the next Payment
Date has been deposited with the Indenture Trustee as trust funds in trust for
these purposes;              (2) the Issuer has paid or caused to be paid all
other sums payable or reasonably expected to become payable by the Issuer to the
Indenture Trustee, the Property Manager, the Special Servicer, the Insurer, each
of the Rating Agencies and each of the Noteholders (in each case, if any) and
all applicable statute of limitation periods for all applicable preference
actions with respect to the Issuer have expired during which time no preference
action has been commenced seeking to avoid the payment of any amount with
respect to the Insured Obligations; and              (3) the Issuer has
delivered to the Indenture Trustee an Officer’s Certificate of the Issuer GP
stating that all conditions precedent herein provided for relating to the
satisfaction and discharge of this Indenture have been complied with;

provided, however, that if, at any time after the payment that would have
otherwise resulted in the satisfaction and discharge of this Indenture and such
obligations, such payment is rescinded or must otherwise be returned for any
reason, effective upon such rescission or return such satisfaction and discharge
of this Indenture and such obligations shall automatically be deemed never to
have occurred and this Indenture and such obligations shall be deemed to be in
full force and effect.

                  Notwithstanding the foregoing, the obligations of the Issuer
to the Indenture Trustee under Section 5.04 hereof and the obligations of the
Indenture Trustee to the Noteholders

-37-



--------------------------------------------------------------------------------



 



and the Insurer under Section 3.02 hereof shall survive satisfaction and
discharge of this Indenture.

                  (b) The Issuer may at its option elect to purchase all of the
Outstanding Notes on any Payment Date following the third anniversary of the
Cut-off Date in an amount sufficient to (i) prepay in full the Notes, together
with all accrued and unpaid interest, (ii) pay all amounts outstanding to the
Insurer and the Indenture Trustee and (iii) pay the required amount of
Prepayment Consideration by giving written notice to the Indenture Trustee and
the Insurer not later than 60 days prior to the anticipated date of purchase;
provided, however, that if the aggregate Outstanding Principal Balance of the
Notes at the time of election is less than or equal to 10% of the aggregate
initial Principal Balance of the Notes, the Issuer shall not be required to pay
any amount in respect of Prepayment Consideration. In the event such option is
exercised, the Issuer shall deposit in the Collection Account not later than the
Remittance Date relating to the Payment Date on which the final payment on the
Notes is to occur an amount in immediately available funds equal to the amount
described above. Upon confirmation that such final deposit has been made, the
Indenture Trustee shall release or cause to be released to the Issuer the Lease
Files for the remaining Mortgaged Properties and Leases and the Indenture
Trustee shall execute all assignments, endorsements and other instruments
furnished to it by the Issuer without recourse, as shall be necessary to
effectuate transfer of the Mortgaged Properties and Leases to the Issuer or its
designee.

                  Section 3.02 Application of Trust Money. Subject to the
provisions of Section 2.12, Section 7.01 and Section 5.10, all Cash deposited
with the Indenture Trustee pursuant to Section 3.01 shall be held in the Payment
Account and applied by the Indenture Trustee, in accordance with the provisions
of the Notes and this Indenture, to pay to the Persons entitled thereto the
amounts to which such Persons are entitled pursuant to the provisions hereof.

ARTICLE IV

EVENTS OF DEFAULT; REMEDIES

                  Section 4.01 Events of Default.

                  “Event of Default,” wherever used herein with respect to the
Notes, means any one of the following events (whatever the reason for such Event
of Default and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

                  (a) a draw is made on the Insurance Policy in accordance with
the terms thereof;

                  (b) the failure of the Issuer to pay interest or principal due
on the Notes on any Payment Date (without giving effect to the Insurance
Policy);

                  (c) the Issuer fails to retire any Class of Notes at the
Stated Maturity of such Class of Notes;

-38-



--------------------------------------------------------------------------------



 



                  (d) (i) the impairment of the validity or effectiveness of
this Indenture or the lien of this Indenture or any Mortgage, the subordination
of the lien of any Mortgage or the failure of the lien of the Mortgages or the
lien on any other part of the Collateral to constitute a valid first priority
perfected security interest in the Collateral, provided that if susceptible of
cure, no Event of Default shall arise pursuant to this clause (d) until the
continuation of any such default unremedied for a period of 5 days or, with
respect to the lien of any Mortgage, 30 days after receipt by the Issuer of
notice thereof, or (ii) the creation of any mechanic’s, materialman’s or other
lien or encumbrance, other than a Permitted Encumbrance and subject to the
Issuer’s right to contest such lien pursuant to Section 9.12(b), on any part of
the Collateral in addition to the lien of any Mortgage, which lien is not
removed of record or otherwise insured over to Indenture Trustee’s satisfaction
within forty-five (45) days of the filing or recording of such lien;

                  (e) if the Issuer fails to cure properly any material
violations of laws or ordinances affecting or which may be interpreted to affect
any Mortgaged Property within thirty (30) days after the Issuer first receives
notice of any such violations; provided that, if such violations are susceptible
to cure but cannot reasonably be cured within such thirty (30) day period, so
long as the Issuer is diligently seeking to cure such violations, such thirty
(30) day period shall be extended for such period, not to exceed sixty (60) days
after such notice, subject to the consent of the Insurer, which consent shall
not be unreasonably withheld, conditioned or delayed;

                  (f) any material default in the observance or performance of
any other covenants or agreements on the part of the Issuer contained in this
Indenture which continues unremedied for a period of thirty (30) days after the
date on which written notice of such failure, requiring the same to be remedied,
shall have been given to the Issuer by any other party hereto or the Issuer
becomes aware of any such breach; provided, however, if such default is
reasonably susceptible of cure, but not within such thirty (30) day period, then
the Issuer may be permitted up to an additional one hundred twenty (120) days to
cure such default provided that the Issuer diligently and continuously pursues
such cure;

                  (g) any breach on the part of the Issuer of any representation
or warranty contained in this Indenture or in any certificate furnished to the
Indenture Trustee that materially and adversely affects the interests of the
Indenture Trustee, on behalf of the Noteholders and the Insurer, which remains
unremedied for five (5) days after the earlier of the date on which written
notice of such breach, requiring the same to be remedied, shall have been given
to the Issuer by any other party hereto or the Issuer becomes aware of any such
breach;

                  (h) a decree or order of a court or agency or supervisory
authority having jurisdiction in an involuntary case under any present or future
federal or state bankruptcy, insolvency or similar law or appointing a
conservator or receiver or liquidator in any insolvency, readjustment of debt,
marshaling of assets and liabilities and reorganization or similar proceedings,
or for the winding up or liquidation of its affairs, shall have been entered
against the Issuer or the Issuer GP and such decree or order shall have remained
in force undischarged or unstayed for a period of 90 days;

                  (i) the Issuer shall voluntarily file a petition for
bankruptcy, reorganization, assignment for the benefit of creditors or similar
proceeding or consent to the appointment of a

-39-



--------------------------------------------------------------------------------



 



conservator or receiver or liquidator in any insolvency, readjustment of debt,
marshaling of assets and liabilities, or similar proceedings of the Issuer or
the Issuer GP or of, or relating to, all or substantially all of the assets of
the Issuer or the Issuer GP;

                  (j) either the Issuer or the Issuer GP shall amend, modify or
otherwise change its organizational documents in any manner that would affect
its status as a single-purpose, bankruptcy-remote entity without the Directing
Holder’s prior written consent;

                  (k) any monetary default by the Issuer under any Transaction
Document, other than the Indenture or the Notes, which monetary default
continues beyond any applicable cure period set forth in such Transaction
Document, or if no cure period is set forth in such document, such default
continues unremedied for a period of five (5) days after the date on which
written notice of such failure, requiring the same to be remedied, shall have
been given to the Issuer by the Indenture Trustee or the Insurer;

                  (l) any material default in the observance or performance of
any non-monetary covenant or agreement on the part of the Issuer contained in
any Transaction Document, other than the Indenture or the Notes, which continues
unremedied for a period of thirty (30) days after the date on which written
notice of such failure, requiring the same to be remedied, shall have been given
to the Issuer by the Indenture Trustee or the Insurer, provided, however, if
such default is reasonably susceptible of cure, but not within such thirty
(30) day period, then the Issuer may be permitted an additional thirty (30) days
to cure such default provided the Issuer diligently and continuously pursues
such cure; or

                  (m) any default on the obligations of the Issuer under any
Transaction Document that is deemed an “Event of Default under the Indenture”
pursuant to the terms of such Transaction Document.

                  Section 4.02 Acceleration of Maturity; Rescission and
Annulment. If an Event of Default should occur and be continuing, the Indenture
Trustee (i) may, with the consent of the Insurer, (ii) shall, at the direction
of the Insurer, so long as no Insurer Default has occurred and is continuing,
and (iii) shall, at the direction of the Noteholders representing more than 50%
of the aggregate Principal Balance of the Notes and with the consent of the
Insurer, declare all of the Notes to be immediately due and payable.

                  At any time after such declaration of acceleration has been
made and before a judgment or decree for payment of the money due in respect of
the Notes has been obtained by the Indenture Trustee as hereinafter provided in
this Article IV, subject to the consent of the Insurer, the Noteholders
representing more than 50% of the aggregate Principal Balance of the Notes, by
written notice to the Issuer and to the Indenture Trustee, may rescind and annul
such declaration and its consequences if:

                  (a) the Issuer has paid or deposited with the Indenture
Trustee a sum sufficient to pay:



           (i) all payments of principal of and interest on the Notes and all
other amounts that would then be due hereunder or upon the Notes if the Event of
Default giving rise to such acceleration had not occurred; and

-40-



--------------------------------------------------------------------------------



 





           (ii) all sums paid or advanced by the Indenture Trustee hereunder and
the reasonable compensation, expenses, disbursements and advances of the
Indenture Trustee and counsel; and              (iii) all amounts owed to the
Insurer by the Issuer under the Insurance Agreement.

                  (b) all Events of Default, other than the nonpayment of the
principal of the Notes that has become due solely by virtue of such
acceleration, have been cured or waived as provided in Section 4.12.

                  No such rescission and annulment shall affect any subsequent
default or impair any right consequent thereto.

                  Section 4.03 Collection of Indebtedness and Suits for
Enforcement by Indenture Trustee. (a) If the Issuer fails to pay all amounts due
upon an acceleration of the Notes under Section 4.02 forthwith upon demand and
such declaration and its consequences shall not have been rescinded and
annulled, the Indenture Trustee, in its capacity as Indenture Trustee and as
trustee of an express trust, and with the consent of the Insurer, may institute
a judicial proceeding for the collection of the sums so due and unpaid, may
prosecute such proceeding to judgment or final decree and may enforce the same
against the Issuer or any other obligor upon such Notes and collect the monies
adjudged or decreed to be payable in the manner provided by law out of the
Collateral, wherever situated, or may institute and prosecute such non-judicial
proceedings in lieu of judicial proceedings as are then permitted by applicable
law.

                  (b) If an Event of Default occurs and is continuing, the
Indenture Trustee may, in its discretion and in any order, proceed to protect
and enforce its rights and the rights of the Noteholders by such appropriate
proceedings as the Indenture Trustee shall deem most effective to protect and
enforce any such rights, whether for the specific enforcement of any covenant or
agreement in this Indenture or in aid of the exercise of any power granted
herein or to enforce any other proper remedy or legal or equitable right vested
in the Indenture Trustee by this Indenture or any Mortgage or by law.

                  (c) In case (x) there shall be pending, relative to the Issuer
or any Person having or claiming an Ownership Interest in the Collateral,
proceedings under Title 11 of the United States Code or any other applicable
Federal or state bankruptcy, insolvency or other similar law, (y) a receiver,
assignee, debtor-in-possession or trustee in bankruptcy or reorganization,
liquidator, sequestrator or similar official shall have been appointed for or
shall have taken possession of the Issuer or its property or such Person or
(z) there shall be pending a comparable judicial proceeding brought by creditors
of the Issuer or affecting the property of the Issuer, the Indenture Trustee,
irrespective of whether the principal of or interest on any Notes shall then be
due and payable as therein expressed or by declaration or otherwise and
irrespective of whether the Indenture Trustee shall have made any demand
pursuant to the provisions of this Section, shall be entitled and empowered, by
intervention in such proceedings or otherwise:



           (i) to file and prove a claim or claims for the whole amount of
principal and interest owing and unpaid in respect of the Notes and to file such
other papers or

-41-



--------------------------------------------------------------------------------



 





  documents as may be necessary or advisable in order to have the claims of the
Indenture Trustee (including any claim for reasonable compensation to the
Indenture Trustee and each predecessor Indenture Trustee, and their respective
attorneys, and for reimbursement of all reasonable expenses and liabilities
incurred, and all advances made, by the Indenture Trustee and each predecessor
Indenture Trustee, except as a result of willful misconduct, negligence or bad
faith of the Indenture Trustee) and of the Noteholders allowed in such
proceedings;              (ii) unless prohibited by applicable law and
regulations, to vote on behalf of the Noteholders in any election of a trustee,
a standby trustee or Person performing similar functions in any such
proceedings;              (iii) to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute all amounts
received with respect to the claims of the Noteholders and of the Indenture
Trustee on their and its behalf; and              (iv) to file such proofs of
claim and other papers or documents as may be necessary or advisable in order to
have the claims of the Indenture Trustee or the Noteholders allowed in any
judicial proceedings relative to the Issuer, its creditors and its property;

and any trustee, receiver, liquidator, custodian or other similar official in
any such proceeding is hereby authorized by each of such Noteholders to make
payments to the Indenture Trustee, and, in the event that the Indenture Trustee
shall consent to the making of payments directly to such Noteholders, to pay to
the Indenture Trustee such amounts as shall be sufficient to cover reasonable
compensation to the Indenture Trustee, each predecessor Indenture Trustee and
their respective attorneys, and all other expenses and liabilities incurred, and
all advances made, by the Indenture Trustee and each predecessor Indenture
Trustee except as a result of willful misconduct, negligence or bad faith of the
Indenture Trustee or predecessor Indenture Trustee.

                  (d) Nothing herein contained shall be deemed to authorize the
Indenture Trustee to authorize or consent to or vote for or accept or adopt on
behalf of any Noteholder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any related Noteholder or to
authorize the Indenture Trustee to vote in respect of the claim of any
Noteholder in any such proceeding except, as aforesaid, to vote for the election
of a trustee in bankruptcy or similar Person.

                  (e) In any proceedings brought by the Indenture Trustee (and
also any proceedings involving the interpretation of any provision of this
Indenture to which the Indenture Trustee shall be a party), the Indenture
Trustee shall be held to represent all the Noteholders, and it shall not be
necessary to make any Noteholder a party to any such proceedings.

                  (f) All rights of action and claims under this Indenture or
the Notes may be prosecuted and enforced by the Indenture Trustee without the
possession of any of the Notes or the production thereof in any proceeding
relating thereto, and any such proceeding instituted by the Indenture Trustee
shall be brought in its own name as trustee of an express trust, and any
recovery of judgment shall, after provision for the payment of the reasonable
compensation,

-42-



--------------------------------------------------------------------------------



 



expenses, disbursements and advances of the Indenture Trustee and its counsel,
be for the ratable benefit of the Noteholders in respect of which such judgment
has been recovered, subject to the payment priorities of Section 2.12(c).

                  Section 4.04 Remedies. If an Event of Default has occurred and
is continuing, and the Notes have been declared due and payable pursuant to
Section 4.02 hereof and such declaration and its consequences shall not have
been rescinded and annulled, the Indenture Trustee, with the consent of the
Insurer, may do one or more of the following:

                  (a) institute, or cause to be instituted, Proceedings for the
collection of all amounts then payable on or under the Mortgages or this
Indenture with respect to the Notes, whether by declaration of acceleration or
otherwise of the sums due and unpaid, prosecute such Proceedings, enforce any
judgement obtained and collect from the Collateral the monies adjudged to be
payable;

                  (b) liquidate, or cause to be liquidated, all or any portion
of the Collateral at one or more public or private sales called and conducted in
any manner permitted by applicable law; provided, however, that the Indenture
Trustee shall give the Issuer written notice of any private sale called by or on
behalf of the Indenture Trustee pursuant to this Section 4.04(b) at least 10
days prior to the date fixed for such private sale;

                  (c) institute, or cause to be instituted, Foreclosure
Proceedings of all or part of the Collateral;

                  (d) exercise, or cause to be exercised, any remedies of a
secured party under the UCC;

                  (e) maintain the lien of this Indenture and the Mortgages over
the Collateral and, in its own name or in the name of the Issuer or otherwise,
collect and otherwise receive in accordance with the Property Management
Agreement any money or property at any time payable or receivable on account of
or in exchange for the Leases and the Mortgaged Properties in the Collateral;

                  (f) take any other appropriate action to protect and enforce
the rights and remedies of the Indenture Trustee hereunder; and

                  (g) exercise, or cause to be exercised, any remedies contained
in any Mortgage;

provided, however, that the Indenture Trustee shall not, unless required by law,
sell or otherwise liquidate all or any portion of the Collateral following any
Event of Default except in accordance with Section 4.15.

                  In the event that the Indenture Trustee, following an Event of
Default hereunder, institutes Foreclosure Proceedings, the Indenture Trustee
shall promptly give a notice to that effect to the Issuer, the Insurer and each
Rating Agency.

-43-



--------------------------------------------------------------------------------



 



                  Section 4.05 Application of Money Collected. Any money
collected by the Indenture Trustee pursuant to this Article shall be deposited
in the Payment Account and, on each Payment Date, all net proceeds available for
payment to Noteholders shall be applied pro rata, based on the Principal Balance
of each Class of Notes, to the holders of the Class A-1a, Class A-1b, Class A-2
and Class A-3 Notes and, in case of the distribution of such money on account of
the principal of or interest on the Notes, upon presentation and surrender of
the Notes if fully paid.

                  Section 4.06 Limitation on Suits. Except as provided in
Section 4.07, no Noteholder shall have any right to institute any proceeding,
judicial or otherwise, with respect to this Indenture, or for the appointment of
a receiver or trustee, or for any other remedy hereunder, unless:



           (1) such Noteholder has previously given written notice to the
Indenture Trustee of a continuing Event of Default;              (2) the
Controlling Class shall have made written request to the Indenture Trustee to
institute proceedings in respect of such Event of Default in its own name as
Indenture Trustee hereunder;              (3) such Noteholder or Noteholders
have offered to the Indenture Trustee adequate indemnity or security
satisfactory to the Indenture Trustee against the costs, expenses and
liabilities to be incurred in compliance with such request;              (4) the
Indenture Trustee for 60 days after its receipt of such notice, request and
offer of indemnity or security has failed to institute any such proceeding;    
         (5) no direction inconsistent with such written request has been given
to the Indenture Trustee during such 30-day period by the Noteholders holding
more than 50% in Principal Balance of Outstanding Notes; and              (6) an
Event of Default shall have occurred and be continuing;

it being understood and intended that no one or more of such Noteholders shall
have any right in any manner whatever by virtue of, or by availing itself or
themselves of, any provision of this Indenture to affect, disturb or prejudice
the rights of any other of such Noteholders, or to obtain or to seek to obtain
priority or preference over any other of such Noteholders or to enforce any
right under this Indenture, except in the manner herein provided and for the
equal and ratable benefit of all of such Noteholders. Subject to the foregoing
restrictions, the Noteholders may exercise their rights under this Section 4.06
independently.

                  Section 4.07 Unconditional Right of Noteholders to Receive
Principal and Interest. Subject to Sections 4.06 and 12.20, the Holder of any
Note at Maturity shall have the right, which is absolute and unconditional, to
receive payments of interest, principal and other amounts then due on such Note
and to institute suit for the enforcement of any such payment, and such rights
shall not be impaired without the consent of such Noteholder, unless a
non-payment has been cured pursuant to the next to last paragraph of
Section 4.02. The Issuer shall, however, be subject to only one consolidated
lawsuit by the Noteholders, or by the

-44-



--------------------------------------------------------------------------------



 



Indenture Trustee on behalf of the Noteholders, for any one cause of action
arising under this Indenture or otherwise.

                  Section 4.08 Restoration of Rights and Remedies. If the
Indenture Trustee, the Insurer or any Noteholder has instituted any proceeding
to enforce any right or remedy under this Indenture and such proceeding has been
discontinued, waived, rescinded or abandoned for any reason, or has been
determined adversely to the Indenture Trustee or to such Noteholder, then and in
every such case, subject to any determination in such proceeding, the Issuer,
the Indenture Trustee, the Insurer and the Noteholders shall be restored
severally and respectively to their former positions hereunder, and thereafter
all rights and remedies of such Persons shall continue as though no such
proceeding had been instituted.

                  Section 4.09 Rights and Remedies Cumulative. Except as
otherwise provided with respect to the replacement or payment of mutilated,
destroyed, lost or stolen Notes in Section 2.08, no right or remedy herein
conferred upon or reserved to the Indenture Trustee, the Insurer or to the
Noteholders is intended to be exclusive of any other right or remedy, and every
right and remedy shall, to the extent permitted by law, be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

                  Section 4.10 Delay or Omission Not Waiver. No delay or
omission of the Indenture Trustee, the Insurer or any Noteholder to exercise any
right or remedy accruing upon any Event of Default shall impair any such right
or remedy or constitute a waiver of any such Event of Default or an acquiescence
therein. Every right and remedy given by this Indenture or by law to the
Indenture Trustee, the Insurer or to the Noteholders may be exercised from time
to time, and as often as may be deemed expedient, to the extent permitted by
applicable law, by the Indenture Trustee or the Noteholders, as the case may be.

                  Section 4.11 Control by Noteholders. The Noteholders holding
more than 50% in aggregate Principal Balance of the Notes shall have the right
to direct the time, method and place of conducting any proceeding for any remedy
available to the Indenture Trustee under Section 4.04, subject to the consent of
the Insurer, or exercising any trust or power conferred on the Indenture
Trustee, provided that such direction shall not be in conflict with any rule of
law or with this Indenture or involve the Indenture Trustee in personal
liability, and provided, further, that the Indenture Trustee may take any other
action deemed proper by the Indenture Trustee which is not inconsistent with
such direction.

                  Section 4.12 Waiver of Past Defaults. Prior to the
acceleration of the Maturity of the Notes, the Controlling Class may, on behalf
of the Noteholders of all the Notes waive any past default hereunder and its
consequences, except a default:



           (1) in the distribution of principal on or interest on any Note,
which waiver shall require the consent by Noteholders holding 100% in aggregate
Principal Balance of the Affected Notes;

-45-



--------------------------------------------------------------------------------



 





           (2) in respect of a covenant or provision hereof which under Article
VIII cannot be modified or amended without the consent of the Holder of each
Affected Note, which waiver shall require the consent by each Holder of an
Affected Note;              (3) depriving the Indenture Trustee of a lien on any
part the Collateral, which a waiver shall require the consent of the Indenture
Trustee; or              (4) depriving the Indenture Trustee of any fees,
reimbursement, or indemnification, to which the Indenture Trustee is entitled,
which waiver shall require the written consent of the Indenture Trustee.

                  Upon any such waiver, such default shall cease to exist, and
any Event of Default arising therefrom shall be deemed to have been cured, for
every purpose of this Indenture, but no such waiver shall extend to any
subsequent or other default or impair any right consequent thereon. Any costs or
expenses incurred by the Indenture Trustee in connection with such acceleration
and prior to such waiver shall be reimbursable to the Indenture Trustee as an
Extraordinary Expense from amounts on deposit in the Payment Account. The
Indenture Trustee shall deliver written notice of any such waiver to Moody’s.

                  Section 4.13 Undertaking for Costs. All parties to this
Indenture agree, and each Noteholder by its acceptance thereof shall be deemed
to have agreed, that any court may in its discretion require, in any suit for
the enforcement of any right or remedy under this Indenture, or in any suit
against the Indenture Trustee for any action taken, suffered or omitted by it as
Indenture Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees and
expenses based on time expended, against any party litigant in such suit, having
due regard to the merits and good faith of the claims or defenses made by such
party litigant; but the provisions of this Section shall not apply to any suit
instituted by the Issuer, or to any suit instituted by the Indenture Trustee, or
to any suit instituted by any Noteholder, or group of Noteholders, holding in
the aggregate at least 25% in aggregate Principal Balance of Outstanding Notes
or to any suit instituted by any Noteholder for the enforcement of the payment
of the principal of or interest on any Note on or after the Maturity of such
Note.

                  Section 4.14 Waiver of Stay or Extension Laws. The Issuer
covenants (to the extent that it may lawfully do so) that it will not at any
time insist upon, or plead, or in any manner whatsoever claim to take the
benefit or advantage of, any stay or extension law wherever enacted, now or at
any time hereafter in force, which may affect the covenants or the performance
of this Indenture; the Issuer (to the extent that it may lawfully do so) hereby
expressly waives all benefit or advantage of such law and covenants that it will
not hinder, delay or impede the exercise of any power herein granted to the
Indenture Trustee, but will suffer and permit the exercise of every such power
as though no such law had been enacted.

                  Section 4.15 Sale of Collateral. (a) The power to effect any
public or private sale of any portion of the Collateral pursuant to Section 4.03
or 4.04 hereof shall not be exhausted by any one or more sales as to any portion
of the Collateral remaining unsold, but shall continue unimpaired until either
the entire Collateral shall have been sold or all amounts payable on the Notes,
to the Insurer, and under this Indenture with respect thereto shall have

-46-



--------------------------------------------------------------------------------



 



been paid. The Indenture Trustee may from time to time postpone any sale by
public announcement made at the time and place of such sale. The Indenture
Trustee hereby expressly waives its right to any amount fixed by law as
compensation for any such sale but such waiver does not apply to any amounts to
which the Indenture Trustee is otherwise entitled under Section 5.04 of this
Indenture. The Indenture Trustee shall be entitled to retain from the proceeds
of any sale of the Collateral pursuant to this Section 4.15 any unpaid amounts
owed to it under this Indenture and any reasonable costs or expenses incurred by
the Indenture Trustee in connection with such sale (including the reasonable
costs of agents and attorneys hired by the Indenture Trustee in connection with
such sale) prior to the distribution of such amounts pursuant to Section 2.12
hereto.

                  (b) Subject to Section 4.15(c), the Indenture Trustee shall
not sell the Collateral, or any portion thereof, unless the Insurer consents
and:



           (i) the Controlling Class consents to or directs the Indenture
Trustee to make the related sales; or              (ii) the proceeds of such
liquidation would be greater than or equal to the aggregate Principal Balance
then Outstanding plus all accrued and unpaid interest, and any amounts owed to
the Insurer and the Indenture Trustee.

                  The foregoing provisions of this Section 4.15 shall not
preclude or limit the ability of the Indenture Trustee to purchase all or any
portion of the Collateral at any sale, public or private, and the purchase by
the Indenture Trustee of all or any portion of the Collateral at any sale shall
not be deemed a sale or disposition thereof for purposes of this
Section 4.15(b).

                  (c) In the event that the Notes are not fully paid on the
Stated Maturity, the Insurer shall have the right to control the sale of the
Collateral.

                  (d) In connection with a sale of all or any portion of the
Collateral:



           (i) any Holder or Holders of Notes or the Insurer may bid for and
purchase the property offered for sale, and upon compliance with the terms of
sale may hold, retain and possess and dispose of such property, without further
accountability, and may, in paying the purchase money therefor, deliver any
Outstanding Notes or claims for interest thereon in lieu of cash up to the
amount which shall, upon distribution of the net proceeds of such sale, be
payable thereon, and such Notes, in case the amounts so payable thereon shall be
less than the amount due thereon, shall be returned to the Holders thereof after
being appropriately stamped to show such partial payment;              (ii) the
Indenture Trustee shall execute and deliver, without recourse, an appropriate
instrument of conveyance transferring its interest in any portion of the
Collateral in connection with a sale thereof;              (iii) the Indenture
Trustee is hereby irrevocably appointed the agent and attorney-in-fact of the
Issuer to transfer and convey the Issuer’s interest in any portion of the
Collateral in connection with a sale thereof, and to take all action necessary
to effect such sale; and

-47-



--------------------------------------------------------------------------------



 





           (iv) no purchaser or transferee at such a sale shall be bound to
ascertain the Indenture Trustee’s authority, inquire into the satisfaction of
any conditions precedent or see to the application of any monies.

                  Section 4.16 Action on Notes. The Indenture Trustee’s right to
seek and recover judgment on the Notes or under this Indenture shall not be
affected by the seeking, obtaining or application of any other relief under or
with respect to this Indenture. Neither the lien of the Mortgages and this
Indenture nor any rights or remedies of the Indenture Trustee or the Noteholders
shall be impaired by the recovery of any judgment by the Indenture Trustee
against the Issuer or by the levy of any execution under such judgment upon any
portion of the Collateral.

ARTICLE V

THE INDENTURE TRUSTEE

                  Section 5.01 Certain Duties and Responsibilities. The Issuer
hereby irrevocably constitutes and appoints the Indenture Trustee and any
Responsible Officer thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in place and
stead of the Issuer and in the name of the Issuer or in its own name or in the
name of a nominee, from time to time in the Indenture Trustee’s discretion, to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Indenture, all as set forth in this Section.

                  (a) The rights, duties and liabilities of the Indenture
Trustee in respect of this Indenture shall be as follows:



           (i) The Indenture Trustee shall have the full power and authority to
do all things not inconsistent with the provisions of this Indenture that it may
deem advisable in order to enforce the provisions hereof or to take any action
with respect to a default or an Event of Default hereunder, or to institute,
appear in or defend any suit or other proceeding with respect hereto, or to
protect the interests of the Noteholders. The Indenture Trustee shall not be
answerable or accountable except under the relevant UCC for its own bad faith,
willful misconduct or negligence. The Issuer shall prepare and file or cause to
be filed, at the Issuer’s expense, and the Issuer shall execute, if required to
be executed, a UCC Financing Statement, describing the Issuer as debtor, the
Indenture Trustee as secured party and the Collateral as the collateral, in all
appropriate locations in the State of Delaware promptly following the initial
issuance of the Notes, and the Indenture Trustee shall prepare and file at each
such office, and the Issuer shall execute, if required to be executed under the
relevant UCC, continuation statements with respect thereto, in each case within
six months prior to each fifth anniversary of the original filing. The Indenture
Trustee is hereby authorized and obligated to make, at the expense of the
Issuer, all required filings and refilings of which the Indenture Trustee
becomes aware, necessary to preserve the liens created by the Mortgages and this
Indenture as provided therein and herein. The Indenture Trustee shall not be
required to take any action to exercise or enforce the trusts hereby created
which, in the opinion of the

-48-



--------------------------------------------------------------------------------



 





  Indenture Trustee, shall be likely to involve expense or liability to the
Indenture Trustee, unless the Indenture Trustee shall have received an agreement
satisfactory to it in its sole reasonable discretion to indemnify it against
such liability and expense. Except as otherwise expressly provided herein, the
Indenture Trustee shall not be required to ascertain or inquire as to the
performance or observance of any of the covenants or agreements contained
herein, or in any other instruments to be performed or observed by the Issuer;  
           (ii) Subject to the other provisions of this Article V, the Indenture
Trustee, upon receipt of all resolutions, certificates, statements, opinions,
reports, documents, orders, or other instruments furnished to the Indenture
Trustee that are specifically required to be furnished pursuant to any
provisions of this Indenture, shall examine them to determine whether they are
on their face in the form required by this Indenture to the extent expressly set
forth herein. If any such instrument is found on its face not to conform to the
requirements of this Indenture in a material manner, the Indenture Trustee shall
take such action as it deems appropriate to have the instrument corrected, and
if the instrument is not corrected to the Indenture Trustee’s reasonable
satisfaction, the Indenture Trustee will provide notice thereof to the
Noteholders. The Indenture Trustee shall not incur any liability in acting upon
any signature, notice, request, consent, certificate, opinion, or other
instrument reasonably believed by it to be genuine. In administering the trusts
hereunder, the Indenture Trustee may execute any of the trusts or powers
hereunder directly or through its agents or attorneys, provided that it shall
remain liable for the acts of all such agents and attorneys. The Indenture
Trustee may, at its own expense (except as otherwise provided in Section 5.04),
consult with counsel, accountants and other professionals to be selected and
employed by it, and the Indenture Trustee shall not be liable for anything done,
suffered or omitted in good faith by it in accordance with the advice of any
such Person nor for any error of judgment made in good faith by a Responsible
Officer, unless it shall be proved that the Indenture Trustee was negligent in
ascertaining the pertinent facts;              (iii) The Indenture Trustee shall
not, except as otherwise provided in Section 5.01(a)(i), have any duty to make,
arrange or ensure the completion of any recording, filing or registration of any
instrument or other document (including any UCC Financing Statements), or any
amendments or supplements to any of said instruments or to determine if any such
instrument or other document is in a form suitable for recording, filing or
registration, and the Indenture Trustee shall not have any duty to make, arrange
or ensure the completion of the payment of any fees, charges or taxes in
connection therewith;              (iv) Whenever in performing its duties
hereunder, the Indenture Trustee shall deem it necessary or desirable that a
matter be proved or established prior to taking, suffering or omitting any
action hereunder, the Indenture Trustee may, in the absence of bad faith on the
part of the Indenture Trustee, rely upon (unless other evidence in respect
thereof be specifically prescribed herein) an Officer’s Certificate of the
Issuer GP on behalf of the Issuer, and such Officer’s Certificate shall be full
warrant to the Indenture Trustee for any action taken, suffered or omitted by it
on the faith thereof;

-49-



--------------------------------------------------------------------------------



 





           (v) Except in its capacity as successor to the Property Manager, the
Indenture Trustee shall not have any obligations to see to the payment or
discharge of any liens (other than the liens of this Indenture and the
Mortgages) upon the Collateral, or to see to the application of any payment of
the principal of or interest on any note secured thereby or to the delivery or
transfer to any Person of any property released from any such lien, or to give
notice to or make demand upon any mortgagor, mortgagee, trustor, beneficiary or
other Person for the delivery or transfer of any such property. The Indenture
Trustee (and any successor trustee or co-trustee in its individual capacity)
nevertheless agrees that it will, at its own cost and expense, promptly take all
action as may be necessary to discharge any liens or encumbrances on the
Collateral, arising as a result of the Indenture Trustee (or such successor
trustee or co-trustee, as the case may be) acting negligently, in bad faith or
with willful misconduct in its capacity as Indenture Trustee (or such successor
trustee or co-trustee, as the case may be); and              (vi) The Indenture
Trustee shall not be concerned with or accountable to any Person for the use or
application of any deposited monies or of any property or securities or the
proceeds thereof that shall be released or withdrawn in accordance with the
provisions hereof or of any property or securities or the proceeds thereof that
shall be released from the lien hereof or thereof in accordance with the
provisions hereof or thereof and the Indenture Trustee shall not have any
liability for the acts of other parties to this Indenture that are not in
accordance with the provisions hereof.

                  (b) The rights, duties and liabilities of the Indenture
Trustee in respect of the Collateral and this Indenture, in addition to those
set forth in Section 5.01(a), shall be as follows:



           (i) except during the continuance of an Event of Default with respect
to the Notes, the Indenture Trustee undertakes to perform such duties and only
such duties as are specifically set forth in this Indenture, and no implied
covenants or obligations shall be read into this Indenture against the Indenture
Trustee; and              (ii) the Indenture Trustee may, in the absence of bad
faith on its part, conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon certificates or opinions
furnished by the Issuer to the Indenture Trustee and conforming to the
requirements of this Indenture; but in the case of any such certificates or
opinions which by any provision hereof are specifically required to be furnished
to the Indenture Trustee, the Indenture Trustee shall be under a duty to examine
the same to determine whether or not they conform on their face to the
requirements of this Indenture, to the extent expressly set forth herein.

                  (c) Subject to Section 4.12 hereof, in case an Event of
Default known to the Indenture Trustee with respect to the Notes has occurred
and is continuing, the Indenture Trustee shall exercise such of the rights and
powers vested in it by this Indenture and the Mortgages, and use the same degree
of care and skill in their exercise, as a prudent person would exercise or use
under the circumstances in the conduct of his own affairs.

-50-



--------------------------------------------------------------------------------



 



                  (d) No provision of this Indenture shall be construed to
relieve the Indenture Trustee from liability for its own negligent action, its
own negligent failure to act, or its own willful misconduct, except that:



           (i) this subsection shall not be construed to limit the effect of
subsections (a), (b) or (c) of this Section;              (ii) the Indenture
Trustee shall not be liable for any error of judgment made in good faith by a
Responsible Officer, unless it shall be proved that the Indenture Trustee was
negligent in ascertaining the pertinent facts;              (iii) the Indenture
Trustee shall not be liable with respect to any action taken or omitted to be
taken by it in good faith in accordance with the directions of the Noteholders
of more than 50% (unless a lower or higher percentage of Noteholders is
expressly permitted or required to authorize such action hereunder, in which
case such lower or higher percentage) in aggregate Principal Balance of the
Outstanding Notes, the Insurer or the Controlling Class, as applicable, relating
to the time, method and place of conducting any proceeding for any remedy
available to the Indenture Trustee, or exercising any trust or power conferred
upon the Indenture Trustee, under this Indenture with respect to the Notes; and
             (iv) the Indenture Trustee shall not be charged with knowledge of
an Event of Default or a default in the observance of any covenant contained in
Article IX or Article X unless either (i) a Responsible Officer of the Indenture
Trustee shall have actual knowledge of such default or (ii) written notice of
such default shall have been given by the Issuer or by any Noteholder to and
received by a Responsible Officer of the Indenture Trustee.

                  (e) The Issuer hereby directs the Indenture Trustee to execute
and deliver the Collection Account Agreement, the Property Management Agreement,
the Insurance Agreement and the SNDAs.

                  Section 5.02 Notice of Defaults. The Indenture Trustee,
promptly but not later than three (3) Business Days after a Responsible Officer
of the Indenture Trustee acquires actual knowledge of the occurrence of any
default under this Indenture, shall notify the Issuer, the Insurer, the
Noteholders and the Rating Agencies of any such default (a “Notice of Default”),
unless all such defaults known to the Indenture Trustee shall have been cured
before the giving of such notice or unless the same is rescinded and annulled,
or waived by the Noteholders and the Insurer pursuant to Section 4.02 or
Section 4.12; provided that, except in the case of a default in the payment of
the principal of or interest on any of the Notes, the Indenture Trustee shall be
protected in withholding such notice to the Noteholders for a period of no
longer than 30 days if and so long as the board of directors, the executive
committee or a trust committee composed of directors and/or Responsible Officers
of the Indenture Trustee reasonably and in good faith determines that the
withholding of such notice is in the best interest of the Noteholders. For the
purpose of this Section 5.02, the term “default” means any event which is, or
after notice or lapse of time or both would become, an Event of Default with
respect to the Notes.

-51-



--------------------------------------------------------------------------------



 



                  Section 5.03 Certain Rights of Indenture Trustee. Subject to
the provisions of Section 5.01, in connection with this Indenture:

                  (a) the Indenture Trustee may request and rely and shall be
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order or other paper or document believed by it to be genuine and to have been
signed or presented by the proper party or parties as may be required by such
party or parties pursuant to the terms of this Indenture;

                  (b) any request or direction of the Issuer mentioned herein
shall be sufficiently evidenced by an Issuer Request or Issuer Order and any
resolution of the board of directors of the Issuer GP may be sufficiently
evidenced by a Resolution, and any request or direction of the Insurer mentioned
herein shall be sufficiently evidenced by an Insurer Order;

                  (c) whenever in the administration of this Indenture the
Indenture Trustee shall deem it desirable that a matter be proved or established
prior to taking, suffering or omitting any action hereunder, the Indenture
Trustee (unless other evidence be herein specifically prescribed) may, in the
absence of bad faith on its part, rely upon an Officer’s Certificate;

                  (d) the Indenture Trustee may consult with counsel and the
written advice of such counsel or any Opinion of Counsel rendered thereby shall
be full and complete authorization and protection in respect of any action
taken, suffered or omitted by it hereunder in good faith and in reliance
thereon;

                  (e) the Indenture Trustee shall be under no obligation to
exercise any of the rights or powers vested in it by this Indenture at the
request or direction of any of the Noteholders or the Insurer pursuant to this
Indenture, unless such Noteholders or the Insurer, as applicable, shall have
offered to the Indenture Trustee reasonable security or indemnity against the
costs, expenses and liabilities that might be incurred by it in compliance with
such request or direction;

                  (f) the Indenture Trustee shall not be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, bond, debenture, note, coupon, other evidence of indebtedness or other
paper or document, but the Indenture Trustee in its discretion, may make such
further inquiry or investigation into such facts or matters as it may see fit,
and, if the Indenture Trustee shall determine to make such further inquiry or
investigation, it shall be entitled to examine the books, records and premises
of the Issuer, personally or by agent or attorney;

                  (g) the Indenture Trustee may, at its own expense (except as
otherwise provided in Section 5.04), execute any of the trusts or powers
hereunder or perform any duties hereunder either directly or by or through
agents or attorneys of the Indenture Trustee, provided that it shall remain
liable for the acts of all such attorneys and agents;

                  (h) the Indenture Trustee shall not be required to provide any
surety or bond of any kind in connection with the execution or performance of
its duties hereunder;

-52-



--------------------------------------------------------------------------------



 



                  (i) except with respect to the representations made by it in
Section 5.06, the Indenture Trustee shall not make any representations as to the
validity or sufficiency of this Indenture; and

                  (j) the Indenture Trustee shall not at any time have any
responsibility or liability with respect to the legality, validity or
enforceability of the Collateral other than its failure to act in accordance
with the terms of this Indenture or the Property Management Agreement.

                  Section 5.04 Compensation; Reimbursement; Indemnification.
(a) Subject to Section 5.04(b), the Issuer hereby agrees:



           (1) to pay or cause to be paid to the Indenture Trustee, in
accordance with the terms of the Property Management Agreement, monthly, the
Indenture Trustee Fee as compensation for all services rendered by it hereunder
(which compensation shall not be limited by any provision of law in regard to
the compensation of a trustee of an express trust); and              (2) to
reimburse, indemnify or cause to be indemnified and hold harmless the Indenture
Trustee, and its directors, officers, employees and agents, for any loss,
liability, third party claim, reasonable expense or reasonable disbursements
(including without limitation costs and expenses of litigation, and of
investigation, reasonable counsel fees, damages, judgments and amounts paid in
settlement) (A) incurred in connection with any act by the Indenture Trustee
authorized by, and taken (including any actions taken by the Indenture Trustee
or its agents pursuant to Article IV) with respect to, or omission on the part
of the Indenture Trustee with respect to, this Indenture (and the transactions
contemplated in connection therewith), the Property Management Agreement, the
Collateral (including but not limited to protecting its interest in the
Collateral or collecting any amount payable thereunder or in enforcing its
rights with respect to the Collateral, whether or not any legal proceeding is
commenced hereunder or under the Mortgages) or the Notes (other than any loss,
liability or expense incurred by reason of willful misfeasance, bad faith or
negligence in the performance of the Indenture Trustee’s obligations or duties
under this Indenture), (B) arising out of or in any way relating to any one or
more of the following: (i) any accident, injury to or death of persons or loss
of or damage to property occurring in, on or about any Mortgaged Property or any
part thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (ii) any use, nonuse or condition in, on or
about any Mortgaged Property or any part thereof or on the adjoining sidewalks,
curbs, adjacent property or adjacent parking areas, streets or ways;
(iii) performance of any labor or services or the furnishing of any materials or
other property in respect of any Mortgaged Property or any part thereof; and
(iv) any failure of any Mortgaged Property to be in compliance with any
Applicable Laws, or (C) arising out of or in any way relating to any tax on the
making and/or recording of any Mortgage.

-53-



--------------------------------------------------------------------------------



 



                  With respect to any third party claim:



           (i) the Indenture Trustee shall give the Issuer, the Insurer and the
Noteholders written notice thereof promptly after the Indenture Trustee shall
have knowledge thereof;              (ii) while maintaining control over its own
defense, the Indenture Trustee shall cooperate and consult fully with the Issuer
in preparing such defense; and              (iii) notwithstanding the foregoing
provisions of this Section 5.04(a), the Indenture Trustee shall not be entitled
to reimbursement out of the Payment Account for settlement of any such claim by
the Indenture Trustee entered into without the prior consent of the Issuer,
which consent shall not be unreasonably withheld.

                  The provisions of this Section 5.04(a) shall survive the
termination of this Indenture and the resignation or termination of the
Indenture Trustee.

                  The Indenture Trustee agrees to fully perform its duties under
this Indenture notwithstanding any failure on the part of the Issuer to make any
payments, reimbursements or indemnifications to the Indenture Trustee pursuant
to this Section 5.04(a); provided, however, that (subject to Sections 5.04(b)
and 5.04(c)) nothing in this Section 5.04 shall be construed to limit the
exercise by the Indenture Trustee of any right or remedy permitted under this
Indenture in the event of the Issuer’s failure to pay any sums due the Indenture
Trustee pursuant to this Section 5.04.

                  (b) The obligations of the Issuer set forth in Section 5.04(a)
are nonrecourse obligations solely of the Issuer and will be payable only from
the Collateral with respect to the Notes. The Indenture Trustee hereby agrees
that it has no rights or claims against the Issuer directly and shall only look
to the Collateral to satisfy the Issuer’s obligations under Section 5.04(a). The
Indenture Trustee also hereby agrees not to file or join in filing any petition
in bankruptcy or commence any similar proceeding in respect of the Issuer.

                  (c) Upon the occurrence of an Event of Default resulting in an
acceleration of Maturity of the Notes, the Indenture Trustee shall have, as
security for the performance by the Issuer of its obligations under this
Section 5.04 and the payment of other amounts owed to the Indenture Trustee in
accordance with this Indenture, a lien ranking senior to the lien of the Notes
upon all property and funds held or collected as part of the Collateral. The
Indenture Trustee shall not institute any proceeding seeking the enforcement of
such lien against the Collateral unless (i) such proceeding is in connection
with a proceeding in accordance with Article IV hereof for enforcement of the
lien of the Mortgages and this Indenture for the benefit of the Noteholders
after the occurrence of an Event of Default (other than an Event of Default due
solely to a breach of this Section 5.04) and a resulting declaration of
acceleration of Maturity of such Notes that has not been rescinded and annulled,
or (ii) such proceeding does not and will not result in or cause a sale or other
disposition of the Collateral.

                  Section 5.05 Corporate Indenture Trustee Required;
Eligibility. The Issuer hereby agrees that there shall at all times be an
Indenture Trustee hereunder which shall be a bank (within the meaning of
Section 2(a)(5) of the 1940 Act) organized and doing business under the laws of
the United States or any State thereof, authorized under such laws to exercise

-54-



--------------------------------------------------------------------------------



 



corporate trust powers, having aggregate capital, surplus and undivided profits
of at least $100,000,000, and subject to supervision or examination by Federal
or State authority, the long-term debt of which is rated not lower than “A-2” by
Moody’s and “A” by S&P, or is otherwise acceptable to each Rating Agency (as
evidenced by Rating Agency Confirmations). If such bank publishes reports of
condition at least annually, pursuant to law or to the requirements of said
supervising or examining authority, then for the purposes of this Section, the
combined capital, surplus and undivided profits of such bank shall be deemed to
be its combined capital, surplus and undivided profits as set forth in its most
recent report of condition so published. The Indenture Trustee shall at all
times meet the requirements of Section 26(a)(1) of the 1940 Act and shall in no
event be an Affiliate of the Issuer or an Affiliate of any Person involved in
the organization or operation of the Issuer or be directly or indirectly
controlled by the Issuer. If at any time a Responsible Officer of the Indenture
Trustee becomes aware that the Indenture Trustee has ceased to be eligible in
accordance with the provisions of this Section, it shall resign immediately in
the manner and with the effect hereinafter specified in this Article.

                  Section 5.06 Authorization of Indenture Trustee. The Indenture
Trustee represents and warrants as to itself: that it is duly authorized under
applicable Federal law, its charter and its by-laws to execute and deliver this
Indenture, and to perform its obligations hereunder, including, without
limitation, that (assuming it is enforceable against the other parties hereto)
this Indenture constitutes its valid and binding obligation enforceable against
it in accordance with the Indenture’s terms (subject to applicable bankruptcy
and insolvency laws and general principles of equity), that it is duly
authorized to accept the Grant to it of the Collateral and is authorized to
authenticate the Notes, and that all corporate action necessary or required
therefor has been duly and effectively taken or obtained and all federal and
state governmental consents and approvals required with respect thereto have
been obtained.

                  Section 5.07 Merger, Conversion, Consolidation or Succession
to Business. Any corporation, bank, trust company or association into which the
Indenture Trustee may be merged or converted or with which it may be
consolidated, or any corporation, bank, trust company or association resulting
from any merger, conversion or consolidation to which the Indenture Trustee
shall be a party, or any corporation, bank, trust company or association
succeeding to all or substantially all the corporate trust business of the
Indenture Trustee, shall be the successor of the Indenture Trustee hereunder,
provided such corporation, bank, trust company or association shall be otherwise
qualified and eligible under this Article, without the execution or filing of
any paper or any further act on the part of any of the parties hereto.

                  Section 5.08 Resignation and Removal; Appointment of
Successor. (a) No resignation or removal of the Indenture Trustee and no
appointment of a successor Indenture Trustee pursuant to this Article shall
become effective until the acceptance of appointment by the successor Indenture
Trustee in accordance with the applicable requirements of Section 5.09.

                  (b) The Indenture Trustee may resign at any time by giving
written notice thereof to the Issuer, the Insurer and the Rating Agencies. If
the respective instruments of acceptance by a successor Indenture Trustee
required by Section 5.09 shall not have been delivered to each such party within
30 days after the giving of such notice of resignation, the resigning Indenture
Trustee may petition any court of competent jurisdiction for the appointment of
their respective successors.

-55-



--------------------------------------------------------------------------------



 



                  (c) Subject to Section 5.08(a), the Indenture Trustee may be
removed at any time with respect to the Notes by the Controlling Class and
notice of such action by the Controlling Class shall be delivered to the
Indenture Trustee, the Insurer and the Issuer.

                  (d) If at any time:



           (i) the Indenture Trustee shall cease to be eligible under Section
5.05, or the representations of the Indenture Trustee in Section 5.06 shall
prove to be untrue in any material respect, or the Indenture Trustee shall fail
to resign after written request therefor by the Issuer GP on behalf of the
Issuer or the Controlling Class; or              (ii) the Indenture Trustee
shall become incapable of acting or shall be adjudged a bankrupt or insolvent or
a receiver of the Indenture Trustee or of its property shall be appointed or any
public officer shall take charge or control of the Indenture Trustee or its
property or affairs for the purpose of rehabilitation, conservation or
liquidation;

then, in any such case, (i) the Issuer GP on behalf of the Issuer, may by
written notice remove the Indenture Trustee, or (ii) subject to Section 4.13,
the Insurer or any Noteholder may, on its own behalf and on behalf of all others
similarly situated, petition any court of competent jurisdiction for the removal
of the Indenture Trustee and the appointment of a successor Indenture Trustee.

                  (e) If the Indenture Trustee shall resign, be removed or
become incapable of acting, or if a vacancy shall occur in the office of
Indenture Trustee for any cause, the Issuer GP on behalf of the Issuer, shall
promptly remove by written notice the Indenture Trustee and appoint a successor
Indenture Trustee, who shall comply with the applicable requirements of
Section 5.09. If, within 60 days after such resignation, removal or incapacity,
or the occurrence of such vacancy, a successor Indenture Trustee shall not have
been appointed by the Issuer GP on behalf of the Issuer and shall not have
accepted such appointment in accordance with the applicable requirements of
Section 5.09, then a successor Indenture Trustee shall be appointed by act of
the Noteholders of more than 50% in aggregate Principal Balance of the
Outstanding Notes delivered to the Issuer and the retiring Indenture Trustee,
and the successor Indenture Trustee so appointed shall, forthwith upon its
acceptance of such appointment in accordance with the applicable requirements of
Section 5.09, become the successor Indenture Trustee with respect to the Notes.

                  If, within 120 days after such resignation, removal or
incapacity, or the occurrence of such vacancy, no successor Indenture Trustee
shall have been so appointed and accepted appointment in the manner required by
Section 5.09, the resigning Indenture Trustee may, on its own behalf and on
behalf of all others similarly situated, petition any court of competent
jurisdiction for the appointment of a successor Indenture Trustee.

                  (f) The Issuer shall give notice of any resignation or removal
of the Indenture Trustee and the appointment of a successor Indenture Trustee by
giving notice of such event to the Rating Agencies and the Noteholders. Each
notice shall include the name of the successor Indenture Trustee and the address
of its corporate trust office.

                  Section 5.09 Acceptance of Appointment by Successor. In case
of the appointment hereunder of a successor Indenture Trustee, the successor
Indenture Trustee so

-56-



--------------------------------------------------------------------------------



 



appointed shall execute, acknowledge and deliver to the Issuer and to the
retiring Indenture Trustee an instrument accepting such appointment, and
thereupon the resignation or removal of the retiring Indenture Trustee shall
become effective and such successor Indenture Trustee, without any further act,
deed or conveyance, shall become vested with all the rights, powers, trusts and
duties of the retiring Indenture Trustee; but, on the request of the Issuer GP
on behalf of the Issuer or the successor Indenture Trustee, such retiring
Indenture Trustee shall, upon payment of its fees, execute and deliver an
instrument transferring to such successor Indenture Trustee all the rights,
powers and trusts of the retiring Indenture Trustee, shall duly assign, transfer
and deliver to such successor Indenture Trustee all property and money held by
such retiring Indenture Trustee hereunder, shall take such action as may be
requested by the Issuer GP on behalf of the Issuer to provide for the
appropriate interest in the Collateral (including, without limitation, the
Mortgages) to be vested in such successor Trustee, but shall not be responsible
for the recording of such documents and instruments as may be necessary to give
effect to the foregoing.

                  Upon request of any such successor Indenture Trustee, the
Issuer shall execute any and all instruments for more fully and certainly
vesting in and confirming to such successor Indenture Trustee all such rights,
powers and trusts referred to in this Section.

                  No successor Indenture Trustee shall accept its appointment
unless at the time of such acceptance such successor Indenture Trustee shall be
qualified and eligible under this Article.

                  Section 5.10 Unclaimed Funds. Subject to the terms of this
Indenture and the other Transaction Documents, the Indenture Trustee is required
to hold any payments received by it with respect to the Notes that are not paid
to the Noteholders in trust for the Noteholders. Notwithstanding the foregoing,
at the expiration of two years following the Final Payment Date for the Notes,
any monies set aside in accordance with Section 2.12(b) for payment of
principal, interest and other amounts on such Notes remaining unclaimed by any
lawful owner thereof, and, to the extent required by applicable law, any accrued
interest thereon shall be remitted to the Issuer to be held in trust by the
Issuer for the benefit of the applicable Noteholder until distributed in
accordance with applicable law, and all liability of the Indenture Trustee with
respect to such money shall thereupon cease; provided that the Indenture
Trustee, before being required to make any such remittance, may, at the expense
of the applicable Noteholder, payable out of such unclaimed funds, to the extent
permitted by applicable law, and otherwise at the expense of the Issuer, cause
to be published at least once but not more than three times in two newspapers in
the English language customarily published on each Business Day and of general
circulation, in New York, New York, a notice to the effect that such monies
remain unclaimed and have not been applied for the purpose for which they were
deposited, and that after a date specified therein, which shall be not less than
30 days after the date of first publication of said notice, any unclaimed
balance of such monies then remaining in the hands of the Indenture Trustee will
be paid to the Issuer upon its written directions to be held in trust for the
benefit of the applicable Noteholder until distributed in accordance with
applicable law. Any successor to the Issuer through merger, consolidation or
otherwise or any recipient of substantially all the assets of the Issuer in a
liquidation of the Issuer shall remain liable for the amount of any unclaimed
balance paid to the Issuer pursuant to this Section 5.10.

-57-



--------------------------------------------------------------------------------



 



                  Section 5.11 Illegal Acts. No provision of this Indenture or
any amendment or supplement hereto shall be deemed to impose any duty or
obligation on the Indenture Trustee to do any act in the performance of its
duties hereunder or to exercise any right, power, duty or obligation conferred
or imposed on it, which under any present or future law shall be unlawful, or
which shall be beyond the corporate powers, authorization or qualification of
the Indenture Trustee.

                  Section 5.12 Communications by the Indenture Trustee. The
Indenture Trustee, if any principal of or interest on any Notes due and payable
hereunder is not paid, shall send to the Issuer, within one Business Day after
the Maturity thereof, a written demand for payment thereon.

                  Section 5.13 Separate Indenture Trustees and Co-Trustees. (a)
Notwithstanding any other provisions of this Indenture, at any time, for the
purpose of meeting legal requirements applicable to it in the performance of its
duties hereunder, the Indenture Trustee shall have the power to, and shall
execute and deliver all instruments to, appoint one or more Persons to act as
separate trustees or co-trustees hereunder, jointly with the Indenture Trustee,
of any of the Collateral subject to this Indenture, and any such Persons shall
be such separate trustee or co-trustee, with such powers and duties consistent
with this Indenture as shall be specified in the instrument appointing such
Person but without thereby releasing the Indenture Trustee from any of its
duties hereunder. If the Indenture Trustee shall request the Issuer to do so,
the Issuer shall join with the Indenture Trustee in the execution of such
instrument, but the Indenture Trustee shall have the power to make such
appointment without making such request. A separate trustee or co-trustee
appointed pursuant to this Section 5.13 need not meet the eligibility
requirements of Section 5.05.

                  (b) Every separate trustee and co-trustee shall, to the extent
not prohibited by law, be subject to the following terms and conditions:



           (i) the rights, powers, duties and obligations conferred or imposed
upon such separate or co-trustee shall be conferred or imposed upon and
exercised or performed by the Indenture Trustee and such separate or co-trustee
jointly, as shall be provided in the appointing instrument, except to the extent
that under any law of any jurisdiction in which any particular act is to be
performed any nonresident trustee shall be incompetent or unqualified to perform
such act, in which event such rights, powers, duties and obligations shall be
exercised and performed by such separate trustee or co-trustee;    
         (ii) all powers, duties, obligations and rights conferred upon the
Indenture Trustee, in respect of the custody of all cash deposited hereunder
shall be exercised solely by the Indenture Trustee; and              (iii) the
Indenture Trustee may at any time by written instrument accept the resignation
of or remove any such separate trustee or co-trustee, and, upon the request of
the Indenture Trustee, the Issuer shall join with the Indenture Trustee in the
execution, delivery and performance of all instruments and agreements necessary
or proper to make effective such resignation or removal, but the Indenture
Trustee shall have the power to accept such resignation or to make such removal
without making such request. A

-58-



--------------------------------------------------------------------------------



 





  successor to a separate trustee or co-trustee so resigning or removed may be
appointed in the manner otherwise provided herein.

                  (c) Such separate trustee or co-trustee, upon acceptance of
such trust, shall be vested with the estates or property specified in such
instruments, jointly with the Indenture Trustee, and the Indenture Trustee shall
take such action as may be necessary to provide for (i) the appropriate interest
in the Collateral to be vested in such separate trustee or co-trustee, (ii) the
execution and delivery of any transfer documentation or bond powers that may be
necessary to give effect to transfer of the lien of this Indenture and the
Mortgages to the co-trustee. Any separate trustee or co-trustee may, at any
time, by written instrument constitute the Indenture Trustee, its agent or
attorney in fact with full power and authority, to the extent permitted by law,
to do all acts and things and exercise all discretion authorized or permitted by
it, for and on behalf of it and in its name. If any separate trustee or
co-trustee shall be dissolved, become incapable of acting, resign, be removed or
die, all the estates, property, rights, powers, trusts, duties and obligations
of said separate trustee or co-trustee, so far as permitted by law, shall vest
in and be exercised by the Indenture Trustee, without the appointment of a
successor to said separate trustee or co-trustee, until the appointment of a
successor to said separate trustee or co-trustee is necessary as provided in
this Indenture.

                  (d) Any notice, request or other writing, by or on behalf of
any Noteholder, delivered to the Indenture Trustee shall be deemed to have been
delivered to all separate trustees and co-trustees.

                  (e) Although co-trustees may be jointly liable, no co-trustee
or separate trustee shall be severally liable by reason of any act or omission
of the Indenture Trustee or any other such trustee hereunder.

ARTICLE VI

REPORTS TO NOTEHOLDERS

                  Section 6.01 Reports to Noteholders and Others. (a) Based
solely on information with respect to the Collateral provided to the Indenture
Trustee by the Property Manager and the Special Servicer pursuant to the
Property Management Agreement (and the Indenture Trustee’s calculations based on
such information), the Indenture Trustee shall prepare, or cause to be prepared,
and make available either in electronic format or by first class mail on each
Payment Date, or as soon thereafter as is practicable, to the Issuer, the
Insurer, the Initial Non-MBIA Purchaser, each Rating Agency and each Noteholder
a statement in the form of Exhibit B hereto (the “Trustee Report”) in respect of
the payments made on such Payment Date setting forth the following:



           (i) the amount on deposit in the Payment Account for such Payment
Date;              (ii) with respect to such Payment Date, the aggregate amounts
of interest and principal paid to each Class of Notes on such Payment Date;

-59-



--------------------------------------------------------------------------------



 





           (iii) the amount of any P&I Advance by the Property Manager or the
Indenture Trustee included in the amounts distributed to the Noteholders on such
Payment Date, stating separately the amounts allocable to interest and
principal;              (iv) the aggregate Principal Balance of each Class of
Notes after giving effect to payments of principal on such Payment Date;    
         (v) the rate per annum at which interest on each Class of Notes accrued
for the Accrual Period relating to such Payment Date immediately preceding such
Payment Date;              (vi) the aggregate amount of Unscheduled Proceeds
(and the source thereof) made during the related Collection Period; and    
         (vii) the aggregate outstanding Advances and interest thereon as of the
end of, and all interest paid on Advances during, the prior calendar month.

                  The Indenture Trustee shall promptly make each Trustee Report
available via the Indenture Trustee’s Internet website to any Noteholder, Note
Owner or prospective investor upon receipt by the Indenture Trustee from such
person of a certification in the form of Exhibit G-1 or G-2 attached hereto, as
applicable, and to the Insurer, the Issuer, designees of the Issuer, the Rating
Agencies and the Initial Non-MBIA Purchaser. The Indenture Trustee’s Internet
website will be located at “http://www.etrustee.net” or at such other address as
the Indenture Trustee shall notify the parties hereto from time to time.

                  In connection with providing access to the Indenture Trustee’s
Internet website, the Indenture Trustee may require registration and the
acceptance of a disclaimer. The Indenture Trustee shall not be liable for having
disseminated information in accordance with this Indenture.

                  The Indenture Trustee shall be entitled to rely on but shall
not be responsible for the content or accuracy of any information provided by
third parties for purposes of preparing the Trustee Report and may affix thereto
any disclaimer it deems appropriate in its reasonable discretion (without
suggesting liability on the part of any other party hereto).

                  (b) Within a reasonable period of time after the end of each
calendar year (but in no event more than 60 days following the end of such
calendar year), the Indenture Trustee shall prepare, or cause to be prepared,
make available either in electronic format or by first class mail to each Person
who at any time during the calendar year was a Noteholder (i) a statement
containing the aggregate amount of principal and interest payments on the Notes
for such calendar year or applicable portion thereof during which such person
was a Noteholder and (ii) such other customary information as the Indenture
Trustee deems necessary or desirable for Noteholders to prepare their federal,
state and local income tax returns including, without limitation (and to the
extent provided to it by the Issuer which shall so cause such information to be
provided), the amount of original issue discount accrued on the Notes, if
applicable. The obligations of the Indenture Trustee in the immediately
preceding sentence shall be deemed to have been satisfied to the extent that
substantially comparable information shall be provided by the Indenture Trustee
pursuant to any requirements of the Code.

-60-



--------------------------------------------------------------------------------



 



                  Section 6.02 Certain Communications with the Rating Agencies.
Upon request by either Rating Agency, the Indenture Trustee shall make available
or send, in the case of all material items, and shall endeavor to make available
or send, in the case of all other items, a copy of each supplement, notice,
certificate, request, demand, financial statement and amortization schedule sent
by it or received by it pursuant to or in connection with the Indenture or the
Collateral or any part thereof, other than statements of the Indenture Trustee’s
fees and expenses sent by it to the Issuer and any other communications of a
similar and solely administrative nature in the Indenture Trustee’s sole
opinion, to such Rating Agency and the Insurer.

                  Section 6.03 Access to Certain Information. (a) The Indenture
Trustee shall afford to the Issuer, the Property Manager, the Special Servicer,
the Insurer, and to the OTS, the FDIC and any other banking or insurance
regulatory authority that may exercise authority over any Noteholder, access to
any documentation regarding the Collateral within its control that may be
required to be provided by this Indenture or by applicable law. Such access
shall be afforded without charge but only upon reasonable prior written request
and during normal business hours at the offices of the Indenture Trustee
designated by it.

                  (b) The Indenture Trustee shall maintain at its office
primarily responsible for administration of the Collateral and shall deliver to
the Issuer, the Insurer, the Rating Agencies and, subject to the succeeding
paragraph, any Noteholder or Person identified to the Indenture Trustee as a
prospective transferee of a Note or an interest therein (at the reasonable
request and, except for the Rating Agencies, expense of the requesting party),
copies of the following items (to the extent that such items have been delivered
to the Indenture Trustee or the Indenture Trustee can cause such items to be
delivered to it without unreasonable burden or expense): (i) the Offering
Circular or any other offering circular or disclosure document relating to the
Notes, in the form most recently provided to the Indenture Trustee by the Issuer
or by any Person designated by the Issuer; (ii) this Indenture, the Limited
Partnership Agreement, the Property Management Agreement and any amendments
hereto or thereto; (iii) all reports prepared by, and all reports delivered to,
the Indenture Trustee, the Property Manager or the Special Servicer since the
Closing Date; (iv) all Officer’s Certificates delivered by the Property Manager
and the Special Servicer since the Closing Date pursuant to Section 3.13 of the
Property Management Agreement and all Officer’s Certificates delivered by the
Issuer GP on behalf of the Issuer since the Closing Date pursuant to
Section 9.15 of this Indenture; (v) all accountants’ reports caused to be
delivered by the Property Manager and the Special Servicer since the Closing
Date pursuant to Section 3.14 of the Property Management Agreement; (vi) the
most recent inspection report prepared by the Property Manager or the Special
Servicer in respect of each Mortgaged Property pursuant to Section 3.12(a) of
the Property Management Agreement; (vii) any and all notices and reports with
respect to any Mortgaged Property as to which environmental testing is
contemplated by Section 9.33 of this Indenture; (viii) all Determination Date
Reports, Special Servicer Reports since the Closing Date prepared pursuant to
Section 4.01 of the Property Management Agreement; (ix) the Lease Files,
including any and all modifications, waivers and amendments of the terms of each
Lease entered into or consented to by the Property Manager or the Special
Servicer and delivered to the Indenture Trustee pursuant to Section 3.19 of the
Property Management Agreement or otherwise; and (x) any and all Officer’s
Certificates and other evidence to support the Property Manager’s or the Special
Servicer’s, as the case may be, determination that any Advance was or, if made,
would be a Nonrecoverable Advance. The

-61-



--------------------------------------------------------------------------------



 



Indenture Trustee shall make available copies of any and all of the foregoing
items upon request of any party set forth in the previous sentence. However, the
Indenture Trustee shall be permitted to require of such party the payment of a
sum sufficient to cover the reasonable costs and expenses of providing such
copies as are requested by such party.

                  The Indenture Trustee will make available, upon reasonable
advance notice and at the expense of the requesting party, copies of the above
items to any Noteholder or Note Owner and to prospective purchasers of Notes;
provided, that, as a condition to making such items available, the Indenture
Trustee shall require (a) in the case of Noteholders or Note Owners, a
confirmation executed by the requesting Person in the form of Exhibit G-1 hereto
generally to the effect that such Person is a Noteholder or Note Owner, is
requesting the information solely for use in evaluating such Person’s investment
in the related Notes and will otherwise keep such information confidential and
(b) in the case of a prospective purchaser, confirmation executed by the
requesting Person and such Person’s prospective transferor in the form of
Exhibit G-2 hereto generally to the effect that such Person is a prospective
purchaser of Notes, is requesting the information solely for use in evaluating a
possible investment in such Notes and will otherwise keep such information
confidential.

                  (c) The Indenture Trustee shall not be liable for any
dissemination of information made in accordance with Section 6.03(a) or (b).

ARTICLE VII

REDEMPTION

                  Section 7.01 Redemption of the Notes. The Notes shall not,
either individually or collectively, be subject to mandatory or optional
redemption by the Issuer after the issuance thereof, except as specifically set
forth herein or in the Property Management Agreement.

ARTICLE VIII

SUPPLEMENTAL INDENTURES; AMENDMENTS

                  Section 8.01 Supplemental Indentures or Amendments without
Consent of Noteholders. Without the consent of the Noteholders, but with consent
of the Insurer, the Issuer, and the Indenture Trustee, at any time and from time
to time, may enter into one or more indentures supplemental hereto, or one or
more amendments hereto or to the Notes or the Property Management Agreement for
any of the following purposes:



           (1) to convey, transfer, assign, mortgage or pledge any property to
the Indenture Trustee so long as the interests of the Noteholders or the Insurer
would not be adversely affected;              (2) to correct any manifestly
incorrect description, or amplify the description, of any property subject to
the lien of the Mortgages or this Indenture;

-62-



--------------------------------------------------------------------------------



 





           (3) to modify the Indenture or the Property Management Agreement as
required or made necessary by any change in applicable law, so long as the
interests of the Noteholders would not be adversely affected;    
         (4) to add to the covenants of the Issuer or any other party for the
benefit of the Noteholders, or to surrender any right or power conferred upon
the Issuer under this Indenture or the Property Management Agreement;    
         (5) to add any additional Events of Default hereunder or Servicer
Replacement Events under the Property Management Agreement, provided such action
shall not adversely affect the interests of the Noteholders;              (6) to
evidence and provide for the acceptance of appointment by a successor Indenture
Trustee, Property Manager or Special Servicer; or              (7) to correct
any typographical error or cure any ambiguity, or to cure, correct or supplement
any defective or inconsistent provision herein or in the Notes or the Property
Management Agreement, provided such action shall not adversely affect the
interests of the Noteholders.

                  No such supplemental indenture or amendment shall be effective
unless the Indenture Trustee and the Insurer shall have first received, if
requested by them, an Opinion of Counsel to the effect that such amendment will
not (i) cause the Issuer to be treated as a publicly traded partnership taxable
as a corporation under Section 7704 of the Code, (ii) cause the Notes to be
characterized other than as indebtedness for federal income tax purposes or
(iii) cause any of the Notes to be deemed to have been exchanged for a new debt
instrument pursuant to Treasury Regulation §1.001-3, and the party requesting
such supplemental indenture or amendment furnishes to the Indenture Trustee and
the Issuer an opinion of Independent counsel that, where required above, such
action will not adversely affect the interests of Noteholders.

                  Section 8.02 Supplemental Indentures with Consent of
Noteholders. With the consent of the Insurer and the Noteholders of not less
than 66 2/3% in aggregate Principal Balance of the Outstanding Notes, the
Issuer, the Indenture Trustee and the Insurer may enter into one or more
indentures supplemental hereto, or one or more amendments hereto or to the Notes
or the Property Management Agreement, for the purpose of adding any provisions
hereto or thereto, changing in any manner or eliminating any of the provisions
hereof or thereof or modifying in any manner the rights of the Noteholders
hereunder or thereunder; provided that no such supplemental indenture or
amendment shall be effective unless the Indenture Trustee and the Insurer shall
have first received, if requested by them, an Opinion of Counsel to the effect
that such amendment will not (i) cause the Issuer to be treated as a publicly
traded partnership taxable as a corporation under Section 7704 of the Code,
(ii) cause the Notes to be characterized other than as indebtedness for federal
income tax purposes or (iii) cause any of the Notes to be deemed to have been
exchanged for a new debt instrument pursuant to Treasury Regulation §1.001-3;
and provided, further, that no such supplemental indenture or amendment may,
without the consent of the Noteholders of 100% in aggregate Principal Balance of
the Outstanding Notes affected,

-63-



--------------------------------------------------------------------------------



 





           (1) change the Stated Maturity or the Payment Date of any principal,
interest or other amount on the Notes;              (2) reduce the aggregate
Principal Balance of any Class of Notes, or the related Note Rate herein;    
         (3) authorize the Indenture Trustee to agree to delay the timing of, or
reduce the payments to be made on, the Leases except as described in this
Indenture;              (4) change the coin or currency in which the principal
of any Note or interest is payable;              (5) impair the right to
institute suit for the enforcement of any such payment on or after the Stated
Maturity;              (6) reduce the percentage of the then aggregate Principal
Balance of the Notes, the consent of whose holders is required for such
amendment;              (7) change any obligation of the Issuer to maintain an
office or agency in the places and for the purposes set forth in this Indenture;
             (8) except as otherwise expressly provided in this Indenture or the
Property Management Agreement, deprive the Indenture Trustee of the benefit of a
first priority security interest in the Collateral;              (9) modify
Section 2.12(c) of this Indenture; or              (10) release from the lien of
the Mortgages or this Indenture (except as specifically permitted thereby or
hereby or by any other Transaction Document on the date of execution thereof or
hereof, respectively) all or any part of the Collateral except as described in
this Indenture or by any other Transaction Document.

                  It shall not be necessary for the consent of the Noteholders
under this Section to approve the particular form of any proposed supplemental
indenture, but it shall be sufficient if such consent shall approve the
substance thereof.

                  Section 8.03 Delivery of Supplements and Amendments. Promptly
after the execution by the Issuer and the Indenture Trustee of any supplemental
indenture or amendment pursuant to the provisions hereof, the Indenture Trustee,
at the expense of the Issuer payable out of the Collateral pursuant to
Section 5.04, shall furnish a notice setting forth in general terms the
substance of such supplemental indenture or amendment to the Rating Agencies and
to each Noteholder at the address for such Noteholder set forth in the Note
Register.

                  Section 8.04 Execution of Supplemental Indentures, etc. In
executing, or accepting the additional trusts created by, any supplemental
indenture or amendment permitted by this Article or in accepting the
modifications thereby of the trusts created by this Indenture, the Indenture
Trustee shall be entitled to receive, at the Issuer’s expense payable out of the
Collateral pursuant to Section 5.04, and shall be fully protected in relying
upon, an Opinion of

-64-



--------------------------------------------------------------------------------



 



Counsel stating that the execution of such supplemental indenture, amendment or
modification is authorized or permitted by this Indenture. The Indenture Trustee
may, but shall not be obligated to, enter into any such supplemental indenture
or amendment or consent to any such modification which affects the Indenture
Trustee’s own rights, duties or immunities under this Indenture or otherwise.

ARTICLE IX

COVENANTS; WARRANTIES

                  Section 9.01 Representations and Warranties of the Issuer.
(a) The Issuer hereby represents and warrants to each of the other parties
hereto as of the Closing Date:



           (i) The Issuer is a limited partnership duly created and validly
existing in good standing under the laws of the State of Delaware and has full
power, authority and legal right to execute and deliver this Indenture and the
other Transaction Documents and to perform its obligations under this Indenture
and the other Transaction Documents.              (ii) The execution and
delivery by the Issuer of this Indenture and the performance by the Issuer of
its obligations under this Indenture and the other Transaction Documents has
been duly and validly authorized and directed and will not violate the Limited
Partnership Agreement, any provision of any law or regulation governing the
Issuer or any order, writ, judgment or decree of any arbitrator, court or other
Governmental Authority applicable to the Issuer or any of its assets, nor will
such execution, delivery or performance require the authorization, consent or
approval of, the giving of notice to, the filing or registration with, or the
taking of any other action by, any arbitrator, court or other Governmental
Authority or conflict with, or result in a breach or violation of, any
indenture, mortgage, deed of trust, partnership agreement or other agreement or
instrument to which the Issuer is a party or by which the Issuer or any portion
of the Collateral is a party or by which the Issuer or all or any portion of the
Collateral is bound, which breach or violation would materially adversely affect
either the ability of the Issuer to perform its obligations under this Indenture
and the other Transaction Documents or the financial condition of the Issuer or
the value of any Mortgaged Property as security for the Notes.    
         (iii) The Issuer has requisite power and authority to own the Mortgaged
Properties and to transact the businesses in which it is now engaged. The Issuer
is duly qualified to do business and is in good standing in each jurisdiction
where it is required to be so qualified in connection with the Mortgaged
Properties, its business and operations. The Issuer possesses all rights,
licenses, permits and authorizations, governmental or otherwise, necessary to
entitle it to own the Mortgaged Properties and to transact the businesses in
which it is now engaged, the failure of which to obtain would result in a
material adverse affect on either the ability of the Issuer to perform its
obligations under this Indenture and the other Transaction Documents or the
financial condition of the Issuer or the value of any Mortgaged Property as
security for the Notes. The sole business of the Issuer is the ownership of the
Mortgaged Properties.

-65-



--------------------------------------------------------------------------------



 





           (iv) This Indenture and the other Transaction Documents have been
duly executed and delivered by the Issuer and, assuming due authorization,
execution and delivery by each of the other parties hereto, constitutes a valid,
legal and binding obligation of the Issuer, enforceable against the Issuer in
accordance with the terms hereof, subject to (A) applicable bankruptcy,
insolvency, reorganization, moratorium and other laws affecting the enforcement
of creditors’ rights generally and (B) general principles of equity, regardless
of whether such enforcement is considered in a proceeding in equity or at law.  
           (v) [Reserved.]              (vi) The Issuer has no employee benefit
plans and is not required to make any contributions to any employee benefit
plans.              (vii) [Reserved.]              (viii) [Reserved.]    
         (ix) The Issuer (a) has not entered into this Indenture or any of the
other Transaction Documents with the actual intent to hinder, delay, or defraud
any creditor and (b) has received reasonably equivalent value in exchange for
its obligations under this Indenture. Giving effect to the Notes contemplated by
the Transaction Documents, the fair saleable value of the Issuer’s assets exceed
and will, immediately following the execution and delivery of the Transaction
Documents, exceed the Issuer’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed or contingent liabilities. The fair
saleable value of the Issuer’s assets is and will, immediately following the
execution and delivery of the Transaction Documents, be greater than the
Issuer’s probable liabilities, including the maximum amount of its contingent
liabilities or its debts as such debts become absolute and matured. The Issuer’s
assets do not and, immediately following the execution and delivery of the
Transaction Documents will not, constitute unreasonably small capital to carry
out its business as conducted or as proposed to be conducted. The Issuer does
not intend to, and does not believe that it will, incur debts and liabilities
(including, without limitation, contingent liabilities and other commitments)
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts to be payable on or in respect of obligations of the Issuer).
             (x) The Issuer is not (a) an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the 1940 Act;
(b) a “holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or a “subsidiary company” within the
meaning of the Public Utility Holding Company Act of 1935, as amended; or
(c) subject to any other federal or state law or regulation which prevents the
Issuer from entering into this Indenture.              (xi) The Transaction
Documents and the Offering Circular do not contain any untrue statement of a
material fact or omit to state any material fact necessary to make statements
contained herein or therein not misleading.

-66-



--------------------------------------------------------------------------------



 





           (xii) The Notes, this Indenture, the other Transaction Documents and
the organizational documents of the Issuer are not subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
nor would the operation of any of the terms of the Notes, this Indenture, any of
the other Transaction Documents or the organizational documents of the Issuer,
or the exercise of any right thereunder, render this Indenture unenforceable, in
whole or in part, or subject to any right of rescission, set-off, counterclaim
or defense, including the defense of usury.              (xiii) This Indenture
is in full force and effect and there is no default or violation under this
Indenture or any of the other Transaction Documents or the organizational
documents of the Issuer by any party thereunder.              (xiv) [Reserved.]
             (xv) Neither the Issuer nor any of its constituent Persons are
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
the Issuer’s assets or property, and the Issuer has no knowledge of any Person
contemplating the filing of any such petition against it or such constituent
Persons.              (xvi) The Issuer is not a “foreign person” within the
meaning of Section 1445(f)(3) of the Code and the related Treasury Department
regulations, including temporary regulations.              (xvii) The Issuer
does not own any asset or property other than the Mortgaged Properties.    
         (xviii) The Issuer has not incurred any indebtedness, secured or
unsecured, direct or indirect, absolute or contingent (including guaranteeing
any obligation), that has not been repaid in full other than (i) the Transaction
Documents, and (ii) trade and operational debt incurred in the ordinary course
of business with trade creditors and in amounts as are normal and reasonable
under the circumstances. The limited partnership and limited liability company
entities that have been merged into the Issuer on the Closing Date have no
outstanding debts other than debts that will be refinanced with the proceeds
from the issuance of the Notes and such entities have no other outstanding
liabilities (either to any third parties or to CARS or any Affiliate of CARS).
The Issuer has not acquired, as a result of such mergers, any debt or
liabilities other than debt or liabilities permitted under the Transaction
Documents.              (xix) The Issuer has not made any loans or advances to
any third party (including any Affiliate or constituent party or any Affiliate
of any constituent party).              (xx) The Issuer is solvent.    
         (xxi) The Issuer has done or caused to be done all things necessary to
observe organizational formalities and preserve its existence.

-67-



--------------------------------------------------------------------------------



 





           (xxii) The Issuer is adequately capitalized for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations.              (xxiii) The
Issuer has maintained its assets in such a manner that it will not be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any Affiliate or constituent party or any Affiliate of any constituent party,
or any other Person.              (xxiv) The Issuer has not guaranteed, become
obligated for, pledged its assets as security for, or held itself out to be
responsible for the debts or obligations of any other Person or the decisions or
actions respecting the daily business or affairs of any other Person, except for
(a) guarantees or pledges from which the Issuer has been released or (b) debts
of certain Affiliates that have been merged into the Issuer and which debts have
been assumed by the Issuer and form part of the indebtedness evidenced by the
Notes.              (xxv) All of the assumptions made in that certain
substantive non-consolidation opinion letter dated the date hereof, delivered by
Winston & Strawn in connection with the Notes and any subsequent
non-consolidation opinion delivered on behalf of the Issuer as required by the
terms and conditions of this Indenture (the “Insolvency Opinion”), including,
but not limited to, any exhibits attached thereto, are true and correct in all
material respects. Each Person other than the Issuer, if any, with respect to
which an assumption is made in the Insolvency Opinion has complied with all of
the assumptions made with respect to it in the Insolvency Opinion.    
         (xxvi) [Reserved.]              (xxvii) Upon the issuance of the Notes,
the Indenture Trustee has a valid and enforceable first priority perfected lien
or perfected security interest, as applicable, in the Collateral, subject only
to exceptions permitted hereby.              (xxviii) The Indenture is not
required to be qualified under the 1939 Act and that the Issuer is not required
to be registered as an “investment company” under the 1940 Act.

                  (b) The Issuer hereby represents and warrants to each of the
other parties hereto, as to the Mortgaged Properties, the Leases and the Tenants
thereunder, as of the Closing Date, that:



           (i) There are no pending actions, suits or proceedings, arbitrations
or governmental investigations against the Issuer or the Mortgaged Properties,
an adverse outcome of which would materially affect (a) the Issuer’s performance
under the Notes, this Indenture or the other Transaction Documents, or the use
of the Mortgaged Properties for the use currently being made thereof, the
operation of the Mortgaged Properties as currently being operated or the value
of the Mortgaged Properties or (b) the collectability or enforceability of the
Mortgages with respect to the Mortgaged Properties or the related Leases.

-68-



--------------------------------------------------------------------------------



 





           (ii) The Issuer has good, marketable (or with respect the Mortgaged
Properties located in Texas, indefeasible) and insurable title to the real
property comprising part of each Mortgaged Property and good title to the
balance of such Mortgaged Property, and has the full power, authority and right
to execute, deliver and perform its obligations under this Indenture and under
each Transaction Document to which the Issuer is a party, and to deed, encumber,
mortgage, give, grant, bargain, sell, alienate, setoff, convey, confirm, pledge,
assign and hypothecate the same and that the Issuer possesses an unencumbered
fee estate in each Mortgaged Property and the Improvements thereon and that it
owns each Mortgaged Property free and clear of all liens, encumbrances and
charges whatsoever except for Permitted Encumbrances and that each Mortgage is
and will remain a valid and enforceable first lien on and security interest in
the applicable Mortgaged Property, subject only to said exceptions.    
         (iii) The Permitted Encumbrances do not and will not materially and
adversely affect (a) the ability of the Issuer to pay in full the principal and
interest on the Notes in a timely manner or (b) the use of the Mortgaged
Properties for the use currently being made thereof or the operation of the
Mortgaged Properties as currently being operated.              (iv) Upon the
execution by the Issuer and the recording of each Mortgage, and upon the
execution and proper filing of UCC-1 financing statements, the Indenture Trustee
will have a valid first lien on the Mortgaged Properties and a valid security
interest in the Issuer’s interest in the Equipment (as defined in the
Mortgages), if any, subject to no liens, charges or encumbrances other than the
Permitted Encumbrances.              (v) Each Mortgaged Property is covered by
an ALTA (or an equivalent form thereof as adopted in the applicable
jurisdiction) Title Insurance Policy in the original principal amount of the
related Allocated Loan Amount. The Title Insurance Policy insures, as of the
date of such policy (or any date-down endorsement to such policy), that the
related Mortgage is a valid first lien on the fee interest in such Mortgaged
Property subject only to the Permitted Encumbrances (to the extent stated
therein); such Title Insurance Policy is in full force and effect and is
assignable to assignees of the insured in accordance with its terms.    
         (vi) The Issuer has no material financial obligation under any
indenture, mortgage or other agreement or instrument to which the Issuer is a
party or by which the Issuer or the Mortgaged Properties is otherwise bound,
other than the Transaction Documents and obligations incurred in the ordinary
course of the operation of the Mortgaged Properties.              (vii) The
Mortgaged Properties have adequate rights of access to public ways and are
served by adequate water, sewer, sanitary sewer and storm drain facilities.
Except as disclosed in surveys delivered to the Indenture Trustee in connection
with the issuance of the Notes, all public utilities necessary to the continued
use and enjoyment of the Mortgaged Properties as presently used and enjoyed are
located in the public right-of-way abutting the applicable Mortgaged Property or
an adjacent Mortgaged Property, and all such utilities are connected so as to
serve the Mortgaged Properties, directly from such public right-of-way, through
such adjacent Mortgaged Property or

-69-



--------------------------------------------------------------------------------



 





  through valid easements insured under the Title Insurance Policies. All roads
necessary for the current utilization of the Mortgaged Properties have been
completed and dedicated to public use and accepted by all Governmental
Authorities or are the subject of access easements for the benefit of the
applicable Mortgaged Property or an adjacent Mortgaged Property.    
         (viii) Except as disclosed in the Title Insurance Policies, to the
knowledge of the Issuer, there are no material pending or proposed special or
other assessments for public Improvements or otherwise affecting the Mortgaged
Properties, nor, to the knowledge of the Issuer, are there any contemplated
Improvements to the Mortgaged Properties that may result in such special or
other assessments.              (ix) There are no delinquent or unpaid Taxes
affecting any Mortgaged Property which are or may become a lien of priority
equal to or higher than the lien of the related Mortgage. For purposes of the
representation and warranty, Taxes shall not be considered unpaid until the date
on which interest and/or penalties would be payable thereon.    
         (x) Each related Mortgaged Property is free and clear of any mechanics’
and materialmen’s liens or liens in the nature thereof which would materially
and adversely affect the value of such Mortgaged Property.              (xi) No
material Improvements on any Mortgaged Property are located in an area
designated as Flood Zone A or Flood Zone V by the Federal Emergency Management
Administration except as may be shown on the surveys delivered to the Indenture
Trustee in connection with the issuance of the Notes, for which Mortgaged
Properties the Issuer has obtained flood insurance in accordance with the
provisions of Section 3.07 of the Property Management Agreement.    
         (xii) All certifications, permits, licenses and approvals, including,
without limitation, certificates of completion and occupancy permits required
for the legal use, occupancy and operation of the Mortgaged Properties as an
automobile dealership and servicing center (the “Licenses”), have been obtained
and are in full force and effect except to the extent the failure of any such
License to be in full force and effect would not have a material adverse effect
on the Issuer or the use and operation of any Mortgaged Property. The Mortgaged
Properties are free of material damage and are in good repair in all material
respects, and, to Issuer’s knowledge, there is no proceeding pending for the
total or material partial condemnation of, or affecting, the Mortgaged
Properties.              (xiii) Except as illustrated on surveys delivered to
the Indenture Trustee in connection with the issuance of the Notes, all of the
material Improvements which were included in determining the Appraised Value of
each Mortgaged Property lie wholly within the boundaries and building
restriction lines of such Mortgaged Property except to the extent such
Improvements may encroach upon an adjoining Mortgaged Property, and no
improvements on adjoining Mortgaged Properties, other than an adjoining
Mortgaged Property, encroach materially upon any Mortgaged Property, and no
easements or other

-70-



--------------------------------------------------------------------------------



 





  encumbrances upon a Mortgaged Property encroach materially upon any of the
Improvements, so as to affect the value or marketability of any Mortgaged
Property, except those which are insured against by the Title Insurance
Policies. Except as set forth on reports and surveys delivered to the Indenture
Trustee in connection with the issuance of the Notes, all of the Improvements
comply with all material requirements of any applicable zoning and subdivision
laws and ordinances.              (xiv) Attached hereto as Schedule A is a true
and correct list of all automobile dealership franchises operating at the
Mortgaged Properties and the Issuer has received no notice of any material
defaults under any franchise or operating agreements.              (xv) The
survey of each Mortgaged Property delivered to the Indenture Trustee in
connection with this Indenture has been performed by a duly licensed surveyor or
registered professional engineer in the jurisdiction in which each Mortgaged
Property is situated, is certified to the Indenture Trustee, its successors and
assigns, and the title insurance company, with the signature and seal of a
licensed engineer or surveyor affixed thereto and does not fail to reflect any
material matter known to the Issuer affecting any Mortgaged Property or the
title thereto.              (xvi) The Mortgaged Properties are in compliance in
all material respects with all Recorded Covenants and all Legal Requirements,
including, without limitation, building and zoning ordinances and codes, the
failure of which to comply with the same would result in a material adverse
effect on either the ability of the Issuer to perform its obligations under this
Indenture and the other Transaction Documents or the financial condition of the
Issuer or the value of any Mortgaged Property as security for the Notes.    
         (xvii) There has not been committed by the Issuer or any other Person
in occupancy of or involved in the operation or use of the Mortgaged Properties
any act or omission affording the federal government or any state or local
government the right of forfeiture as against the Mortgaged Properties or any
part thereof or any monies paid in performance of the Issuer’s obligations under
any of the Transaction Documents.              (xviii) The Issuer is not a party
to any agreement or instrument or subject to any restriction which might
materially and adversely affect the Issuer or any Mortgaged Property, or the
Issuer’s business, properties or assets, operations or condition, financial or
otherwise. The Issuer is not in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which it is a party or by
which the Issuer or any of the Mortgaged Properties are bound, which default
would materially adversely affect either the ability of the Issuer to perform
its obligations under this Indenture and the other Transaction Documents or the
financial condition of the Issuer or the value of any Mortgaged Property as
security for the Notes. The Issuer has no material financial obligation under
any indenture, mortgage, deed of trust or other agreement or instrument to which
the Issuer is a party or by which the Issuer or the Mortgaged Properties is
otherwise bound, other than (a) obligations incurred in the ordinary course of
the operation of the Mortgaged Properties and (b) obligations under the
Transaction Documents.

-71-



--------------------------------------------------------------------------------



 





           (xix) All financial data that have been delivered to the Indenture
Trustee in respect of the Mortgaged Properties, including, to the Issuer’s
knowledge, any such data relating to Tenants under Leases, (i) are true,
complete and correct in all material respects, (ii) accurately represent the
financial condition of the Mortgaged Properties as of the date of such reports
and (iii) to the extent prepared or audited by an independent certified public
accounting firm, have been prepared in accordance with GAAP throughout the
periods covered, except as disclosed therein; provided, however, it is expressly
understood by each party hereto that any cost estimates, projections and other
predictions contained in such data are not deemed to be representations of the
Issuer. The Issuer does not have any contingent liabilities, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments that are known to the Issuer and
reasonably likely to have a materially adverse effect on any Mortgaged Property
or the operation thereof as an automobile dealership and servicing center,
except as referred to or reflected in said financial statements. Since the date
of such financial statements, there has been no materially adverse change in the
financial condition, operations or business of the Issuer from that set forth in
said financial statements.              (xx) To Issuer’s knowledge, no
Condemnation or other proceeding has been commenced or is contemplated with
respect to all or any material portion of any Mortgaged Property or for the
relocation of roadways providing access to any Mortgaged Property.    
         (xxi) Each Mortgaged Property is comprised of one (1) or more parcels,
which constitute a separate tax lot or lots, and does not constitute a portion
of any other tax lot not a part of such Mortgaged Property.    
         (xxii) The Transaction Documents are not subject to any right of
rescission, set-off, counterclaim or defense by the Issuer, including the
defense of usury, nor would the operation of any of the terms of the Transaction
Documents, or the exercise of any right thereunder, render the Transaction
Documents unenforceable, and the Issuer has not asserted any right of
rescission, set-off, counterclaim or defense with respect thereto.    
         (xxiii) The Issuer has obtained and has delivered to the Indenture
Trustee certificates of all insurance policies reflecting the insurance
coverages, amounts and other requirements set forth in this Indenture or any of
the other Transaction Documents. To the Issuer’s knowledge, no material pending
claims have been made under any such policy, and no Person, including the
Issuer, has done, by act or omission, anything which would materially impair the
coverage of any such policy.              (xxiv) Each Mortgaged Property is used
exclusively for automobile dealership and servicing center purposes, other
appurtenant and related uses and other previously existing uses or other use
permitted under the Permitted Leases.              (xxv) Except as set forth on
Schedule B, (1) each Mortgaged Property, including, without limitation, all
buildings, improvements, parking facilities, sidewalks, storm drainage systems,
roofs, plumbing systems, HVAC systems, fire protection systems,

-72-



--------------------------------------------------------------------------------



 





  electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, is in good
condition, order and repair in all material respects; (2) there exists no
structural or other material defects or damages in any Mortgaged Property,
whether latent or otherwise; and (3) no insurance company or bonding company has
given notice of any defects or inadequacies in any Mortgaged Property, or any
part thereof, which would adversely affect the insurability of the same or cause
the imposition of extraordinary premiums or charges thereon or of any
termination or threatened termination of any policy of insurance or bond.    
         (xxvi) In connection with each Mortgaged Property with respect to which
a Lease Guarantor has executed a Lease Guaranty with respect to all payments due
under the related Lease:



           (A) such Lease Guaranty is in full force and effect and to Issuer’s
knowledge, there are no defaults by Lease Guarantor thereunder,    
         (B) such Lease Guaranty, on its face, (a) contains no conditions to
such payment, other than a notice and right to cure; (b) provides that it is the
guaranty of both the performance and payment of the financial obligations of the
Tenant under the Lease; and (c) does not provide that the rejection of the Lease
in a bankruptcy or insolvency of the Tenant shall affect the Lease Guarantor’s
obligations under such Lease Guaranty.



           (xxvii) Except as set forth on Schedule C:



           (A) the Mortgaged Properties are not subject to any Leases other than
the Leases described in the Lease Schedule attached hereto and made a part
hereof and subleases or assignments thereunder. No Person has any possessory
interest in any Mortgaged Property or right to occupy the same except under and
pursuant to the provisions of the Leases and subleases or assignments permitted
thereunder. The current Leases are in full force and effect and there are no
material defaults thereunder by Issuer or any Tenant. No rent (including
security deposits) has been paid more than one (1) month in advance of its due
date. All material work to be performed by the Issuer under each Lease has been
performed as required and has been accepted by the applicable Tenant, and any
payments, free rent, partial rent, rebate of rent or other payments, credits,
allowances or abatements required to be given by the Issuer to any Tenant has
already been received by such Tenant. There has been no prior sale, transfer or
assignment, hypothecation or pledge of any Lease or of the rents received
therein. Except as permitted under the Permitted Leases, no Tenant listed on the
Lease Schedule has assigned its Lease or sublet all or any portion of the
premises demised thereby, no such Tenant holds its leased premises under
assignment or sublease, nor does anyone except such Tenant and its employees
occupy such leased premises. Except as set forth in the Leases, no Tenant under
any Lease has a right or option pursuant to such Lease or otherwise to purchase
all or any part of the leased premises or the building of which the leased
premises are a part. No Tenant under any Lease has any right or option for
additional space in the Improvements.

-73-



--------------------------------------------------------------------------------



 





  Schedule D sets forth a true and correct list of each Mortgaged Property that
is subject to a Purchase Option or an option to terminate such Lease prior to
Stated Maturity, together with the earliest date on which each such option may
be exercised. The Issuer has no material monetary or nonmonetary obligations
under any of the Leases;



           (B) the Tenant under each Lease is in possession and paying rent
pursuant to the applicable Lease; the Issuer is the owner of the lessor’s
interest in each Lease;              (C) to Issuer’s knowledge, each Tenant has
all material licenses, permits, material agreements, including without
limitation franchise agreements, necessary for the operation and continuance of
such Tenant’s business on the Mortgaged Property; to the knowledge of the
Issuer, no Tenant is in default of its obligations under any such applicable
license, permit or agreement, which default would materially adversely affect
its business operations on the subject Mortgaged Property;    
         (D) neither the Issuer nor any Tenant is the subject of any bankruptcy
or insolvency proceeding;              (E) there are no pending actions, suits
or proceedings by or before any court or governmental authority against or
affecting the Issuer, or, to Issuer’s knowledge, the Mortgaged Properties or any
Tenant that, if determined adversely to the Issuer or any Mortgaged Property or
any Tenant, would materially and adversely affect the value of any Mortgaged
Property, the ability of the Issuer to pay principal, interest or any other
amounts due under the Notes, or the ability of any Tenant to pay any amounts due
under the applicable Lease;              (F) the obligations of the related
Tenant under the Lease, including, but not limited to, the obligation of Tenant
to pay fixed and additional rent, are not affected by reason of: any
prohibition, limitation, interruption, cessation, restriction, prevention or
interference of Tenant’s use, occupancy or enjoyment of the leased property,
except with respect to certain abatement rights in connection with casualty and
condemnation which may be provided for under the related Lease;    
         (G) the Issuer, as landlord under the Lease, does not have any material
monetary obligations under the Lease;              (H) every obligation
associated with managing, owning, developing and operating the leased property,
including, but not limited to, the costs associated with utilities, taxes,
insurance, capital and structural improvements, maintenance and repairs is an
obligation of Tenant;              (I) the Issuer does not have any material
nonmonetary obligations under the Lease and has made no representation or
warranty under the Lease, the

-74-



--------------------------------------------------------------------------------



 





  breach of which would result in the abatement of rent, a right of setoff or
termination of the Lease;              (J) the Leases do not provide the Tenant
the ability to terminate the Lease for any reason except for the following:
(i) a total condemnation and taking of the leased property; (ii) a partial
condemnation and taking that renders the leased property unsuitable for the
continuation of Tenant’s business; (iii) substantial damage to the leased
property such that the improvements cannot be repaired so as to allow Tenant to
conduct a substantial part of its business within a specified time period
ranging from 1 year to 180 days; and (iv) damage to the leased property caused
by casualty in the last 12 or 24 months of the lease term;              (K) the
Tenant may not assign or sublease the leased property without the consent of the
Issuer, and in the event the Tenant assigns or sublets the leased property, the
Tenant remains primarily obligated under the Lease;              (L) Tenant has
agreed to indemnify the Issuer from any claims relating to the Lease and the
Mortgaged Property arising as a result of any environmental problem affecting
such Mortgaged Property caused by Tenant during the term of its Lease;    
         (M) any obligation or liability imposed by any easement or reciprocal
easement agreement is an obligation of Tenant, and the Issuer has no liability
to Tenant for performance of the same;              (N) each Lease, including
any renewal options, has a term ending on or after Stated Maturity;    
         (O) the Tenant under a Lease or related ancillary document (which
document does not negate other representations and warranties set forth in this
Section 9.01) is required to make rental payments directly to the Collection
Account);              (P) each Tenant has executed an SNDA and each Lease is
subordinate to the related Mortgage, subject to the related SNDA; and    
         (Q) in the event the Indenture Trustee acquires title to a Mortgaged
Property by foreclosure or otherwise, the Issuer’s interest under the related
Lease is freely assignable by the Indenture Trustee and its successors and
assigns to any person without the consent of the Tenant, and in the event the
Issuer’s interest is so assigned, the Tenant will be obligated to recognize the
assignee as lessor under such Lease.



           (xxviii) All transfer taxes, deed stamps, intangible taxes or other
amounts in the nature of transfer taxes required to be paid by any Person under
applicable Legal Requirements currently in effect in connection with the
transfer of the Mortgaged Properties to the Issuer have been paid. All mortgage,
mortgage recording, stamp,

-75-



--------------------------------------------------------------------------------



 





  intangible or other similar tax required to be paid by any Person under
applicable Legal Requirements currently in effect in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Transaction Documents, including, without limitation,
the Mortgages, have been paid, and, under current Legal Requirements, each of
the Mortgages is enforceable in accordance with their respective terms by the
Indenture Trustee (or any subsequent holder thereof).



           (xxix) All appraisals relied upon in connection with the issuance of
the Notes were performed by independent, third party MAI appraisers.



           (xxx) To the Issuer’s knowledge, except as disclosed in the
environmental reports delivered to the Indenture Trustee in connection with the
issuance of the Notes, in all material respects: (a) each Mortgaged Property is
not in violation of any local, state, federal or other governmental authority,
statute, ordinance, code, order, decree, law, rule or regulation pertaining to
or imposing liability or standards of conduct concerning environmental
regulation, contamination or clean-up including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act, as amended
(“CERCLA”), the Resource Conservation and Recovery Act, as amended (“RCRA”), the
Emergency Planning and Community Right-to-Know Act of 1986, as amended, the
Hazardous Substances Transportation Act, as amended, the Solid Waste Disposal
Act, as amended, the Clean Water Act, as amended, the Clean Air Act, as amended,
the Toxic Substance Control Act, as amended, the Safe Drinking Water Act, as
amended, the Occupational Safety and Health Act, as amended, any state
super-lien and environmental statutes and all rules and regulations adopted in
respect to the foregoing laws whether presently in force or coming into being
and/or effectiveness hereafter (collectively, “Environmental Laws”); (b) no
Mortgaged Property is subject to any private or governmental lien or judicial or
administrative notice or action or inquiry, investigation or claim relating to
hazardous and/or toxic, dangerous and/or regulated, substances, wastes,
materials, raw materials which include hazardous constituents, pollutants or
contaminants including without limitation, petroleum, tremolite, anthlophylie,
actinolite or polychlorinated biphenyls and any other substances or materials
which are included under or regulated by Environmental Laws or which are
considered by scientific opinion to be otherwise dangerous in terms of the
health, safety and welfare of humans (collectively, “Hazardous Substances”);
(c) no Hazardous Substances are or have been (including the period prior to the
Issuer’s acquisition of each Mortgaged Property) released, discharged,
generated, treated, disposed of or stored on, incorporated in, or removed or
transported from each Mortgaged Property other than in compliance with all
Environmental Laws; and (d) no Hazardous Substances other than Hazardous
Substances used or generated by any Tenant in the ordinary course of business
and treated in accordance with applicable Environmental Laws (“Permitted
Materials”), are present in, on or under any nearby real property which could
migrate to or otherwise affect each Mortgaged Property.



           (xxxi) To the Issuer’s knowledge, no asbestos or any substance or
material containing asbestos (“Asbestos”) is located on any Mortgaged Property
except as may have been disclosed in the Phase I environmental reports delivered
to the Indenture Trustee in connection with the issuance of the Notes.

-76-



--------------------------------------------------------------------------------



 



                  (c) The representations and warranties of the Issuer set forth
in Sections 9.01(a) and 9.01(b) shall survive the execution and delivery of this
Indenture and shall inure to the benefit of the Persons to whom and for whose
benefit they were made for so long as the Issuer remains in existence. Upon
discovery by any party hereto of any breach of any of the foregoing
representations and warranties, the party discovering such breach shall give
prompt written notice to the other parties.

                  Section 9.02 Maintenance of Office or Agency. The Issuer shall
maintain or cause to be maintained an office or agency in the continental United
States where notices and demands to or upon the Issuer in respect of the Notes
and this Indenture may be served. The Issuer shall give prompt written notice to
the Indenture Trustee, the Insurer and the Noteholders of the location, and any
change in the location, of such office or agency.

                  Section 9.03 Existence. The Issuer shall do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its existence, rights, licenses, permits and corporate franchises and comply in
all material respects with all Legal Requirements applicable to it and the
Mortgaged Properties. There shall never be committed by the Issuer or any other
Person in occupancy of or involved with the operation or use of the Mortgaged
Properties any act or omission affording any Governmental Authority the right of
forfeiture as against any Mortgaged Property or any part thereof or any monies
paid in performance of the Issuer’s obligations under any of the Transaction
Documents. The Issuer hereby covenants and agrees not to commit, permit or
suffer to exist any act or omission affording such right of forfeiture. The
Issuer shall at all times maintain, preserve and protect, or cause to be
maintained, preserved and protected, all franchises and trade names and preserve
all the remainder of its property required for the conduct of its business and
shall keep (or cause to be kept) the Mortgaged Properties in good working order
and repair, and from time to time make, or cause to be made, all reasonably
necessary repairs, renewals, replacements, betterments and improvements thereto.
The Issuer shall keep (or cause the Tenants under the Lease to keep) the
Mortgaged Properties insured at all times by financially sound and reputable
insurers, to such extent and against such risks, and maintain liability and such
other insurance, as is more fully provided in this Indenture, the Property
Management Agreement.

                  Section 9.04 Payment of Taxes and Other Claims. (a) Issuer
shall pay or discharge or cause to be paid or discharged, before the same shall
become delinquent, all taxes, assessments and governmental charges (the “Taxes”)
levied or imposed upon the Issuer or upon the income, profits or property of the
Issuer, or shown to be due on the tax returns filed by Issuer, except any such
taxes, assessments, governmental charges or claims which the Issuer is in good
faith contesting in appropriate proceedings and with respect to which adequate
reserves are established if required in accordance with GAAP, provided, that
such failure to pay or discharge will not cause a forfeiture of, or a lien
(other than a Permitted Encumbrance) to encumber, any property included in the
Collateral. Upon the written direction of Property Manager, the Indenture
Trustee is authorized to pay out of the Payment Account, prior to making
payments on the Notes, any such taxes, assessments, governmental charges or
claims which, if not paid, would cause a forfeiture or sale of, or a lien (other
than a Permitted Encumbrance) to encumber, any property included in the
Collateral.

-77-



--------------------------------------------------------------------------------



 



                  (b) After prior written notice to the Indenture Trustee and
the Insurer, the Issuer, at its own expense, may contest by appropriate legal
proceeding, promptly initiated and conducted in good faith and with due
diligence, the amount or validity or application in whole or in part of any
Taxes, provided that (i) no Event of Default has occurred and remains uncured;
(ii) such proceeding shall not be precluded by, and be conducted in accordance
with the provisions of, any other instrument to which the Issuer is subject and
shall not constitute a default thereunder and such proceeding shall be conducted
in accordance with all applicable statutes, laws and ordinances; (iii) no
Mortgaged Property nor any part thereof or interest therein will be in danger of
being sold, forfeited, terminated, canceled or lost; (iv) the Issuer shall
promptly upon final determination thereof pay, or cause to be paid, the amount
of any such Taxes, together with all costs, interest and penalties which may be
payable in connection therewith; (v) such proceeding shall suspend the
collection of such contested Taxes from the applicable Mortgaged Property; and
(vi) the Issuer shall furnish such security as may be required in the
proceeding, or as may be reasonably requested by the Indenture Trustee, as
directed by the Controlling Class, to insure the payment of any such Taxes,
together with all interest and penalties thereon; provided, that the Indenture
Trustee shall not require the Issuer to post additional security if a contest is
being conducted by a Tenant under a Lease (even if the Issuer has joined in such
proceeding to accommodate Tenant’s contest) if such contest is conducted in
accordance with the Lease and the Tenant has provided such security as the
Issuer may be entitled to require under the Lease. The Indenture Trustee may pay
over any such cash deposit or part thereof held by the Indenture Trustee to the
claimant entitled thereto at any time when, in the judgment of the Indenture
Trustee, the entitlement of such claimant is established.

                  Section 9.05 Litigation. The Issuer shall give prompt written
notice to the Indenture Trustee of any litigation or governmental proceedings
pending against the Issuer which might materially and adversely affect the
Issuer’s condition (financial or otherwise) or business or any Mortgaged
Property.

                  Section 9.06 Access to Mortgaged Properties. The Issuer shall
permit agents, representatives and employees of the Indenture Trustee and the
Insurer to inspect the Mortgaged Properties or any part thereof at reasonable
hours upon reasonable advance notice, subject to the Leases.

                  Section 9.07 Notice of Default. The Issuer shall promptly
advise the Indenture Trustee and the Insurer of any material adverse change in
the Issuer’s condition, financial or otherwise not otherwise reported, or of the
occurrence of any material Event of Default of which the Issuer has knowledge.

                  Section 9.08 Cooperate in Legal Proceedings. The Issuer shall
cooperate fully with the Indenture Trustee with respect to any proceedings
before any court, board or other Governmental Authority which may in any way
affect the rights of the Indenture Trustee hereunder or any rights obtained by
the Indenture Trustee under any of the other Transaction Documents and, in
connection therewith, permit the Indenture Trustee, at its election, to
participate in any such proceedings.

                  Section 9.09 Perform Transaction Documents. The Issuer shall
observe, perform and satisfy all the terms, provisions, covenants and conditions
of, and shall pay when

-78-



--------------------------------------------------------------------------------



 



due all costs, fees and expenses to the extent required under, the Transaction
Documents executed and delivered by, or applicable to, the Issuer.

                  Section 9.10 Insurance Benefits. The Issuer shall cooperate
with the Indenture Trustee in obtaining for the Indenture Trustee the benefits
of any proceeds of the insurance policies lawfully or equitably payable in
connection with any Mortgaged Property, subject to the rights of Tenants under
Permitted Leases and the terms of the Property Management Agreement, and the
Indenture Trustee shall be reimbursed for any expenses incurred in connection
therewith (including reasonable attorneys’ fees and disbursements) out of such
insurance proceeds.

                  Section 9.11 [Reserved].

                  Section 9.12 Title to the Collateral; Lien. (a) The Issuer
will warrant and defend (i) the title to each Mortgaged Property and every part
thereof, subject only to Liens permitted hereunder (including Permitted
Encumbrances) and (ii) the validity and priority of the Liens of the Mortgages
on the Mortgaged Properties, subject only to Liens permitted hereunder
(including Permitted Encumbrances), in each case against the claims of all
Persons whomsoever. The Issuer shall reimburse the Indenture Trustee for any
reasonable expenses (including reasonable attorneys’ fees and court costs)
incurred by the Indenture Trustee if an interest in any Mortgaged Property,
other than as permitted hereunder, is claimed by another Person.

                  (b) After prior written notice to the Indenture Trustee, the
Issuer, at its own expense, may contest by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the
amount or validity or application in whole or in part of any liens affecting any
of the Mortgaged Properties, provided that (i) no Event of Default has occurred
and remains uncured; (ii) such proceeding shall not be precluded by, and shall
be conducted in accordance with the provisions of, any other instrument to which
the Issuer is subject and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with all applicable statutes, laws
and ordinances; (iii) no Mortgaged Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, canceled or
lost; (iv) the Issuer shall promptly upon final determination thereof pay, or
cause to be paid, the amount of any such lien, together with all costs, interest
and penalties which may be payable in connection therewith; (v) such proceeding
shall suspend the enforcement of such contested Lien from the applicable
Mortgaged Property; and (vi) the Issuer shall furnish such security as may be
required in the proceeding, or as may be reasonably requested by the Indenture
Trustee, to insure the payment of any such lien, together with all interest and
penalties thereon. The Indenture Trustee may pay over any such cash deposit or
part thereof held by the Indenture Trustee to the claimant entitled thereto at
any time when, in the judgment of the Indenture Trustee, the entitlement of such
claimant is established.

                  Section 9.13 Protection of Collateral. The Issuer, and, to the
extent directed by the Issuer or the Insurer and the Controlling Class, the
Indenture Trustee, will from time to time execute and deliver all such
amendments and supplements hereto (subject to Sections 8.01 and 8.02) and all
such financing statements, continuation statements, instruments of further
assurance and other instruments, and will take such other action necessary or
advisable to:

-79-



--------------------------------------------------------------------------------



 



                  (a) Grant more effectively all or any portion of the
Collateral securing the Notes;

                  (b) maintain or preserve the lien (and the priority thereof)
of the Mortgages and this Indenture or carry out more effectively the purposes
hereof;

                  (c) perfect, publish notice of, or protect the validity of any
Grant made or to be made by or in the Mortgages or this Indenture; or

                  (d) preserve and defend title to the Collateral and the rights
of the Indenture Trustee in the Collateral against the claims of all Persons and
parties.

                  The Issuer hereby designates the Indenture Trustee, its agent
and attorney-in-fact, to execute any financing statement, continuation statement
or other instrument required pursuant to this Section 9.13; provided that,
subject to and consistent with Section 5.01, the Indenture Trustee will not be
obligated to prepare or file any such statements or instruments.

                  Section 9.14 Costs of Enforcement. In the event (a) that any
Mortgage encumbering any Mortgaged Property is foreclosed in whole or in part or
that any such Mortgage is put into the hands of an attorney for collection,
suit, action or foreclosure, (b) of the foreclosure of any mortgage prior to or
subsequent to any Mortgage encumbering any Mortgaged Property in which
proceeding the Indenture Trustee is made a party, or (c) of the bankruptcy,
insolvency, rehabilitation or other similar proceeding in respect of the Issuer
or Issuer GP or an assignment by the Issuer or Issuer GP for the benefit of its
creditors, the Issuer, its successors or assigns, shall be chargeable with and
agrees to pay all reasonable costs of collection and defense, including
reasonable attorneys’ fees and costs, incurred by the Indenture Trustee or the
Issuer in connection therewith and in connection with any appellate proceeding
or post-judgment action involved therein, together with all required service or
use taxes.

                  Section 9.15 Statement as to Compliance. The Issuer shall
deliver to the Indenture Trustee, the Insurer and to each Rating Agency, within
120 days after the end of each fiscal year commencing with 2002, an Officer’s
Certificate of the Issuer GP on behalf of the Issuer stating that, in the course
of the performance by the officer executing such Officer’s Certificate of such
officer’s present duties as an officer of the Issuer GP, such officer would
normally obtain knowledge or have made due inquiry of employees of the Issuer
and the Issuer’s Affiliates as to the existence of any condition or event which
would constitute an Event of Default after notice or lapse of time or both and
that to the best of the officer’s knowledge, (a) the Issuer has fulfilled all of
its obligations under this Indenture in all material respects throughout such
year, or, if there has been an Event of Default in the fulfillment of any such
obligation in any material respect, specifying each such default known to such
officer and the nature and status thereof, and (b) no Event of Default has
occurred and is continuing and no condition or event that would constitute an
Event of Default after notice or lapse of time or both has occurred, or, if such
an event has occurred and is continuing, specifying each such event known to
such officer and the nature and status thereof.

                  Section 9.16 Issuer May Consolidate, etc., Only on Certain
Terms. (a) For so long as the Notes are outstanding, the Issuer may not
consolidate or merge with or into any other

-80-



--------------------------------------------------------------------------------



 



Person or, except as otherwise permitted in the Property Management Agreement,
convey or transfer the Collateral to any Person, without the consent of the
Insurer and Noteholders with an aggregate Principal Balance of not less than 66
2/3% of the aggregate Principal Balance of the Outstanding Notes and unless:



           (i) the Person (if other than the Issuer) formed by or surviving such
consolidation or merger or that acquires by conveyance or transfer the
Collateral (the “Successor Person”), shall be a Person organized and existing
under the laws of the United States of America or of any State thereof, shall
have expressly assumed by written instrument, and executed and delivered such
written instrument to the Indenture Trustee, the obligation (to the same extent
as the Issuer was so obligated) to make payments of principal, interest and
other amounts on all of the Notes and pay amounts owed to the Insurer and the
obligation to perform every covenant of this Indenture on the part of the Issuer
to be performed or observed, all as provided herein;    
         (ii) immediately after giving effect to such transaction, no default,
no Event of Default shall have occurred and be continuing;    
         (iii) the Indenture Trustee and the Insurer shall have received Rating
Agency Confirmation; and              (iv) the Issuer shall have delivered to
the Indenture Trustee and the Insurer an Officers’ Certificate and an Opinion of
Counsel, each to the effect that, such consolidation, merger, conveyance or
transfer complies with and satisfies all conditions precedent relating to the
transactions set forth in Section 9.16.              (v) the Successor Person
shall have delivered to the Indenture Trustee and the Insurer an Officer’s
Certificate and an Opinion of Counsel each stating that, with respect to a
Successor Person that is a corporation, partnership or trust, such Successor
Person shall be duly organized, validly existing and in good standing in the
jurisdiction in which such Successor Person is organized; that the Successor
Person has sufficient power and authority to assume the obligations set forth in
clause (i) above and to execute and deliver an indenture supplement hereto for
the purpose of assuming such obligation; that the Successor Person has duly
authorized the execution, delivery and performance of any indenture supplement
and that such supplemental indenture is a valid, legal and binding obligation of
the Successor Person, enforceable in accordance with its terms, subject only to
bankruptcy, reorganization, insolvency and other laws affecting the enforcement
of creditor’s rights generally and to general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or law);
and that, immediately following the event which causes the Successor Person to
become the Successor Person, (A) the Successor Person has good and marketable
title, free and clear of any lien, security interest or charge other than the
lien and security interest of the Mortgages and this Indenture and any other
lien permitted hereby to the Collateral and (B) the Indenture Trustee continues
to have a perfected first priority security interest in the Collateral; and

                  (b) upon any consolidation or merger, or any conveyance or
transfer of the Collateral securing the Notes, the Successor Person shall
succeed to, and be substituted for, and

-81-



--------------------------------------------------------------------------------



 



may exercise every right and power of, the Issuer under this Indenture with the
same effect as if such Successor Person had been named as the Issuer herein. In
the event of any such conveyance or transfer of the Collateral permitted by this
Section 9.16, the Person named as the “Issuer” in the first paragraph of this
Indenture, or any successor that shall theretofore have become such in the
manner prescribed in this Article and that has thereafter effected such a
conveyance or transfer, may be dissolved, would up and liquidated at any time
thereafter, and such Person thereafter shall be released from its liabilities as
obligor and maker on all of the then Outstanding Notes and from its obligations
under this Indenture.

                  Section 9.17 Purchase of Notes. The Issuer may reacquire
Notes, in its discretion, by open market purchases in privately negotiated
transactions or otherwise.

                  Section 9.18 Performance of Issuer’s Duties by the Issuer GP.
The duties of the Issuer will be performed on behalf of the Issuer by the Issuer
GP pursuant to the Limited Partnership Agreement.

                  Section 9.19 Performance by the Issuer. The Issuer shall in a
timely manner observe, perform, enforce and fulfill each and every covenant,
term and provision of each Transaction Document executed and delivered by, or
applicable to, the Issuer, and shall not enter into or otherwise suffer or
permit any amendment, waiver, supplement, termination or other modification of
any Transaction Document executed and delivered by, or applicable to, the Issuer
without the prior written consent of the Directing Holder.

                  Section 9.20 Alterations. The Issuer shall obtain the
Directing Holder’s prior written consent to any alterations to any Improvements.
Notwithstanding the foregoing, the Directing Holder’s consent shall not be
required in connection with any alterations (a) permitted to be made by Tenants
under Permitted Leases, or (b) that will not have a material adverse effect on
the Issuer’s financial condition or the value of the applicable Mortgaged
Property.

                  Section 9.21 Further Acts, etc. The Issuer will, at the
Issuer’s expense, and without expense to the Indenture Trustee, do, execute,
acknowledge and deliver all and every such further acts, deeds, conveyances,
mortgages, assignments, notices of assignment, Uniform Commercial Code financing
statements or continuation statements, transfers and assurances as the Indenture
Trustee shall, from time to time, reasonably require, for the better assuring,
conveying, assigning, transferring, and confirming unto the Indenture Trustee
the property and rights hereby deeded, mortgaged, given, granted, bargained,
sold, alienated, offset, conveyed, confirmed, pledged, assigned and hypothecated
or intended now or hereafter so to be, or which the Issuer may be or may
hereafter become bound to convey or assign to the Indenture Trustee, or for
carrying out the intention or facilitating the performance of the terms of this
Indenture or for filing, registering or recording this Indenture. The Issuer
will promptly execute and deliver and hereby authorizes the Indenture Trustee to
execute in the name of the Issuer or without the signature of the Issuer to the
extent the Indenture Trustee may lawfully do so, one or more financing
statements or other instruments, to evidence more effectively the security
interest of the Indenture Trustee in the Mortgaged Properties. Upon foreclosure,
the appointment of a receiver or any other relevant action, the Issuer will, at
the cost of the Issuer and without expense to the Indenture Trustee, cooperate
fully and completely to effect the assignment or transfer of any license,
permit, agreement or any other right necessary or useful to the operation of the

-82-



--------------------------------------------------------------------------------



 



Mortgaged Properties. The Issuer grants to the Indenture Trustee an irrevocable
power of attorney coupled with an interest for the purpose of exercising and
perfecting any and all rights and remedies available to the Indenture Trustee at
law and in equity, including, without limitation, such rights and remedies
available to the Indenture Trustee pursuant to this Section.

                  Section 9.22 Performance of Other Agreements. The Issuer shall
observe and perform or cause to be performed in all material respects each and
every term to be observed or performed by the Issuer pursuant to the terms of
any material agreement or recorded instrument affecting or pertaining to the
Mortgaged Properties, to the extent the failure to observe or perform the same
would materially and adversely affect the Issuer’s interest in the Mortgaged
Properties.

                  Section 9.23 Recording of Mortgages, etc. The Issuer forthwith
upon the execution and delivery of this Indenture and thereafter, from time to
time, will cause the Mortgages, and any security instrument creating a lien or
security interest or evidencing the lien thereof upon the Mortgaged Properties
and each instrument of further assurance to be filed, registered or recorded in
such manner and in such places as may be required by any present or future law
in order to publish notice of and fully to protect the lien or security interest
upon, and the interest of the Indenture Trustee in, the Mortgaged Properties.
The Issuer will pay all filing, registration or recording fees, and all expenses
incident to the preparation, execution and acknowledgment of the Mortgages, any
Mortgages supplemental thereto, any security instrument with respect to the
Mortgaged Properties and any instrument of further assurance, and all federal,
state, county and municipal, taxes, duties, imposts, assessments and charges
arising out of or in connection with the execution and delivery of the
Mortgages, any Mortgages supplemental thereto, any security instrument with
respect to the Mortgaged Properties or any instrument of further assurance,
except where prohibited by law so to do. The Issuer shall hold harmless and
indemnify the Indenture Trustee, its successors and assigns, against any
liability incurred by reason of the imposition of any tax on the making and
recording of the Mortgages.

                  Section 9.24 Handicapped Access. (a) The Issuer agrees that
the Mortgaged Properties shall at all times strictly comply in all material
respects to the extent applicable with the requirements of the Americans with
Disabilities Act of 1990, the Fair Housing Amendments Act of 1988 (if
applicable), all state and local laws and ordinances related to handicapped
access and all rules, regulations, and orders issued pursuant thereto including,
without limitation, the Americans with Disabilities Act Accessibility Guidelines
for Buildings and Facilities (collectively, “Access Laws”).

                  (b) Notwithstanding any provisions set forth herein or in any
other document regarding the Indenture Trustee’s approval of alterations of the
Mortgaged Properties, the Issuer shall not alter the Mortgaged Properties in any
manner which would materially increase the Issuer’s responsibilities for
compliance with the applicable Access Laws without the prior written approval of
the Directing Holder. The foregoing shall apply to tenant improvements
constructed by the Issuer or by any of its Tenants, except as otherwise
permitted in the Permitted Leases without the Issuer’s consent. The Directing
Holder may condition any such approval upon receipt of a certificate of Access
Law compliance from an architect, engineer, or other person acceptable to the
Indenture Trustee. The Directing Holder shall use good faith efforts to respond
to any request for approval hereunder within fifteen (15) days of receipt
thereof.

-83-



--------------------------------------------------------------------------------



 



                  (c) The Issuer agrees to give prompt notice to the Indenture
Trustee and the Insurer of the receipt by the Issuer of any complaints related
to material violation of any Access Laws and of the commencement of any
proceedings or investigations which relate to compliance with applicable Access
Laws.

                  Section 9.25 Insurance. The Issuer will be required to
maintain insurance of the types and amounts set forth in the Property Management
Agreement as of the date(s) set forth therein.

                  Section 9.26 [Reserved].

                  Section 9.27 Compliance with Legal Requirements. With respect
to each Mortgaged Property:

                  (a) The Issuer shall promptly comply or cause compliance in
all material respects with all existing and future Legal Requirements and
Recorded Covenants, including, without limitation, building and zoning
ordinances and codes, to the extent the failure to comply with the same would
materially and adversely affect the Issuer’s interest in, use of or value of the
Mortgaged Property.

                  (b) The Issuer shall give prompt notice to the Indenture
Trustee of the receipt by the Issuer of any notice related to a material
violation of any Legal Requirements and of the commencement of any proceedings
or investigations which relate to compliance with Legal Requirements, only with
respect to a material violation of any Legal Requirement that would materially
and adversely affect the Issuer’s interest in, use of or value of the Mortgaged
Property.

                  (c) After prior written notice to the Indenture Trustee, the
Issuer, at its own expense, may contest by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the Legal
Requirements affecting the Mortgaged Property, provided that (i) no Event of
Default has occurred and is continuing under any Mortgage or this Indenture,
(ii) the Issuer is permitted to do so under the provisions of any Lease and any
other mortgage, deed of trust or deed to secure debt affecting the Mortgaged
Property, (iii) such proceeding shall not be precluded by, and shall be
conducted in accordance with, the provisions of any other instrument to which
the Issuer or the Mortgaged Property is subject and shall not constitute a
default thereunder, (iv) neither the Mortgaged Property, any part thereof or
interest therein, any of the tenants or occupants thereof, nor the Issuer shall
be affected in any material adverse way as a result of such proceeding and (v)
non-compliance with the Legal Requirements shall not impose criminal liability
on the Issuer or the Indenture Trustee.

                  Section 9.28 Estoppel Certificates. After request by the
Indenture Trustee, the Issuer shall within twenty (20) days furnish the
Directing Holder with a statement, duly acknowledged and certified, setting
forth (i) the original Principal Balance of the Notes, (ii) the outstanding
Principal Balance of the Notes, (iii) the applicable Note Rate of each Class of
Notes, (iv) the last Payment Date, (v) any offsets or defenses to the payment of
the Notes, if any, and (vi) that the Notes, this Indenture, the Mortgages, the
organizational documents of the Issuer and the other Transaction Documents are
valid, legal and binding obligations and have not been modified or if modified,
giving particulars of such modification.

-84-



--------------------------------------------------------------------------------



 



                  Section 9.29 Use of Proceeds. The Issuer shall use the
proceeds of the Notes to (a) repay and discharge, or cause to be repaid and
discharged, any existing loans relating to the Mortgaged Properties, (b) pay
costs and expenses incurred in connection with the closing of the transaction
contemplated by this Indenture, as approved by the Directing Holder, (c) fund
any working capital requirements of the Mortgaged Properties, and (d) distribute
the balance, if any, to its partners.

                  Section 9.30 Other Rights, etc. It is agreed that the risk of
loss or damage to the Mortgaged Property is on the Issuer, and the Indenture
Trustee shall have no liability whatsoever for decline in value of the Mortgaged
Property, for failure to maintain the Policies, or for failure to determine
whether insurance in force is adequate as to the amount of risks insured.

                  Section 9.31 Right to Release Any Portion of the Collateral.
The Indenture Trustee may, at the direction of the Property Manager with the
consent of the Directing Holder, or shall, at the direction of the Directing
Holder, release any portion of the Collateral without, as to the remainder of
the Collateral, in any way impairing or affecting the lien or priority of this
Indenture, or improving the position of any subordinate lienholder with respect
thereto, except to the extent that the obligations hereunder shall have been
reduced by the actual monetary consideration, if any, received by the Indenture
Trustee for such release, and may accept by assignment, pledge or otherwise any
other property in place thereof in accordance with the terms hereof and of the
Property Management Agreement. The Indenture shall continue as a lien and
security interest in the remaining portion of the Collateral to which it
applies.

                  Section 9.32 Environmental Covenants. (a) So long as the
Issuer owns or is in possession of each Mortgaged Property, the Issuer (i) shall
keep or cause each Mortgaged Property to be kept free from Hazardous Substances
other than Permitted Materials and in compliance with all Environmental Laws,
(ii) shall promptly notify the Indenture Trustee and the Insurer if the Issuer
shall become aware of any Hazardous Substances other than Permitted Materials on
or near each Mortgaged Property and/or if the Issuer shall become aware that
each Mortgaged Property is in direct violation of any Environmental Laws and/or
if the Issuer shall become aware of any condition on or near each Mortgaged
Property which violates any Environmental Laws and (iii) the Issuer shall cure
such violations and remove any Hazardous Substances that pose a threat to the
health, safety or welfare of humans, as shall be reasonably required by the
Property Manager in accordance with reasonable commercial lending standards and
practices, at the Issuer’s sole expense. Notwithstanding anything to the
contrary in this paragraph, the Issuer and the Tenants may use and store
Hazardous Substances at each Mortgaged Property if such use or storage is in
connection with the ordinary operation, cleaning and maintenance of each
Mortgaged Property so long as such use and storage is in compliance with any
applicable Environmental Laws. Nothing herein shall prevent the Issuer from
recovering such expenses from any other party that may be liable for such
removal or cure. The obligations and liabilities of the Issuer under this
Section 9.32 shall survive any termination, satisfaction, or assignment of this
Indenture and the exercise by the Indenture Trustee of any of its rights or
remedies hereunder, including, without limitation, the acquisition of each
Mortgaged Property by foreclosure or a conveyance in lieu of foreclosure.

                  (b) The Issuer shall give prompt written notices to the
Indenture Trustee, the Property Manager and the Insurer of any of the following:
(i) any demand, notice of any

-85-



--------------------------------------------------------------------------------



 



violation, notice of any potential responsibility, proceeding or official
inquiry by any Governmental Authority with respect to the presence of any
Hazardous Substance or Asbestos on, under, from or about any Mortgaged Property,
(ii) all claims made by any third party against the Issuer or any Mortgaged
Property relating to any loss or injury resulting from any Hazardous Substance
or Asbestos, and (iii) the Issuer’s discovery of any occurrence or condition on
any real property adjoining or in the vicinity of any Mortgaged Property that
causes such Mortgaged Property to be subject to any official investigation or
cleanup pursuant to any Environmental Law. The Issuer shall permit the Indenture
Trustee to join and participate in, as a party if it so elects, any legal
proceedings or actions initiated with respect to any Mortgaged Property in
connection with any Environmental Law or Hazardous Substance, and the Issuer
shall pay all reasonable attorneys’ fees and disbursements incurred by the
Indenture Trustee in connection therewith. Upon the Property Manager’s request,
at any time and from time to time while this Indenture is in effect, when
(x) the Property Manager has determined (in the exercise of its good faith
judgment) that reasonable cause exists for the performance of an environmental
inspection or audit of any Mortgaged Property or Properties or (y) an Event of
Default exists, the Issuer shall provide at the Issuer’s sole expense, (I) an
inspection or audit of each such Mortgaged Property prepared by a licensed
hydrogeologist or licensed environmental engineer approved by the Insurer
indicating the presence or absence of Hazardous Substances on, in or near each
such Mortgaged Property, and (II) an inspection or audit of such Mortgaged
Property prepared by a duly qualified engineering or consulting firm approved by
the Insurer, indicating the presence or absence of Asbestos on such Mortgaged
Property. If the Issuer fails to provide such inspection or audit within thirty
(30) days after such request, the Property Manager, at the Issuer’s sole
expense, which shall be deemed a Property Protection Advance, may order same,
and the Issuer hereby grants to the Property Manager and its employees and
agents access to each Mortgaged Property and a license to undertake such
inspection or audit. In the event that any environmental site assessment report
prepared in connection with such inspection or audit reasonably recommends that
an operations and maintenance plan be implemented for Asbestos or any Hazardous
Substance, the Issuer shall, to the extent permitted under the related Lease,
cause such operations and maintenance plan to be prepared and implemented at the
Issuer’s expense upon request of the Property Manager. In the event that any
investigation, site monitoring, containment, cleanup, removal, restoration, or
other work of any kind is reasonably necessary under an applicable Environmental
Law (the “Remedial Work”), the Issuer shall promptly commence and thereafter
diligently prosecute, or cause Tenant to commence and thereafter diligently
prosecute, to completion all such Remedial Work after written demand by the
Property Manager for performance thereof. All Remedial Work shall be performed
by contractors approved in advance by the Insurer, and under the supervision of
a consulting engineer approved by the Insurer. All costs and expenses of such
Remedial Work shall be paid by the Issuer. In the event the Issuer shall fail to
timely commence, or cause to be commenced, or fail to diligently prosecute to
completion, such Remedial Work, the Property Manager may, but shall not be
required to, cause such Remedial Work to be performed, and all costs and
expenses thereof, or incurred in connection therewith, shall be deemed a
Property Protection Advance.

                  (c) The Issuer shall protect, indemnify, and hold harmless the
Indenture Trustee and the Insurer from and against all liabilities, obligations,
claims, demands, damages, penalties, causes of action, losses, fines, costs and
expenses (including without limitation reasonable attorneys’ fees and
disbursements), imposed upon or incurred by or asserted against the Indenture
Trustee and the Insurer by reason of (i) the presence, disposal, escape,
seepage,

-86-



--------------------------------------------------------------------------------



 



leakage, spillage, discharge, emission, release, or threatened release of any
Hazardous Substance or Asbestos on, from or affecting the Mortgaged Properties;
(ii) any personal injury (including wrongful death) or property damage (real or
personal) arising out of or related to such Hazardous Substance or Asbestos;
(iii) any lawsuit brought or threatened, settlement reached, or government order
relating to such Hazardous Substance or Asbestos; and (iv) any violation of the
Environmental Laws, which are based upon or in any way related to such Hazardous
Substance or Asbestos including, without limitation, the costs and expenses of
any Remedial Work, reasonable attorney and consultant fees and disbursements,
investigation and laboratory fees, court costs, and litigation expenses.

                  (d) The Issuer shall, within six (6) months of the date hereof
(or such longer time as may reasonably be required to complete the same with
diligent effort by the Issuer, in light of the Legal Requirements and
Governmental Authorities involved), deliver evidence reasonably satisfactory to
the Property Manager and the Insurer establishing that the Issuer has performed
and paid for the work set forth on Exhibit H attached hereto in accordance with
all Environmental Laws.

                  Section 9.33 Operations and Maintenance Programs. The Issuer
shall not install Asbestos in any Mortgaged Property and, upon discovery of any
Asbestos in any Mortgaged Property, shall, to the extent permitted under the
related Lease and at the Issuer’s sole expense, cause an operations and
maintenance program reasonably satisfactory to the Insurer to be established
with respect to such Asbestos. The Issuer shall in all instances comply with,
and ensure compliance by all occupants of each Mortgaged Property with, all
applicable federal, state and local laws, ordinances, rules and regulations with
respect to Asbestos, and shall keep each Mortgaged Property free and clear of
any liens imposed pursuant to such laws, ordinances, rules or regulations. In
the event that the Issuer receives any notice or advice from any governmental
agency or any source whatsoever with respect to Asbestos on, affecting or
installed on any Mortgaged Property, the Issuer shall promptly notify the
Property Manager, the Insurer and the Indenture Trustee. The obligations and
liabilities of the Issuer under this Section 9.33 shall survive any termination,
satisfaction, or assignment of this Indenture and the exercise by the Indenture
Trustee of any of its rights or remedies hereunder, including but not limited
to, the acquisition of any Mortgaged Property by foreclosure or a conveyance in
lieu of foreclosure.

                  Section 9.34 Treatment of the Notes as Debt for Tax Purposes.
The Issuer shall, and shall cause the Indenture Trustee to, treat the Notes as
indebtedness for all federal and state income tax purposes. The Issuer, the
Indenture Trustee and each Noteholder, by its acceptance of a Note, agrees to
treat the Notes as indebtedness for all federal and state income tax purposes
and agrees not to take any position on its books or tax returns inconsistent
therewith.

                  Section 9.35 Payment of Debts. The Issuer will remain solvent
and the Issuer will pay its debts and liabilities (including, as applicable,
shared personnel and overhead expenses) from its assets as the same shall become
due.

                  Section 9.36 Single-Purpose Status. The Issuer will do all
things necessary to observe organizational formalities and preserve its
existence, and the Issuer will not, nor will the Issuer permit the Issuer GP to,
amend, modify or otherwise change the partnership certificate, partnership
agreement, articles of incorporation and bylaws, operating agreement,
certificate of

-87-



--------------------------------------------------------------------------------



 



organization, trust or other organizational documents of the Issuer or the
Issuer GP in any manner that would affect the status of the Issuer or the Issuer
GP as a single-purpose, bankruptcy-remote entity, without (i) the prior written
consent of the Directing Holder and the Insurer, in each of their sole
discretion, and (ii) the receipt of Rating Agency Confirmation.

                  Section 9.37 Books and Records. The Issuer will maintain all
of its books, records, financial statements and bank accounts separate from
those of its Affiliates and any constituent party and file its own tax returns
(provided that the Issuer’s financial statements and tax returns may be prepared
on a consolidated basis with other entities provided that such consolidated
financial statements and tax returns indicate the separate existence of the
Issuer and its assets and liabilities). The Issuer shall maintain its books,
records, resolutions and agreements as official records.

                  Section 9.38 Separateness of the Issuer. The Issuer will be,
and at all times will hold itself out to the public as, a legal entity separate
and distinct from any other entity (including any Affiliate of the Issuer, any
constituent party of the Issuer or any Affiliate of any constituent party),
shall correct any known misunderstanding regarding its status as a separate
entity, shall conduct business in its own name, shall not identify itself or any
of its Affiliates as a division or part of the other and shall maintain and
utilize separate stationery, invoices and checks.

                  Section 9.39 Capitalization of the Issuer. The Issuer
adequately capitalized and will maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations.

                  Section 9.40 Maintenance of Assets. The Issuer will maintain
its assets in such a manner that it will not be costly or difficult to
segregate, ascertain or identify its individual assets from those of any
Affiliate or constituent party or any Affiliate of any constituent party, or any
other Person.

                  Section 9.41 Compliance with Representations and Warranties.
The Issuer GP shall be a corporation whose sole asset is its interest in the
Issuer and the Issuer GP will at all times comply, and will cause the Issuer to
comply, with each of the representations, warranties, and covenants contained in
Articles IX and X as if such representation, warranty or covenant was made
directly by the Issuer GP.

                  Section 9.42 Independent Directors. The Issuer shall at all
times cause there to be at least one (1) duly appointed member of the board of
directors (an “Independent Director”) of the Issuer GP who shall not have been
at the time of such individual’s appointment, and shall not be at any time while
serving as a director of the Issuer GP and has not been at any time during the
preceding five (5) years (i) a shareholder of, or an officer, director (with the
exception of serving as the Independent Director of the Issuer GP), attorney,
counsel, partner or employee of, the Issuer, the Issuer GP or any Affiliate of
any of them, (ii) a customer of, or supplier to, the Issuer, the Issuer GP or
any Affiliate of any of them, (iii) a Person controlling or under common control
with any such shareholder, partner, supplier or customer, or (iv) a member of
the immediate family of any such shareholder, officer, director, partner,
employee, supplier or customer. As used herein, the term “control” means the
possession,

-88-



--------------------------------------------------------------------------------



 



directly or indirectly, of the power to direct or cause the direction of the
management policies or activities of a Person, whether through ownership of
voting securities, by contract or otherwise. Notwithstanding the foregoing,
(1) an individual that otherwise satisfies the foregoing shall not be
disqualified from serving as an Independent Director of the Issuer GP if such
individual, at or prior to the time of initial appointment, or at any time while
serving as an Independent Director of the Issuer GP, (i) is an Independent
Director of a “special purpose entity” affiliated with the Issuer or the Issuer
GP (for purposes of this paragraph, a “special purpose entity” is an entity
whose organizational documents contain restrictions on its activities and impose
requirements intended to preserve the Issuer’s and the Issuer GP’s separateness
that are substantially similar to those of the Issuer or the Issuer GP, as
applicable, and provided, inter alia, that it (a) is organized for the limited
purpose of owning and operating one or more properties or being an owner of one
or more other entities that are so organized; (b) has restrictions on its
ability to incur indebtedness, dissolve, liquidate, consolidate, merge and/or
sell assets; (c) may not file voluntarily a bankruptcy petition on its own
behalf or on behalf of an entity in which it has an ownership interest without
the consent of its independent director; and (d) shall conduct itself and cause
any entity in which it has an ownership interest to conduct itself in accordance
with certain “separateness covenants,” including, but not limited to, the
maintenance of its and such entity’s books, records, bank accounts and assets
separate from those of any other person or entity), (ii) makes retail purchases
of vehicles from dealerships that are affiliates of the Issuer GP or the Issuer,
or (iii) is employed by a company that provides independent director services to
corporations, which company (either directly or through an affiliated entity)
provides corporate registration or other services to the Issuer GP, the Issuer
or any affiliate of any of them, and (2) the Issuer GP shall be entitled to pay
reasonable fees to the Independent Director for his or her services as a
director of the Issuer GP.

                  Section 9.43 Overhead Expenses. The Issuer shall allocate
fairly and reasonably overhead expenses, if any, that are shared with an
Affiliate, including paying for office space and services performed by any
employee of an Affiliate.

                  Section 9.44 Employees. The Issuer shall pay its own
liabilities and expenses, including, without limitation, the salaries of its own
employees, if any, out of its own funds and assets and maintain a sufficient
number of employees if any are required in light of its contemplated business
operations.

                  Section 9.45 Assumptions in Insolvency Opinion. The Issuer
shall conduct its business so that the assumptions made with respect to the
Issuer in the Insolvency Opinion shall be true and correct in all respects. Each
Person other than the Issuer, if any, with respect to which an assumption is
made in the Insolvency Opinion will comply with all of the assumptions made with
respect to it in the Insolvency Opinion.

                  Section 9.46 Preservation of Title. Subject to any Permitted
Encumbrances, the Issuer shall forever warrant, defend and preserve such title
and the validity and priority of the lien of the Mortgage and the other
Transaction Documents and shall forever warrant and defend the same to the
Indenture Trustee against the claims of all Persons whomsoever.

-89-



--------------------------------------------------------------------------------



 



                  Section 9.47 Maintenance and Use of Mortgaged Property. The
Mortgaged Properties shall be maintained in accordance with the terms of the
Property Management Agreement.

ARTICLE X

NEGATIVE COVENANTS

                  Section 10.01 No Transfers of any Mortgaged Property. Neither
the Issuer nor the Issuer GP shall cause or permit a voluntary or involuntary
sale, transfer, exchange, conveyance, mortgage, grant, bargain, encumbrance,
pledge, assignment, grant of any options with respect to, or any other transfer
or disposition of (directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, and whether or not for consideration or of
record) a legal or beneficial interest of any Mortgaged Property, Lease or any
part thereof or any legal or beneficial interest therein or any other part of
the Collateral, except as expressly permitted by this Indenture or the Property
Management Agreement.

                  Section 10.02 Change in Business. Neither the Issuer nor the
Issuer GP shall enter into any line of business other than the ownership and
operation of the Mortgaged Properties (including substitutions), or make any
material change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business.

                  Section 10.03 Debt. Neither the Issuer nor the Issuer GP shall
create, incur or assume any indebtedness other than that contemplated by the
Property Management Agreement.

                  Section 10.04 Making of Loans. Neither the Issuer nor the
Issuer GP shall make, or permit to remain outstanding, any loan or advance to,
or own or acquire any stock or securities of, any Person other than the Notes.

                  Section 10.05 Insolvency Proceedings. Neither the Issuer nor
the Issuer GP shall voluntarily file a petition for bankruptcy or
reorganization, make an assignment for the benefit of creditors or commence any
similar proceeding.

                  Section 10.06 Identity. Neither the Issuer nor the Issuer GP
shall change its state of organization, name, identity, principal place of
business or partnership status without notifying the Directing Holder of such
change in writing at least thirty (30) days prior to the effective date of such
change and, in the case of a change in the Issuer’s partnership status, without
first obtaining the prior written consent of the Directing Holder.

                  Section 10.07 Cash Management. Neither the Issuer nor the
Issuer GP shall withdraw or direct any party to withdraw any funds from the
Collection Account.

                  Section 10.08 Liens. Neither the Issuer nor the Issuer GP
shall, without the prior written consent of the Directing Holder and notice
thereof to Moody’s, create, incur, assume or suffer to exist any Lien on any
portion of any Mortgaged Property or permit any such action to be taken, except
for Permitted Encumbrances.

-90-



--------------------------------------------------------------------------------



 



                  Section 10.09 Dissolution of the Issuer GP. Neither the Issuer
nor the Issuer GP shall, permit or suffer the Issuer GP to dissolve, wind up or
liquidate or take any action, or omit to take an action, as a result of which
the Issuer GP would be dissolved, wound up or liquidated in whole or in part.

                  Section 10.10 Debt Cancellation. Neither the Issuer nor the
Issuer GP shall cancel or otherwise forgive or release any claim or debt (other
than termination of Leases in accordance herewith) owed to the Issuer by any
Person, except for adequate consideration and in the ordinary course of the
Issuer’s business.

                  Section 10.11 Affiliate Transactions. Neither the Issuer nor
the Issuer GP shall enter into, or be a party to, any transaction with an
Affiliate of the Issuer or any of the partners of the Issuer except in the
ordinary course of business and on terms which are fully disclosed to the
Indenture Trustee in advance and are no less favorable to the Issuer or such
Affiliate than would be obtained in a comparable arm’s-length transaction with
an unrelated third party.

                  Section 10.12 Zoning. Neither the Issuer nor the Issuer GP
shall initiate or consent to any zoning reclassification of any portion of any
Mortgaged Property or use or permit the use of any portion of any Mortgaged
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior consent of the Directing Holder. The Issuer shall
not seek any variance under any existing zoning ordinance, other than
commercially reasonable variances sought in connection with the expansion of the
Improvements on any Mortgaged Property or the use thereof, without the Directing
Holder’s consent.

                  Section 10.13 Assets. Neither the Issuer nor the Issuer GP
shall purchase or own any properties other than the Mortgaged Properties and
incidental personal property necessary for the ownership or operation of the
Mortgaged Properties.

                  Section 10.14 No Joint Assessment. Neither the Issuer nor the
Issuer GP shall suffer, permit or initiate the joint assessment of any Mortgaged
Property with any other real property constituting a tax lot separate from such
Mortgaged Property (other than another Mortgaged Property).

                  Section 10.15 ERISA. (a) Neither the Issuer nor the Issuer GP
shall engage in any transaction which would cause any obligation, or action
taken or to be taken, hereunder (or the exercise by the Indenture Trustee of any
of its rights under the Notes, this Indenture or the other Transaction
Documents) to be a non-exempt prohibited transaction under ERISA (i.e., a
prohibited transaction for which no statutory or administrative exemption is
available).

                  (b) The Issuer further covenants and agrees to deliver to the
Indenture Trustee such certifications or other evidence from time to time
throughout the term of the Notes, as requested by the Directing Holder in its
sole discretion, that (i) the Issuer is not and does not maintain any “employee
benefit plan” as defined in Section 3(3) of ERISA, which is subject to Title I
of ERISA, or a “governmental plan” within the meaning of Section 3(32) of ERISA,
(ii) the Issuer is not subject to state statutes regulating investments and
fiduciary obligations with

-91-



--------------------------------------------------------------------------------



 



respect to governmental plans and (iii) one or more of the following
circumstances is true with respect to the Issuer:



           (A) Equity interests in the Issuer are publicly offered securities,
within the meaning of 29 C.F.R. § 2510.3-101(b)(2);              (B) Less than
twenty-five percent (25%) of each outstanding class of equity interests in the
Issuer is held by “benefit plan investors” within the meaning of 29 C.F.R. §
2510.3-101(f)(2); or              (C) the Issuer qualifies as an “operating
company” or a “real estate operating company” within the meaning of 29 C.F.R. §
2510.3-101(c) or (e).

                  Section 10.16 [Reserved].

                  Section 10.17 [Reserved].

                  Section 10.18 Margin Stock. No part of the proceeds of the
Notes will be used for the purpose of purchasing or acquiring any “margin stock”
in violation of Regulation U of the Board of Governors of the Federal Reserve
System or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or for any
purposes prohibited by Legal Requirements or by the terms and conditions of this
Indenture or the other Transaction Documents.

                  Section 10.19 Business of the Issuer. The Issuer will not own
any asset or property other than the Mortgaged Properties. The Issuer will not
engage in any business other than the ownership of the Mortgaged Properties and
the Issuer will conduct and operate its business as presently conducted and
operated.

                  Section 10.20 Transactions with Affiliates. The Issuer will
not enter into any contract or agreement with any Affiliate of the Issuer, any
constituent party of the Issuer or any Affiliate of any constituent party,
except upon terms and conditions that are intrinsically fair and substantially
similar to those that would be available on an arms-length basis with third
parties other than any such party.

                  Section 10.21 Indebtedness. The Issuer will not incur any
indebtedness, secured or unsecured, direct or indirect, absolute or contingent
(including guaranteeing any obligation), other than (i) the Transaction
Documents, and (ii) trade and operational debt incurred in the ordinary course
of business with trade creditors and in amounts as are normal and reasonable
under the circumstances. No indebtedness of Issuer other than the Transaction
Documents may be secured (subordinate or pari passu) by the Mortgaged
Properties.

                  Section 10.22 Loans and Advances. The Issuer will not make any
loans or advances to any third party (including any Affiliate or constituent
party or any Affiliate of any constituent party), and shall not acquire
obligations or securities of its Affiliates.

                  Section 10.23 No Dissolution or Liquidation. The Issuer shall
not seek the dissolution, winding up, liquidation, consolidation or merger in
whole or in part, of the Issuer.

-92-



--------------------------------------------------------------------------------



 



                  Section 10.24 No Commingling. The Issuer will not commingle
the funds and other assets of the Issuer with those of any Affiliate or
constituent party or any Affiliate of any constituent party, or any other
Person.

                  Section 10.25 No Guarantees. The Issuer will not guarantee,
become obligated for, pledge its assets as security for, or hold itself out to
be responsible for the debts or obligations of any other Person or the decisions
or actions respecting the daily business or affairs of any other Person.

                  Section 10.26 Board of Directors. The Issuer shall not cause
or permit the board of directors of the Issuer GP to take any action which,
under the terms of any certificate of incorporation, by-laws or any voting trust
agreement with respect to any common stock, requires a vote of the board of
directors of the Issuer GP unless at the time of such action there shall be at
least two (2) members who are Independent Directors.

                  Section 10.27 No Forfeiture. There shall never be committed by
the Issuer or any other Person in occupancy of or involved in the operation or
use of the Mortgaged Properties any act or omission affording the federal
government or any state or local government the right of forfeiture as against
the Mortgaged Properties or any part thereof or any monies paid in performance
of the Issuer’s obligations under any of the Transaction Documents.

                  Section 10.28 No Relocation. Subject to the provisions of the
Property Management Agreement, the Issuer shall not consent to the relocation of
any Tenant under any Permitted Lease from any Mortgaged Property to any property
owned by an Affiliate of the Issuer that is not a Mortgaged Property, without,
in either case, the prior written consent of the Directing Holder, in its sole
discretion.

                  Section 10.29 No Transfers of any Interest in the Issuer.
Neither the Issuer nor the Issuer GP shall cause or permit a voluntary or
involuntary sale, transfer, exchange, encumbrance, pledge or assignment or any
other transfer or disposition of (directly, voluntarily or involuntarily, by
operation of law or otherwise, and whether for consideration or of record) any
of the ownership interests in the Issuer or the Issuer GP.

ARTICLE XI

COSTS

         Section 11.01 Performance at the Issuer’s Expense. The Issuer
acknowledges and confirms that the Indenture Trustee shall impose certain
reasonable and customary administrative processing fees in connection with the
release or substitution of any Mortgaged Property (the occurrence of any of the
above shall be called an “Event”), which fees are payable to the Indenture
Trustee under the Property Management Agreement as an Extraordinary Expense. The
Issuer hereby acknowledges and agrees to pay, within thirty (30) days of its
receipt of demand, all such fees (as the same may be increased or decreased from
time to time), and any additional reasonable and customary fees of a similar
type or nature which may be imposed by the Indenture Trustee from time to time,
upon the occurrence of any Event of Default, in accordance with the priorities
set forth in the Property Management Agreement.

-93-



--------------------------------------------------------------------------------



 



Wherever it is provided for herein that the Issuer pay any costs and expenses,
such reasonable costs and expenses shall be reasonable and shall include, but
not be limited to, all reasonable legal fees and disbursements of the Indenture
Trustee with respect to retained firms in accordance with the priorities set
forth in the Property Management Agreement.

ARTICLE XII

MISCELLANEOUS

                  Section 12.01 Execution Counterparts. This instrument may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same instrument.

                  Section 12.02 Compliance Certificates and Opinions, etc. Upon
any application or request by the Issuer to the Indenture Trustee to take any
action under any provision of this Indenture, the Issuer shall furnish to the
Indenture Trustee an Officer’s Certificate stating that all conditions
precedent, if any, provided for in this Indenture relating to the proposed
action have been complied with.

                  Every certificate with respect to compliance with a condition
or covenant provided for in this Indenture shall include:



           (1) a statement that each signatory of such certificate has read or
has caused to be read such covenant or condition and the definitions herein
relating thereto;              (2) a brief statement as to the nature and scope
of the examination or investigation upon which the statements contained in such
certificate are based;              (3) a statement that, in the opinion of each
such signatory, such signatory has made such examination or investigation as is
necessary to enable such signatory to express an informed opinion as to whether
such covenant or condition has been complied with; and              (4) a
statement as to whether, in the opinion of each such signatory, such condition
or covenant has been complied with.

                  Section 12.03 Form of Documents Delivered to Indenture
Trustee. In any case where several matters are required to be certified by, or
covered by an opinion of, any specified Person, it is not necessary that all
such matters be certified by, or covered by the opinion of, only one such
Person, or that they be so certified or covered by only one document, but one
such Person may certify or give an opinion with respect to some matters and one
or more other such Persons as to other matters, and any such Person may certify
or give an opinion as to such matters in one or several documents.

                  Any certificate or opinion of an Authorized Officer of the
Issuer GP, on behalf of the Issuer may be based, insofar as it relates to legal
matters, upon a certificate or opinion of, or representations by, counsel,
unless such officer knows, or in the exercise of reasonable care

-94-



--------------------------------------------------------------------------------



 



should know, that the certificate or opinion or representations with respect to
the matters upon which his certificate or opinion is based are erroneous. Any
such certificate of an Authorized Officer or Opinion of Counsel may be based,
insofar as it relates to factual matters, upon a certificate or opinion of, or
representations by, an officer or officers of the Issuer GP on behalf of the
Issuer stating that the information with respect to such factual matters is in
the possession of the Issuer GP, unless such counsel knows, or in the exercise
of reasonable care should know, that the certificate or opinion or
representations with respect to such matters are erroneous.

                  Where any Person is required to make, give or execute two or
more applications, requests, consents, certificates, statements, opinions or
other instruments under this Indenture, they may, but need not, be consolidated
and form one instrument.

                  Whenever in this Indenture, in connection with any application
or certificate or report to the Indenture Trustee, it is provided that any
Person shall deliver any document as a condition of the granting of such
application, or as evidence of such Person’s compliance with any term hereof, it
is intended that the truth and accuracy, at the time of the granting of such
application or at the effective date of such certificate or report (as the case
may be), of the facts and opinions stated in such document shall in such case be
conditions precedent to the right of such Person to have such application
granted or to the sufficiency of such certificate or report. The foregoing shall
not, however, be construed to affect the Indenture Trustee’s right to rely upon
the truth and accuracy of any statement or opinion contained in any such
document as provided in Article V.

                  Section 12.04 No Oral Change. This Indenture, and any
provisions hereof, may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
any party hereto, but only by an agreement in writing signed by the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.

                  Section 12.05 Acts of Noteholders. (a) Any request, demand,
authorization, direction, notice, consent, waiver or other action provided by
this Indenture to be given or taken by Noteholders may be embodied in and
evidenced by one or more instruments of substantially similar tenor signed by
such Noteholders in person or by agents duly appointed in writing; and except as
herein otherwise expressly provided such action shall become effective when such
instrument or instruments are delivered to the Indenture Trustee, and, where it
is hereby expressly required, to the Issuer. Such instrument or instruments (and
the action embodied therein and evidenced thereby) are herein sometimes referred
to as the “Act” of the Noteholders signing such instrument or instruments. Proof
of execution of any such instrument or of a writing appointing any such agent
shall be sufficient for any purpose of this Indenture and (subject to
Section 5.01) conclusive in favor of the Indenture Trustee and the Issuer if
made in the manner provided in this Section. With respect to authorization to be
given or taken by Noteholders, the Indenture Trustee shall be authorized to
follow the written directions or the vote of Noteholders of Notes representing
more than 50% of the aggregate Principal Balance of the Outstanding Notes,
unless any greater or lesser percentage is required by the terms hereunder;
provided, that if no Insurer Default has occurred and is continuing, the written
direction of the Insurer shall constitute an Act of the Noteholders.

-95-



--------------------------------------------------------------------------------



 



                  (b) The fact and date of the execution by any Person of any
such instrument or writing may be proved in any manner that the Indenture
Trustee reasonably deems sufficient.

                  (c) The Principal Balance and serial numbers of Notes held by
any Person, and the date of holding the same, shall be proved by the Note
Register.

                  (d) Any request, demand, authorization, direction, notice,
consent, election, declaration, waiver or other act of any Noteholder shall bind
every future Noteholder of the same Note and the Noteholder of every Note issued
upon the transfer thereof or in exchange therefor or in lieu thereof in respect
of anything done, suffered or omitted to be done by the Indenture Trustee or the
Issuer in reliance thereon, whether or not notation of such action is made upon
such Note.

                  Section 12.06 Computation of Percentage of Noteholders. Unless
otherwise specified herein, whenever this Indenture states that any action may
be taken by a specified percentage of the Noteholders such statement shall mean
that such action may be taken by the Noteholders of such specified percentage of
the aggregate Principal Balance of the Outstanding Notes.

                  Section 12.07 Notice to the Indenture Trustee, the Issuer and
Certain Other Persons. Any communication provided for or permitted hereunder
shall be in writing and, unless otherwise expressly provided herein, shall be
deemed to have been duly given if delivered by courier or mailed by first class
mail, postage prepaid, or if transmitted by facsimile and confirmed in a writing
delivered or mailed as aforesaid, to: (i) in the case of the Issuer, c/o
CARS-DBSPE4, INC., 1420 Spring Hill Road, Suite 525, McLean, Virginia 22102,
facsimile number: (703) 448-5671; (ii) in the case of the Indenture Trustee,
LaSalle Bank National Association, 135 South LaSalle Street, Suite 1625,
Chicago, Illinois 60603, Attention: Asset-Backed Securities Trust Services
Group-CARS-DB4, L.P., Series 2002, facsimile number: (312) 904-2084; (iii) in
the case of each Rating Agency, the address of such Rating Agency specified in
the Property Management Agreement; and (iv) in the case of the Insurer, MBIA
Insurance Corporation, 113 King Street, Armonk, New York 10504, Attention:
StF-IPM, facsimile number: 914-765-3810, or, as to each such Person, such other
address or facsimile number as may hereafter be furnished by such Person to the
parties hereto in writing.

                  Section 12.08 Notices to Noteholders; Notification
Requirements and Waiver. Where this Indenture provides for notice to Noteholders
of any event, such notice shall be sufficiently given if in writing and
delivered by courier or mailed by first class mail, postage prepaid to each
Noteholder affected by such event, at its address as it appears on the Note
Register, not later than the latest date, and not earlier than the earliest
date, prescribed for the giving of such notice. In any case where notice to
Noteholders is given by mail, neither the failure to mail such notice nor any
defect in any notice so mailed to any particular Noteholder shall affect the
sufficiency of such notice with respect to other Noteholders, and any notice
that is delivered or mailed in the manner herein provided shall conclusively be
presumed to have been duly given.

                  Where this Indenture provides for notice in any manner, such
notice may be waived in writing by any Person entitled to receive such notice,
either before or after the event,

-96-



--------------------------------------------------------------------------------



 



and such waiver shall be the equivalent of such notice. Waivers of notice by
Noteholders shall be filed with the Indenture Trustee but such filing shall not
be a condition precedent to the validity of any action taken in reliance upon
such a waiver.

                  In case, by reason of the suspension of regular courier and
mail service as a result of a strike, work stoppage or similar activity, it
shall be impractical to mail notice of any event to Noteholders when such notice
is required to be given pursuant to any provision of this Indenture, then any
reasonable manner of giving such notice shall be deemed to be a sufficient
giving of such notice.

                  Where this Indenture provides for notice to the Rating
Agencies, failure to give any such notice shall not affect any other rights or
obligations created hereunder, and shall not under any circumstance constitute a
default or Event of Default.

                  Section 12.09 Successors and Assigns. All covenants and
agreements in this Indenture by each party hereto shall bind its successors and
permitted assigns, whether so expressed or not.

                  Section 12.10 Interest Charges; Waivers. This Indenture is
subject to the express condition that at no time shall the Issuer be obligated
or required to pay interest hereunder at a rate which could subject the
Indenture Trustee to either civil or criminal liability as a result of being in
excess of the maximum interest rate which the Issuer is permitted by applicable
law to contract or agree to pay. If by the terms of this Indenture, the Issuer
is at any time required or obligated to pay interest hereunder at a rate in
excess of such maximum rate, such rate shall be deemed to be immediately reduced
to such maximum rate and all previous payments in excess of the maximum rate
shall be deemed to have been payments in reduction of principal and not on
account of the interest due hereunder.

                  The Issuer expressly waives presentment, demand, diligence,
protest and all notices of any kind whatsoever with respect to this Indenture,
except for notices expressly provided for in this Indenture, the Mortgages, the
Notes or any other Transaction Document.

                  Section 12.11 Severability Clause. In case any provision of
this Indenture or of the Notes shall be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall, to the
extent permitted by law, not in any way be affected or impaired thereby.

                  Section 12.12 Governing Law. (A) THIS INDENTURE WAS NEGOTIATED
IN THE STATE OF NEW YORK AND THE PROCEEDS OF THE NOTES DELIVERED PURSUANT HERETO
WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
INDENTURE AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS

-97-



--------------------------------------------------------------------------------



 



MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT LAWS)
AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES
THE PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS AND
SECURITY INTERESTS CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE
IN WHICH THE APPLICABLE INDIVIDUAL PROPERTY IS LOCATED, IT BEING UNDERSTOOD
THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE
STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF
ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER.
TO THE FULLEST EXTENT PERMITTED BY LAW, THE ISSUER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS INDENTURE AND THE NOTES, AND THIS INDENTURE AND THE NOTES SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

                  (B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST ANY PARTY
HERETO ARISING OUT OF OR RELATING TO THIS INDENTURE MAY AT THE PLAINTIFF’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND EACH PARTY WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. THE ISSUER
DOES HEREBY DESIGNATE AND APPOINT:

          Corporation Service Company
1177 Avenue of Americas, 17th Floor
New York, New York 10036
Attention: Customer Service

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO THE ISSUER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE ISSUER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. THE ISSUER (I) SHALL GIVE PROMPT
NOTICE TO THE INDENTURE TRUSTEE OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE
AUTHORIZED AGENT WITH AN OFFICE IN NEW

-98-



--------------------------------------------------------------------------------



 



YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE
PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE
SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK,
NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

                  Section 12.13 Insurer Default; Rights of the Insurer. (a) If
an Insurer Default has occurred and is continuing, any provision giving the
Insurer the right to direct, appoint or consent to, approve of, or take any
action (or waive any right to take action) under this Indenture, shall be
inoperative; provided, however, that upon the cure of any such Insurer Default,
such rights shall be reinstated.

                  (b) So long as no Insurer Default shall have occurred and is
continuing, the Insurer shall have the right to exercise all consent rights,
voting rights and the right to direct enforcement remedies otherwise granted to
the Noteholders in this Indenture and any other Transaction Document, subject to
Section 8.02 hereof.

                  Section 12.14 Effect of Headings and Table of Contents. The
Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

                  Section 12.15 Benefits of Indenture. Nothing in this Indenture
or in the Notes, express or implied, shall give to any Person, other than the
parties hereto and their successors hereunder, the Noteholders and any other
party secured hereunder or named as a beneficiary of any provision hereof, any
benefit or any legal or equitable right, remedy or claim under this Indenture.

                  Section 12.16 Obligation of the Issuer. No recourse may be
taken, directly or indirectly, with respect to the obligations of the Issuer on
the Notes or under this Indenture or any other Transaction Document or any
certificate or other writing delivered in connection herewith or therewith,
against (i) the Issuer, the Indenture Trustee, the Property Manager, the Special
Servicer or the Issuer GP, in its individual capacity, (ii) any owner of a
beneficial interest in the Issuer or Issuer GP or (iii) any partner, owner,
beneficiary, agent, officer, director, employee, agent or Control Person of the
Issuer, the Indenture Trustee, the Property Manager, the Special Servicer or the
Issuer GP in its individual capacity, any holder of a beneficial interest in the
Issuer or Issuer GP or of any successor or assignee of the Issuer, the Indenture
Trustee, the Property Manager, the Special Servicer or the Issuer GP in its
individual capacity, except as any such Person may have expressly agreed (it
being understood that none of the Indenture Trustee, the Property Manager, the
Special Servicer, or the Issuer GP has any such obligations in its individual
capacity). The foregoing shall not be construed as an attempt to limit the
liability of CARS under the Parent Guaranty and the Property Manager and Special
Servicer under the Property Management Agreement.

                  Section 12.17 Inspection. The Issuer agrees that, on
reasonable prior notice, it will permit any representative of the Indenture
Trustee and the Insurer, during the Issuer’s normal business hours, to examine
all the books of account, records, reports, and other papers of the Issuer, to
make copies and extracts therefrom, to cause such books to be audited by

-99-



--------------------------------------------------------------------------------



 



independent certified public accountants, and to discuss the Issuer’s affairs,
finances and accounts relating to the Issuer with the officers of CARS on behalf
of the Issuer and Issuer’s employees and independent certified public
accountants, all at such reasonable times and as often as may be reasonably
requested. The Indenture Trustee shall and shall cause its representatives to
hold in confidence all such information except to the extent disclosure may be
required by law (and all reasonable applications for confidential treatment are
unavailing) or the Indenture Trustee may reasonably determine that such
disclosure is consistent with its obligations hereunder.

                  Section 12.18 Method of Payment. Except as otherwise provided
in Section 2.12(b), all amounts payable or to be remitted pursuant to this
Indenture shall be paid or remitted or caused to be paid or remitted in
immediately available funds by wire transfer to an account specified in writing
by the recipient thereof.

                  Section 12.19 Limitation on Liability of the Issuer and Issuer
GP. Neither the Issuer, nor Issuer GP, nor any of the directors, officers,
employees, agents or Control Persons of the Issuer or Issuer GP, shall be under
any liability to the Noteholders for any action taken or for refraining from the
taking of any action in good faith pursuant to this Indenture, or for errors in
judgment. The Issuer, Issuer GP and their respective directors, officers,
employees and agents may rely in good faith on any document of any kind which,
prima facie, is properly executed and submitted by any Person respecting any
matters arising hereunder. Neither the Issuer nor Issuer GP shall be under any
obligation to appear in, prosecute or defend any legal action unless such action
is related to its duties under this Indenture and which in its opinion does not
involve it in any expenses or liability; provided, however, that the Issuer and
Issuer GP may in their discretion undertake any such action which it may deem
necessary or desirable with respect to this Indenture.

                  Section 12.20 Limited Recourse. (a) The obligations of the
Issuer and Issuer GP under the Notes, this Indenture and all other Transaction
Documents are nonrecourse obligations solely of the Issuer and will be payable
only from the Collateral. Each Noteholder and other party to the Transaction
Documents will be deemed to have agreed that they have no rights or claims
against the Issuer or Issuer GP directly and may only look to the Collateral to
satisfy the Issuer’s and Issuer GP’s obligations hereunder and under all other
Transaction Documents. Notwithstanding the foregoing, the Indenture Trustee, on
behalf of the Noteholders and the Insurer, shall have the right to enforce the
liability and obligation of the Issuer hereunder, by money judgment or
otherwise, to the extent of any loss, damage, cost, expense, liability, claim or
other obligation incurred by the Noteholders (including attorneys’ fees and
costs reasonably incurred) arising out of or in connection with the following:



           (i) fraud or intentional misrepresentation by the Issuer in
connection with the Notes, this Indenture and the other Transaction Documents;  
           (ii) intentional acts constituting gross negligence or willful
misconduct or bad faith of the Issuer;              (iii) intentional
destruction or waste of any Mortgaged Property by the Issuer;

-100-



--------------------------------------------------------------------------------



 





           (iv) the breach of any representation, warranty, covenant or
indemnification provision in this Indenture or any other Transaction Document
concerning Environmental Laws, Hazardous Substances or Asbestos;    
         (v) the removal or disposal of any portion of any Mortgaged Property
during the continuation of an Event of Default;              (vi) the
misapplication or conversion by the Issuer of (A) any Insurance Proceeds,
(B) any Condemnation Proceeds, (C) any Monthly Lease Payments following an Event
of Default, (D) any Monthly Lease Payments paid more than one month in advance,
(E) any premiums for any Property Insurance Policies required under the Property
Management Agreement received by the Issuer from any third party or Tenant or
(F) any funds received by the Issuer for payment of Taxes or other charges that
can create liens on any portion of any Mortgaged Property; or    
         (vii) any security deposits (including letters of credit) collected
with respect to any Mortgaged Property which are not delivered to the Indenture
Trustee upon a foreclosure of such Mortgaged Property or other action in lieu
thereof, except to the extent any such security deposits were applied in
accordance with the terms and conditions of any of the Leases prior to the
occurrence of the Event of Default that gave rise to such sale or foreclosure or
action in lieu thereof.

                  (b) Notwithstanding anything to the contrary in this Indenture
or any of the Transaction Documents, the Noteholders shall not be deemed to have
waived any right that the Noteholders may have under Section 506(a), 506(b),
1111(b) or any other provisions of the U.S. Bankruptcy Code to file a claim for
the full amount of the Notes secured by this Indenture and the related Mortgages
or to require that all of the Collateral shall continue to secure all of the
Notes owing to the Noteholders in accordance with the Transaction Documents.

                  (c) Nothing in this Section 12.20 shall limit the liability of
CARS under the Parent Guaranty and the Property Manager and Special Servicer
under the Property Management Agreement.

-101-



--------------------------------------------------------------------------------



 



                  IN WITNESS WHEREOF, the parties hereto have caused this
Indenture to be duly executed, all as of the day and year first above written.

                    CARS-DB4, L.P., a Maryland limited
      partnership, as Issuer                       By:   CARS-DBSPE4, INC., a
Delaware
corporation, its general partner                                       By:  
   /s/ Peter C. Staaf


--------------------------------------------------------------------------------

Name: Peter C. Staaf
Title: Senior Vice President and Treasurer                       LASALLE BANK
          NATIONAL ASSOCIATION,
          as Indenture Trustee                                       By:  
   /s/ Alyssa C. Stahl


--------------------------------------------------------------------------------

Name: Alyssa C. Stahl
Title: Vice President  

 



--------------------------------------------------------------------------------



 

                  STATE OF NEW YORK     )                 )   ss.:     COUNTY OF
NEW YORK     )        

                  On this       day of June, 2002, before me, the undersigned
officer, personally appeared                                               and
acknowledged himself to me to be the
                                                                                
of CARS- DBSPE4, INC., acting in its capacity as general partner of CARS-DB4,
L.P., and that as such officer, being duly authorized to do so pursuant to such
entity’s by-laws or a resolution of its board of directors, executed and
acknowledged the foregoing instrument for the purposes therein contained, by
signing the name of such entity by him as such officer as his free and voluntary
act and deed and the free and voluntary act and deed of said entity.

                  IN WITNESS WHEREOF, I hereunto set my hand and official seal.

           


--------------------------------------------------------------------------------

Notary Public

NOTARIAL SEAL

 



--------------------------------------------------------------------------------



 

                  STATE OF NEW YORK       )                 )   ss.:     COUNTY
OF NEW YORK     )        

                  On this       day of June, 2002, before me, the undersigned
officer, personally appeared                                              , and
acknowledged himself to me to be a
                                                                                
of LaSalle Bank National Association, and that as such officer, being duly
authorized to do so pursuant to such entity’s by-laws or a resolution of its
board of directors, executed and acknowledged the foregoing instrument for the
purposes therein contained, by signing the name of such entity by him as such
officer as his free and voluntary act and deed and the free and voluntary act
and deed of said entity.

                  IN WITNESS WHEREOF, I hereunto set my hand and official seal.

           


--------------------------------------------------------------------------------

Notary Public

NOTARIAL SEAL

 